

Exhibit 10.87


Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934, as
amended. Redacted portions are indicated with the notation “[**]”.


EXECUTION VERSION



--------------------------------------------------------------------------------

[exhibit1087summitamen_image1.jpg]


AMENDED AND RESTATED CREDIT, SECURITY,
GUARANTY AND PLEDGE AGREEMENT
Dated as of February 21, 2012
among
SUMMIT ENTERTAINMENT, LLC
as Borrower,
THE GUARANTORS REFERRED TO HEREIN,
THE LENDERS REFERRED TO HEREIN,
and
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
________________
 
J.P. MORGAN SECURITIES LLC,
BARCLAYS CAPITAL
and
JEFFERIES FINANCE LLC
as Joint Syndication Agents, Co-Lead Arrangers and Joint Bookrunners
 






--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




--------------------------------------------------------------------------------



TABLE OF CONTENTS


1.
DEFINITIONS    2

SECTION 1.1
Terms Generally    2

SECTION 1.2
Definitions    2

2.
AMOUNT AND TERMS OF THE COMMITMENTS AND LOANS    41

SECTION 2.1
Commitments and Loans    41

SECTION 2.2
Notes    42

SECTION 2.3
Interest on Loans    42

SECTION 2.4
Fees    42

SECTION 2.5
Default Interest; Alternate Rate of Interest    43

SECTION 2.6
Continuation and Conversion of Loans    43

SECTION 2.7
Voluntary and Mandatory Prepayment of Loans; Reimbursement of Lenders    44

SECTION 2.8
Increased Costs    48

SECTION 2.9
Change in Legality    50

SECTION 2.10
Manner of Payments    50

SECTION 2.11
Taxes    50

SECTION 2.12
Interest Adjustments    52

SECTION 2.13
Defaulting Lenders    53

SECTION 2.14
Replacement of Lenders    54

3.
REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES    54

SECTION 3.1
Existence and Power    54

SECTION 3.2
Authority and No Violation    55

SECTION 3.3
Governmental Approval    55

SECTION 3.4
Binding Agreements    56

SECTION 3.5
Financial Statements    56

SECTION 3.6
No Material Adverse Change    56

SECTION 3.7
Ownership of Pledged Securities, Subsidiaries, etc    56

SECTION 3.8
Copyrights, Trademarks and Other Rights    57

SECTION 3.9
Fictitious Names    58

SECTION 3.10
Title to Properties    58




--------------------------------------------------------------------------------



SECTION 3.11
Chief Executive Office; Location of Collateral; Tax

Identification Number    58
SECTION 3.12
Litigation    59

SECTION 3.13
Federal Reserve Regulations    59

SECTION 3.14
Investment Company Act    59

SECTION 3.15
Taxes    59

SECTION 3.16
Compliance with ERISA    59

SECTION 3.17
Agreements    60

SECTION 3.18
Security Interest    60

SECTION 3.19
Environmental Liabilities    61

SECTION 3.20
Pledged Securities    61

SECTION 3.21
Compliance with Laws    62

SECTION 3.22
Subsidiaries    62

SECTION 3.23
Solvency    62

SECTION 3.24
True and Complete Disclosure    63

SECTION 3.25
Status as a Pass-Through Entity    63

SECTION 3.26
Excluded Subsidiaries    63

SECTION 3.27
Representations on behalf of Excluded Subsidiaries    63

4.
CONDITIONS OF LENDING    64

SECTION 4.1
Conditions Precedent to Loan    64

SECTION 4.2
Conditions Precedent in connection with Pictures    68

SECTION 4.3
Conditions Precedent to the Extension of the Loan    69

5.
AFFIRMATIVE COVENANTS    70

SECTION 5.1
Financial Statements, Reports and Audits    70

SECTION 5.2
Corporate Existence; Compliance with Laws    73

SECTION 5.3
Maintenance of Properties    74

SECTION 5.4
Notice of Material Events    74

SECTION 5.5
Insurance    75

SECTION 5.6
[Intentionally omitted]    76

SECTION 5.7
Copyrights and Trademarks    76

SECTION 5.8
Books and Records; Examination    77




--------------------------------------------------------------------------------



SECTION 5.9
Audit Rights    78

SECTION 5.10
Observance of Agreements    78

SECTION 5.11
Laboratories; No Removal    78

SECTION 5.12
Taxes and Charges; Indebtedness in Ordinary Course of Business    79

SECTION 5.13
Liens    80

SECTION 5.14
Further Assurances; Security Interests    80

SECTION 5.15
ERISA Compliance and Reports    80

SECTION 5.16
Environmental Laws    81

SECTION 5.17
Use of Proceeds    82

SECTION 5.18
Distribution Agreements; Letters of Credit    82

SECTION 5.19
Location of Production Accounts    83

SECTION 5.20
Subsidiaries    83

SECTION 5.21
Picture Documents    84

SECTION 5.22
Facility Rating    85

SECTION 5.23
Residual Calculations    85

SECTION 5.24
Affirmative Covenants with respect to Excluded Subsidiaries

and Co-Financing Joint Venture Entities    85
SECTION 5.25
Third Party Agreements    86

SECTION 5.26
Post-Closing Requirements    86

6.
NEGATIVE COVENANTS    86

SECTION 6.1
Limitations on Indebtedness    87

SECTION 6.2
Limitations on Liens    88

SECTION 6.3
Limitation on Guaranties    92

SECTION 6.4
Limitations on Investments    92

SECTION 6.5
Restricted Payments    94

SECTION 6.6
Consolidation, Merger or Sale of Assets, etc    95

SECTION 6.7
Receivables    95

SECTION 6.8
Sale and Leaseback; Other Tax Motivated Transactions    95

SECTION 6.9
Places of Business; Change of Name, Jurisdiction    96

SECTION 6.10
Limitations on Capital Expenditures    96

SECTION 6.11
Transactions with Affiliates    96




--------------------------------------------------------------------------------



SECTION 6.12
Business Activities    96

SECTION 6.13
Fiscal Year End    97

SECTION 6.14
Bank Accounts    97

SECTION 6.15
ERISA Compliance    97

SECTION 6.16
Hazardous Materials    98

SECTION 6.17
Use of Proceeds    98

SECTION 6.18
Swap Agreements    98

SECTION 6.19
Subsidiaries    98

SECTION 6.20
Amendment, Modification or Termination of Material Agreements    98

SECTION 6.21
No Negative Pledge    99

SECTION 6.22
Negative Pick-Up Obligation    99

SECTION 6.23
Co-Financed Pictures    100

SECTION 6.24
Picture Requirements    100

SECTION 6.25
Liquidity Ratio    100

SECTION 6.26
Breaking Dawn 2 Liquidity; Co-Financing Liquidity    100

SECTION 6.27
Fixed Charge Coverage Ratio    101

SECTION 6.28
No Adverse Selection    101

SECTION 6.29
No Election to be Treated as a Corporation    101

SECTION 6.30
Overhead Covenant    101

SECTION 6.31
Negative Covenants with respect to Excluded Subsidiaries and

Co-Financing Joint Venture Entities    101
7.
EVENTS OF DEFAULT    102

SECTION 7.1
Events of Default    102

SECTION 7.2
Right to Cure    105

8.
GRANT OF SECURITY INTEREST; REMEDIES    105

SECTION 8.1
Security Interests    105

SECTION 8.2
Use of Collateral    105

SECTION 8.3
Collection Accounts    105

SECTION 8.4
Credit Parties to Hold in Trust    107

SECTION 8.5
Collections, etc    107

SECTION 8.6
Possession, Sale of Collateral, etc    107




--------------------------------------------------------------------------------



SECTION 8.7
Application of Proceeds after Event of Default    109

SECTION 8.8
Power of Attorney    109

SECTION 8.9
Financing Statements; Direct Payments    110

SECTION 8.10
Termination and Release    110

SECTION 8.11
Remedies Not Exclusive    110

SECTION 8.12
Quiet Enjoyment    111

SECTION 8.13
Continuation and Reinstatement    111

9.
GUARANTY OF GUARANTORS    111

SECTION 9.1
Guaranty    111

SECTION 9.2
No Impairment of Guaranty, etc    113

SECTION 9.3
Continuation and Reinstatement, etc    113

SECTION 9.4
Limitation on Guaranteed Amount, etc    114

10.
PLEDGE    114

SECTION 10.1
Pledge    114

SECTION 10.2
Covenant    114

SECTION 10.3
Registration in Nominee Name; Denominations    114

SECTION 10.4
Voting Rights; Dividends; etc    115

SECTION 10.5
Remedies Upon Default    115

SECTION 10.6
Application of Proceeds of Sale and Cash    117

SECTION 10.7
Securities Act, etc    117

SECTION 10.8
Continuation and Reinstatement    118

SECTION 10.9
Termination    118

SECTION 10.10
Transfer of Pledged Securities    118

11.
CASH COLLATERAL    118

SECTION 11.1
Cash Collateral Accounts    118

SECTION 11.2
Investment of Funds    119

SECTION 11.3
Grant of Security Interest    119

SECTION 11.4
Remedies    119

12.
THE ADMINISTRATIVE AGENT    120

SECTION 12.1
Administration by the Administrative Agent    120

SECTION 12.2
Payments    122




--------------------------------------------------------------------------------



SECTION 12.3
Sharing of Setoffs and Cash Collateral    122

SECTION 12.4
Notice to the Lenders    123

SECTION 12.5
Liability of the Administrative Agent    123

SECTION 12.6
Reimbursement and Indemnification    124

SECTION 12.7
Rights of Administrative Agent    124

SECTION 12.8
Independent Investigation by Lenders    124

SECTION 12.9
Agreement of Required Lenders    124

SECTION 12.10
Notice of Transfer    125

SECTION 12.11
Successor Administrative Agent    125

SECTION 12.12
Other Agent Titles    125

13.
MISCELLANEOUS    125

SECTION 13.1
Notices    126

SECTION 13.2
Survival of Agreement, Representations and Warranties, etc    127

SECTION 13.3
Successors and Assigns; Syndications; Loan Sales; Participations    127

SECTION 13.4
Expenses; Documentary Taxes    130

SECTION 13.5
Indemnity    131

SECTION 13.6
CHOICE OF LAW    132

SECTION 13.7
WAIVER OF JURY TRIAL    132

SECTION 13.8
WAIVER WITH RESPECT TO DAMAGES    133

SECTION 13.9
No Waiver    133

SECTION 13.10
Amendments, etc    133

SECTION 13.11
Severability    134

SECTION 13.12
SERVICE OF PROCESS; SUBMISSION TO JURISDICTION    134

SECTION 13.13
Headings    136

SECTION 13.14
Execution in Counterparts    136

SECTION 13.15
Subordination of Inter-Company Indebtedness, Receivables

and Advances    136
SECTION 13.16
USA Patriot Act    136

SECTION 13.17
Entire Agreement    136

SECTION 13.18
Confidentiality    137

SECTION 13.19
Platform; Materials    137




--------------------------------------------------------------------------------



SECTION 13.20
Foreign Rights Loans    138

SECTION 13.21
Unwind of Foreign Rights Loans    138

SECTION 13.22
Servicer    138

SECTION 13.23
Services Agreement    138

SECTION 13.24
Non-Recourse    138

SECTION 13.25
Reorganization of Ownership of Borrower and Release of

LGAC as a Credit Party    139
SECTION 13.26
Effect of Amendment and Restatement of the Initial 2012

Credit Agreement    140





--------------------------------------------------------------------------------



Schedules:
1
Schedule of Commitments

1.1
Approved Co-Financiers

3
Co-Financing Venture Terms and Conditions

3.1
List of Jurisdictions

3.2(b)
Restrictions on Transfer of Pledged Securities

3.7(a)
Ownership of Equity Interests of the Credit Parties

3.7(b)
Ownership of Pledged Securities other than Credit Parties

3.7(c)
Organizational Chart

3.8(a)
Pictures

3.8(b)
Trademarks

3.8(c)
Applications and Registrations Not in Full Force and Effect

3.9
Fictitious Names

3.11
Chief Executive Office; Location of Collateral and Records; Tax Identification
     Numbers

3.12
Litigation

3.16
ERISA Plans

3.17
Agreements

3.18
Filing Offices for UCC-1 Financing Statements

3.19
Environmental Liabilities

3.22
Subsidiaries

3.26
Excluded Subsidiaries

5.19
Production Account Banks

6.1
Existing Indebtedness

6.2(j)
Existing Liens

6.3
Existing Guaranties

6.4
Existing Investments

6.11
Transactions with Affiliates

6.14
Bank Accounts

6.23
Approved Co-Financing Transactions

10.1
Initial Pledged Securities






--------------------------------------------------------------------------------





Exhibits:
A
Form of Note

B-1
Form of Copyright Security Agreement

B-2
Form of Copyright Security Agreement Supplement

C
Form of Trademark Security Agreement

D-1
Form of Pledgeholder Agreement (Uncompleted Picture)

D-2
Form of Pledgeholder Agreement (Completed Picture)

E
Form of Laboratory Access Letter

F
Form of Borrowing Notice

G
Form of Assignment and Assumption

H
Form of Instrument of Assumption and Joinder

I        Form of Notice of Assignment and Irrevocable Instructions
J        Form of Asset Coverage Certificate
K        Form of Liquidity Certificate
L        Form of Contribution Agreement
M        Form of Withholding Tax Statement (Foreign Lenders)
N-1        Form of Refinancing Notice (No Acknowledgment)
N-2        Form of Refinancing Notice (With Acknowledgment)
O        Form of Solvency Certificate







--------------------------------------------------------------------------------



CREDIT, SECURITY, GUARANTY AND PLEDGE AGREEMENT dated as of January 13, 2012 (as
may be further amended, supplemented or otherwise modified, renewed, restated or
replaced from time to time, this “Credit Agreement”) among (i) SUMMIT
ENTERTAINMENT, LLC, a Delaware limited liability company, as Borrower, (ii) the
GUARANTORS referred to herein, (iii) the LENDERS referred to herein, and (iv)
JPMORGAN CHASE BANK, N.A., as Administrative Agent for the Lenders.
INTRODUCTORY STATEMENT
Terms not otherwise defined above or in this Introductory Statement are as
defined in Article 1 or as defined elsewhere herein.
The Borrower was party to that certain Credit, Security, Guaranty and Pledge
Agreement, dated as of March 8, 2011 (the “Original Closing Date”) among the
Borrower, the guarantors party thereto, the lenders party thereto, the
Administrative Agent and JPMorgan Chase Bank, N.A., as issuing bank (as amended,
supplemented or otherwise modified, renewed, restated or replaced from time to
time prior to the date hereof, the “Existing Credit Agreement”).
The Borrower requested that the Lenders make available to the Borrower a
$500,000,000 senior secured term loan facility maturing on September 7, 2016
(the “Facility”) in order to refinance the Existing Credit Agreement on the
terms set forth herein. In that regard, the Borrower, certain Guarantors,
certain Lenders (the “Initial 2012 Lenders”) and the Administrative Agent
executed a Credit, Security, Guaranty and Pledge Agreement dated as of
January 13, 2012 (the “Initial 2012 Credit Agreement”) documenting the terms of
the Facility.
The proceeds of loans under the Facility were used on January 13, 2012, the
Closing Date, to refinance the loans under the Existing Credit Agreement.
In connection with the syndication of the Facility by the Initial 2012 Lenders,
this Amended and Restated Credit, Security, Guaranty and Pledge Agreement was
executed and became effective as of February 21, 2012. All references herein to
the “Credit Agreement” or this “Agreement” are to this Amended and Restated
Credit, Security, Guaranty and Pledge Agreement. The conditions precedent
enumerated in Section 4.1 to this Credit Agreement were satisfied on January 13,
2012.
To provide assurance for the repayment of the Loans and the other Obligations of
the Credit Parties hereunder, the Borrower has, among other things, provided or
caused to be provided to the Administrative Agent, for the benefit of the
Secured Parties, the following (each as more fully described herein):
(i)
a security interest in the Collateral from each of the Credit Parties pursuant
to Article 8;

(ii)
a guaranty of the Obligations by each of the Guarantors pursuant to Article 9;
and




--------------------------------------------------------------------------------



(iii)
a pledge by each of the Pledgors of the Pledged Collateral owned by it pursuant
to Article 10.

Subject to the terms and conditions set forth herein, the Administrative Agent
is willing to act as administrative agent for the Lenders and each Initial 2012
Lender made a Loan to the Borrower on the Closing Date in an amount equal to its
Commitment hereunder.
Accordingly, the parties hereto hereby agree as follows:
1.DEFINITIONS
SECTION 1.1    Terms Generally. For the purposes of this Credit Agreement,
except as otherwise expressly provided herein or unless the context otherwise
requires, (i) terms used herein include, as appropriate, all genders, (ii)
references to any agreement include all schedules and exhibits thereto, (iii)
references to words such as “herein,” “hereof,” “hereunder,” and words of a
similar import shall refer to this Credit Agreement in its entirety and not to
any particular part, Article or Section within this Credit Agreement, (iv) terms
may be used in the singular or plural, depending on the reference, (v)
references to an Article, Section, Exhibit, Annex or Schedule shall refer to the
applicable Article or Section of, or Exhibit, Annex or Schedule to, this Credit
Agreement, (vi) the terms “include” and all variations thereof shall be deemed
to be followed by the phrase “without limitation,” (vii) all accounting terms
not otherwise defined herein shall have the respective meanings accorded to them
under GAAP, and (viii) references to laws include their amendments and
supplements, the rules and regulations thereunder and any successors thereto.
SECTION 1.2    Definitions.
For the purposes of this Credit Agreement, unless the context otherwise
requires, the following terms shall have the respective meanings indicated:
“Acceptable L/C” shall mean either (i) an irrevocable letter of credit which:
(a) is in form and on terms reasonably acceptable to the Administrative Agent,
(b) is payable in Dollars at an office of the issuing or confirming bank in New
York City or Los Angeles, and (c) is issued or confirmed by any Person that on
the date of issuance or confirmation of the letter of credit is (x) a New York
Clearinghouse bank, (y) a commercial bank or U.S. branch of a foreign commercial
bank that has (or which is the principal operating Subsidiary of a holding
company which has) long term senior unsecured debt outstanding with a rating of
at least “A-” (or the equivalent of “A-”) from a nationally recognized
statistical rating organization, and capital and surplus in excess of
$500,000,000, or (z) any other bank which the Administrative Agent may in its
sole discretion determine to be of acceptable credit quality, or (ii) cash
collateral acceptable to the Administrative Agent.
“Account Control Agreement” shall mean an account control agreement among the
applicable Credit Party, the Administrative Agent and the applicable depository
bank or securities intermediary, as the case may be, which such agreement shall
be in form and substance reasonably satisfactory to the Administrative Agent.



--------------------------------------------------------------------------------



“Acquisition” shall mean the acquisition of the Borrower by LGAC and LGAC 3,
LLC, each of which is a wholly owned subsidiary of Lions Gate Entertainment Inc.
on the Closing Date.
“Adjusted Excess Cash Flow” shall mean, for any fiscal quarter, all Excess Cash
Flow, but excluding Breaking Dawn Cash Flow.
“Administrative Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, or such successor Administrative
Agent as may be appointed pursuant to Section 12.11.
“Affiliate” shall mean, with respect to any specified Person, any other Person
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, such specified Person. For purposes of this definition, a
Person shall be deemed to be “controlled by” another Person if such latter
Person possesses, directly or indirectly, power either to direct or cause the
direction of the management and policies of such controlled Person whether by
contract or otherwise.
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (i) the Prime Rate in effect on such day, (ii) the Federal Funds
Effective Rate in effect on such day plus ½ of 1%, and (iii) LIBOR for a one (1)
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%. For the purposes hereof, “Prime
Rate” shall mean the rate of interest per annum publicly announced from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in New York City. “Federal Funds Effective Rate” shall mean, for any day,
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three (3) Federal funds brokers of recognized standing
selected by it. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate or LIBOR for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms hereof, then the Alternate
Base Rate shall be determined without regard to clauses (ii) or (iii) of the
first sentence of this definition until the circumstances giving rise to such
inability no longer exist. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or LIBOR for a one (1) month
Interest Period shall be effective on the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or LIBOR for a one (1) month
Interest Period, respectively.
“Alternate Base Rate Loan” shall mean a Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article 2.
“Amendment and Restatement Effective Date” shall mean the date on which the
Administrative Agent has received executed counterparts of this Credit
Agreement, which, when taken together, bear the signatures of the Administrative
Agent, each Initial 2012 Lender and the



--------------------------------------------------------------------------------



Credit Parties.
“Applicable Law” shall mean all provisions of statutes, rules, regulations and
orders of the United States of America, any state thereof or municipality or
subdivision therein or of any foreign governmental body or of any regulatory
agency applicable to the Person in question, and all orders and decrees of all
courts and arbitrators in proceedings or actions in which the Person in question
is a party.
“Applicable Margin” shall mean (i) in the case of Alternate Base Rate Loans,
4.50% per annum, and (ii) in the case of LIBOR Loans, 5.50% per annum.
“Approved Co-Financier” shall mean (i) PM/IN Finance, LLC, DreamWorks II
Financial Services Co., LLC, DreamWorks Animation SKG, Inc., Metro-Goldwyn-Mayer
Studios Inc., Regency Entertainment (USA), Inc., Monarchy Enterprises S.a.r.l.,
Lakeshore Entertainment Group and Alcon Entertainment, LLC, (ii) a Major Studio,
(iii) any other Person whose production co-financing obligations are (a) secured
by an Acceptable L/C, or (b) fully funded into a Production Account pursuant to
an Approved Completion Bond and over which the Approved Completion Guarantor has
a Production Account take over letter, before a Credit Party funds its share of
the Negative Cost, or (c) fully funded into an escrow account pursuant to escrow
arrangements reasonably acceptable to the Administrative Agent before a Credit
Party funds its share of the Negative Cost, or (d) paid towards the Negative
Cost before a Credit Party funds its share of the Negative Cost, or (iv) any
other Person, if, at the time of entering into the Approved Co-Financing
Transaction and at all times thereafter, the Borrower has sufficient liquidity
(on a basis reasonably acceptable to the Administrative Agent) to fund such
Person’s share of its obligations if such Person defaulted, and if doing so
would not result in a violation of the exposure tests set forth in Section
4.2(a) or (b) with respect to the applicable Picture, (v) any co-financier
listed on Schedule 1.1 attached hereto (in each case, solely with respect to the
transactions described therein) or (vi) any other co-financier reasonably
acceptable to the Administrative Agent; provided, that with respect to clauses
(i), (ii), (v) and (vi), the Administrative Agent may in good faith using its
reasonable credit judgment from time to time by written notice to the Borrower
remove any such Person as an Approved Co-Financier on a prospective basis with
respect to Pictures which have not yet been Greenlit.
“Approved Co-Financing Transaction” shall mean a co-financing transaction with
respect to a Picture (i) in which each of the following are satisfied (a) the
co-financing party is an Approved Co-Financier, (b) the Approved Co-Financier is
either (1) not obtaining any interest in the copyright in and to such Picture or
(2) obtaining an interest in the copyright in and to such Picture but has agreed
in writing that it will have no right to take any action against a Credit Party
with respect to or against such copyright for any reason, including, without
limitation, a breach by a Credit Party of its obligations to such Approved
Co-Financier pursuant to the applicable Co-Financing Agreement, (c) if the
Approved Co-Financier is granted a Lien to secure a Credit Party’s co-financing
obligations, it is subject to a Co-Financing Intercreditor Agreement and (d) the
Approved Co-Financier is entitled to a percentage of receipts generated from
such Picture that is (unless otherwise agreed by the Administrative Agent) equal
to or less than the percentage of the aggregate P&A costs and/or Negative Cost
that such Approved Co-Financier has funded relative to the total P&A costs
and/or Negative Cost calculated on an aggregate basis taking into account



--------------------------------------------------------------------------------



all amounts retained by a Credit Party, (ii) that is set forth on Schedule 6.23
hereto or (iii) as may otherwise be approved by the Administrative Agent.
“Approved Co-Financing Venture Counterparty” shall mean each of: (i) PM/IN
Finance, LLC, (ii) any Approved Co-Financier pursuant to clauses (i) or (ii) of
the definition thereof herein, (iii) any Approved Passive Counterparty and
(iv) any other Person reasonably acceptable to the Administrative Agent,
provided in each case that the Administrative Agent may in good faith using its
reasonable credit judgment from time to time by written notice to the Borrower
remove any Person as an Approved Co-Financing Venture Counterparty on a
prospective basis with respect to Pictures which have not yet been Greenlit.
As used herein, “Approved Passive Counterparty” shall mean, with respect to a
Co-Financing Venture Entity, any Person (a) whose production co-financing
obligations with respect to the applicable Co-Financing Venture Picture are
either (i) secured by an Acceptable L/C or (ii) fully funded into the
applicable production account of such Co-Financing Venture Entity or into an
escrow account pursuant to escrow arrangements reasonably acceptable to the
Administrative Agent, in either case before a Credit Party funds or reimburses
its share of the Negative Cost or (iii) paid towards the Negative Cost of such
Co-Financing Venture Picture before a Credit Party funds or reimburses its share
of such Negative Cost, (b) that is not the Distributor or sales agent with
respect to such Co-Financing Venture Picture and (c) that is not acting as “lead
studio” with respect to such Co-Financing Venture Picture, i.e., as between a
Credit Party and such Person, the Credit Party is acting as “lead studio” with
all applicable day-to-day controls of such Co-Financing Venture Entity.
“Approved Co-Financing Venture Transaction” shall mean a co-financing venture
transaction with respect to a Picture between a Credit Party and an Approved
Co-Financing Venture Counterparty that satisfies all of the terms and conditions
set forth on Schedule 3 hereto.
“Approved Completion Bond” shall mean with respect to a Picture, a completion
bond, in form and substance satisfactory to the Administrative Agent, issued by
an Approved Completion Guarantor, which bond (i) names the Administrative Agent
(for the benefit of the Secured Parties), and in appropriate circumstances, the
applicable Foreign Rights Lender, Approved Co-Financier, Approved Co-Financing
Venture Counterparty, Credit Party or other appropriate Persons as beneficiaries
and (ii) guarantees, subject to standard terms and conditions, due and timely
delivery of such Picture by the delivery date set forth therein, or else payment
to the Administrative Agent (on behalf of the Secured Parties) of an amount at
least equal to (a) the Negative Cost of such Picture actually spent or provided
for (other than the portion thereof provided by the relevant Approved Completion
Guarantor or by the applicable Foreign Rights Lender, Approved Co-Financier, or
Approved Co-Financing Venture Counterparty, limited with regard to the latter to
the portion for which the Approved Completion Guarantor has a direct payment
obligation to such Person), as well as interest, fees and costs related thereto,
or (b), if such Picture is co-financed, the applicable Credit Party’s share of
such Negative Cost, as well as interest, fees and costs related thereto.
“Approved Completion Guarantor” shall mean each of (i) Fireman’s Fund Insurance
Company, acting through its agent, International Film Guarantors, LLC, (ii) FFI,
subject to the



--------------------------------------------------------------------------------



receipt and approval by the Administrative Agent of (x) FFI’s current insurance
support package for each 12-month period commencing in April of each year and/or
other credit support and (y) a Lloyd’s of London “cut through” endorsement
providing a right to make claims directly against underwriters having credit
quality acceptable to the Administrative Agent, it being acknowledged that the
Administrative Agent has approved FFI through April 2012 and (iii) any other
completion guarantor acceptable to the Administrative Agent; provided that in
each case, the Administrative Agent may from time to time, in its good faith
credit judgment, upon thirty (30) days’ prior written notice to the Borrower
remove any such Person as an Approved Completion Guarantor and/or establish or
reduce exposure limits with respect thereto on a prospective basis with respect
to any Picture for which an Approved Completion Bond has not been executed.
“Approved Domestic Distributor” shall mean (i) Summit Distribution, LLC or
another Credit Party acceptable to the Administrative Agent, (ii) Lions Gate
Entertainment Inc. and its wholly-owned Subsidiaries (other than the Borrower,
the Borrower’s Subsidiaries and any other “Unrestricted Subsidiaries” (as such
term is defined in the LG Credit Agreement as in effect on the date hereof)),
(iii) solely with respect to a Co-Financed Picture (but not a Co-Financing
Venture Picture), any Major Studio, or (iv) any other motion picture Distributor
acceptable to the Administrative Agent; provided that in each case the
Administrative Agent may remove any such Person (other than Summit Distribution,
LLC and Lions Gate Entertainment Inc. and its wholly-owned Subsidiaries (other
than the Borrower, the Borrower’s Subsidiaries and any other “Unrestricted
Subsidiaries” (as such term is defined in the LG Credit Agreement as in effect
on the date hereof)) that the Administrative Agent, acting in good faith, in its
discretion, may deem appropriate, as an Approved Domestic Distributor on a
prospective basis by written notice to the Borrower with respect to Pictures
that have not yet been Greenlit.
“Arrangers” shall mean J.P. Morgan Securities LLC, Barclays Capital, the
investment banking division of Barclays Bank PLC, and Jefferies Finance LLC, in
their capacities as co-lead arrangers in connection with the Facility, and any
successor thereof.
“Asset Coverage Certificate” shall mean an asset coverage certificate in
substantially the form of Exhibit J, executed by an Authorized Officer of the
Borrower and delivered to the Administrative Agent as required hereunder.
“Asset Coverage Ratio” shall mean the ratio of (i) the Specified Assets to (ii)
total Indebtedness of the Credit Parties (including all extensions of credit
under the Facility but excluding the intercompany note referred to in Section
6.1(v)).
“Assignment and Assumption” shall mean an agreement substantially in the form of
Exhibit G, executed by the assignor, assignee and such other parties as
contemplated thereby.
“Authorized Officer” shall mean, with respect to any Person, its Chief Executive
Officer, President or Chief Financial Officer.
“Bankruptcy Code” shall mean the Bankruptcy Reform Act of 1978, as codified at
11 U.S.C. §§ 101 et seq.



--------------------------------------------------------------------------------



“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
“Board of Directors” shall mean the Board of Directors of the Borrower.
“Bonded Budget” shall mean, with respect to any Picture, the final budget for
such Picture as approved in writing by the applicable Approved Completion
Guarantor on or prior to the date upon which the Approved Completion Bond is
required to be delivered to the Administrative Agent hereunder, which final
budget includes (i) all Negative Cost in respect of such Picture and (ii) any
contingency required by the applicable Approved Completion Guarantor, and which
may be increased after the effective date of the Approved Completion Bond to the
extent such increases have been approved by the applicable Approved Completion
Guarantor and are covered by the Approved Completion Bond; provided that the
Borrower has sufficient liquidity (which, if not from available cash, is on a
basis reasonably acceptable to the Administrative Agent) to fund its share of
the modified Bonded Budget.
“Bookrunners” shall mean J.P. Morgan Securities LLC, Barclays Capital, the
investment banking division of Barclays Bank PLC, and Jefferies Finance LLC, in
their capacities as joint bookrunners in connection with the Facility, and any
successor thereof.
“Borrower” shall mean Summit Entertainment, LLC, a Delaware limited liability
company.
“Borrower LLC Agreement” shall mean the Second Amended and Restated Limited
Liability Company Agreement of the Borrower, dated as of April 18, 2007, as
amended on July 26, 2007, and as may be further amended, restated, supplemented
or modified pursuant to the terms of Section 6.20 from time to time.
“Borrowing” shall mean a group of Loans of a single Type made, converted or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect.
“Borrowing Notice” shall mean a borrowing notice, substantially in the form of
Exhibit F, executed by an Authorized Officer of the Borrower and delivered to
the Administrative Agent in connection with each Borrowing.
“Breaking Dawn 1” shall mean the feature motion picture titled “The Twilight
Saga: Breaking Dawn – Part 1”.
“Breaking Dawn 2” shall mean the feature motion picture tentatively titled “The
Twilight Saga: Breaking Dawn – Part 2”.
“Breaking Dawn Cash Flow” shall mean, for any period, the cash received by the
Credit Parties (or credited to any of them to satisfy obligations of a Credit
Party to a third party which obligations are unrelated to Breaking Dawn 1 or
Breaking Dawn 2) that was derived from Breaking Dawn 1 and Breaking Dawn 2, net
of (a) third party cash expenses (including Sales



--------------------------------------------------------------------------------



Expenses payable pursuant to the Services Agreement) for such Pictures (which
shall only include distribution expenses, participations, residuals and
remaining negative cost), Sales Fees payable to Servicer in respect of such
Pictures pursuant to the Services Agreement and amounts contractually required
to be paid to Foreign Rights Lenders from the proceeds of such Pictures, in each
case actually paid in cash and (b) the Breaking Dawn Expense Reserve Amount
which has been reserved pursuant to Section 7 of the Services Agreement;
provided, that if any such reserved amounts are released pursuant to the
Services Agreement, such reserved amounts shall be counted as cash received
during the fiscal quarter in which such amounts were intended to be used. For
the avoidance of doubt, (i) this amount is to be determined strictly on a cash
basis (but shall include (x) amounts credited to satisfy obligations of a Credit
Party to a third party (which obligations are unrelated to Breaking Dawn 1 or
Breaking Dawn 2) and (y) the reserved amounts set forth above) and (ii) cash
paid by a foreign Distributor in respect of Breaking Dawn 1 and Breaking Dawn 2
(whether paid to a Foreign Rights Borrower or to a Credit Party) in excess of
amounts owed to the applicable Foreign Rights Agent (if any) shall be included
in Breaking Dawn Cash Flow.
“Breaking Dawn Expense Reserve Amount” shall have the meaning set forth in the
Services Agreement.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks are required or permitted to close in either the State of New York
or the State of California; provided, however, that when used in connection with
a LIBOR Loan, the term “Business Day” shall also exclude any day on which banks
are not open for dealings in Dollar deposits on the London Interbank Market.
“Business Plan” shall mean an annual business plan for the Borrower and its
Consolidated Subsidiaries in a form reasonably acceptable to the Administrative
Agent.
“Capital Expenditures” shall mean, with respect to any Person for any period,
the aggregate of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period which, in accordance with GAAP, are
or should be included in “additions to property, plant or equipment” or similar
items included in the statement of cash flows (including Capital Leases). For
purposes of this definition, the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment or with insurance
proceeds shall be included in Capital Expenditures only to the extent of the
gross amount of such purchase price less the credit granted by the seller of
such equipment for the equipment being traded in at such time, or the amount of
such proceeds, as the case may be.
“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of such Person, and the amount of obligations in respect of a Capital Lease
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Collateral Account” shall have the meaning given to such term in
Section 11.1.
“Cash Equivalents” shall mean (i) direct obligations of, or obligations the
principal



--------------------------------------------------------------------------------



of and interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one (1) year from the date of acquisition thereof,
(ii) investments in commercial paper maturing within two hundred seventy (270)
days from the date of acquisition thereof and having, at such date of
acquisition, a credit rating of at least A-1 from S&P or Prime-1 from Moody’s,
(iii) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one hundred eighty (180) days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any U.S. office of any commercial bank
organized under the laws of the United States of America or any State thereof
which has a combined capital and surplus and undivided profits of not less than
$5,000,000,000, (iv) fully collateralized repurchase agreements with a term of
not more than thirty (30) days for securities described in clause (i) above and
entered into with a financial institution satisfying the criteria described in
clause (iii) above, and (v) money market funds that (a) comply with the criteria
set forth in Securities and Exchange Commission Rule 2a‑7 under the Investment
Company Act of 1940, as amended, (b) are rated AAA by S&P or Aaa by Moody’s, and
(c) have portfolio assets of at least $5,000,000,000.
“Change in Control” shall mean:
(a)    Lions Gate Entertainment Corp. shall cease to own, directly or
indirectly, at least 90% of the Equity Interests of the Borrower; or
(b)    the occurrence of a “Change in Control” as defined in the LG Credit
Agreement as in effect on the Closing Date.
“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the Closing Date, (ii) any change in any applicable law, rule
or regulation or in the interpretation or application thereof by any
Governmental Authority after the Closing Date hereof, or (iii)  compliance by
any Lender (or, for purposes of Section 2.8(b), by any Lending Office of such
Lender or by such Lender’s holding company, if any) with any applicable request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Closing Date; provided, that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
“Change in Management” shall mean Lions Gate Entertainment Corp. (or a wholly
owned Subsidiary thereof) ceases to be in control of the management of the
Borrower.
“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 4.1 were satisfied or waived and the extension of credit hereunder
has been made (i.e., January 13, 2012).



--------------------------------------------------------------------------------



“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Co-Financed Picture” shall mean a Picture for which the co-financing
arrangements with respect thereto satisfy the requirements of an Approved
Co-Financing Transaction or an Approved Co-Financing Venture Transaction.
“Co-Financing Agreement” shall mean an agreement between a Credit Party and an
Approved Co-Financier relating to an Approved Co-Financing Transaction, as the
same may be amended, supplemented or otherwise modified, renewed or replaced
from time to time in accordance with the terms hereof and thereof.
“Co-Financing Intercreditor Agreement” shall mean, in respect of a Co-Financed
Picture, an intercreditor agreement among the Administrative Agent, the
applicable Credit Party, the applicable Approved Co-Financier, the Approved
Completion Guarantor, if applicable, and any other appropriate Persons, in form
and substance satisfactory to the Administrative Agent in all respects (as the
same may be amended, supplemented or otherwise modified, renewed, restated or
replaced from time to time in accordance with the terms hereof and thereof).
“Co-Financing Venture Agreement” shall mean an agreement between a Credit Party
and an Approved Co-Financing Venture Counterparty relating to an Approved
Co-Financing Venture Transaction, in form and substance reasonably satisfactory
to the Administrative Agent, as the same may be amended, supplemented or
otherwise modified, renewed, restated or replaced from time to time in
accordance with the terms hereof and thereof.
“Co-Financing Venture Entity” shall mean a special purpose, joint venture
entity, created to produce, acquire, own or control any right, title or interest
in and to a Picture pursuant to an Approved Co-Financing Venture Transaction,
and 100% of the Equity Interests of which are owned by a Credit Party and by an
Approved Co-Financing Venture Counterparty pro rata in proportion to their
respective beneficial ownership interests in the relevant Picture and their
corresponding contributions to P&A, the Negative Cost or both thereof.
“Co-Financing Venture Interparty Agreement” shall mean, in respect of any
Approved Co-Financing Venture Transaction, an interparty agreement among the
Administrative Agent, the applicable Credit Party, the applicable Approved
Co-Financing Venture Counterparty and, if applicable, its lenders (or
appropriate representatives on their behalf) and any other applicable parties,
in form and substance reasonably satisfactory to the Administrative Agent (as
the same may be amended, supplemented or otherwise modified, renewed, restated
or replaced from time to time in accordance with the terms hereof and thereof)
and governing, among other things, the terms of the applicable Approved
Co-Financing Venture Transaction as between the Credit Parties and the
Administrative Agent on the one hand, and the applicable Approved Co-Financing
Venture Counterparty and its lenders (or such representatives) on the other
hand, consistent, as to intercreditor matters, with the terms and conditions set
forth on Schedule 3 hereto.
“Co-Financing Venture Picture” shall mean a Picture produced or acquired through
an Approved Co-Financing Venture Transaction.



--------------------------------------------------------------------------------



“Collateral” shall mean, with respect to each Credit Party, all of such Credit
Party’s right, title and interest in and to all personal property, tangible and
intangible, wherever located or situated and whether now owned, currently
existing or hereafter acquired or created, including, but not limited to, all
goods, accounts, instruments, inter-company obligations, contract rights,
partnership and joint venture interests (including, without limitation, Equity
Interests in Co-Financing Venture Entities), documents, chattel paper, general
intangibles, goodwill, equipment, fixtures, machinery, inventory, investment
property, copyrights, patents, trademarks, trade names, insurance policies
(including any key man policies), insurance proceeds, cash, deposit accounts,
letter of credit rights, the Pledged Securities and other securities, all
amounts on deposit in any Collection Account and Cash Collateral Account and any
proceeds of any thereof, products of any thereof or income from any thereof,
further including but not limited to, all of such Credit Party’s right, title
and interest in and to each and every item and type of Picture, the scenario,
screenplay or script upon which a Picture is based, all of the properties
thereof, tangible and intangible, and all domestic and foreign copyrights and
all other rights therein and thereto, of every kind and character, whether now
in existence or hereafter to be made or produced, and whether or not in
possession of such Credit Party, including with respect to each and every
Picture and without limiting the foregoing language, each and all of the
following particular rights and properties (in each case to the extent they are
now owned or hereafter created or acquired by such Credit Party):
(i)    all scenarios, screenplays, teleplays and/or scripts at every stage
thereof;
(ii)    all common law and/or statutory copyright and other rights in all
literary and other properties (hereinafter called “said literary properties”)
which form the basis of such Picture and/or which are or will be incorporated
into such Picture, all component parts of such Picture consisting of said
literary properties, all motion picture, television program or other rights in
and to the story, all treatments of said story and said literary properties,
together with all preliminary and final screenplays used and to be used in
connection with such Picture, and all other literary material upon which such
Picture is based or from which it is adapted;
(iii)    all rights for all media in and to all music and musical compositions
used and to be used in such Picture, if any, including, each without limitation,
all rights to record, re‑record, produce, reproduce or synchronize all of said
music and musical compositions, including, without limitation, reuse fees,
royalties and all other amounts payable with respect to said music and musical
compositions;
(iv)    all tangible personal property relating to such Picture, including,
without limitation, all exposed film, developed film, positives, negatives,
prints, positive prints, answer prints, magnetic tapes and other digital or
electronic storage media, special effects, preparing materials (including
interpositives, duplicate negatives, internegatives, color reversals,
intermediates, lavenders, fine grain master prints and matrices, and all other
forms of pre‑print elements), sound tracks, cutouts, trims and any and all other
physical properties of every kind and nature relating to such Picture whether in
completed form or in some state of completion, and all masters, duplicates,
drafts, versions, variations and copies of each thereof, in all formats whether
on film, videotape, disk or otherwise and all music sheets and promotional
materials relating to such Picture (collectively, the “Physical Materials”);



--------------------------------------------------------------------------------



(v)    all collateral, allied, subsidiary and merchandising rights appurtenant
or related to such Picture including, without limitation, the following rights:
all rights to produce remakes, spin‑offs, sequels or prequels to such Picture
based upon such Picture, said literary properties or the theme of such Picture
and/or the text or any part of said literary properties; all rights throughout
the world to broadcast, transmit and/or reproduce by means of television
(including commercially sponsored, sustaining and subscription or “pay”
television) or by any process analogous thereto, now known or hereafter devised,
such Picture or any remake, spin‑off, sequel or prequel to the Picture; all
rights to produce primarily for television or similar use, a motion picture or
series of motion pictures, or other Picture by use of film or any other
recording device or medium now known or hereafter devised, based upon such
Picture, said literary properties or any part thereof, including, without
limitation, based upon any script, scenario or the like used in such Picture;
all merchandising rights including, without limitation, all rights to use,
exploit and license others to use and exploit any and all commercial tie-ups of
any kind arising out of or connected with said literary properties, such
Picture, the title or titles of such Picture, the characters of such Picture
and/or said literary properties and/or the names or characteristics of said
characters and including further, without limitation, any and all commercial
exploitation in connection with or related to such Picture, any remake,
spin-off, sequel or prequel thereof and/or said literary properties;
(vi)    all statutory copyrights, domestic and foreign, obtained or to be
obtained on such Picture, together with any and all copyrights obtained or to be
obtained in connection with such Picture or any underlying or component elements
of such Picture, including, in each case without limitation, all copyrights on
the property described in subparagraphs (i) through (v) inclusive, of this
definition, together with the right to copyright (and all rights to renew or
extend such copyrights, if applicable) and the right to sue in the name of such
Credit Party for past, present and future infringements of copyright;
(vii)    all insurance policies and completion bonds connected with such Picture
and all proceeds which may be derived therefrom;
(viii)    all rights to distribute, sell, rent, license the exhibition of and
otherwise exploit and turn to account such Picture in all media (whether now
known or hereafter developed), the Physical Materials, the motion picture,
television program or other rights in and to the story and/or other literary
material upon which such Picture is based or from which it is adapted, and the
music and musical compositions used or to be used in such Picture;
(ix)    any and all sums, claims, proceeds, money, products, profits or
increases, including money profits or increases (as those terms are used in the
UCC or otherwise) or other property obtained or to be obtained from the
distribution, exhibition, sale or other uses or dispositions of such Picture or
any part of such Picture in all media (whether now known or hereafter
developed), including, without limitation, all sums, claims, proceeds, profits,
products and increases, whether in money or otherwise, from a sale and leaseback
or other sale, rental or licensing of such Picture and/or any of the elements of
such Picture including, without limitation, from collateral, allied, subsidiary
and merchandising rights, and further including, without limitation, all monies
held in any Collection Account;
(x)    the dramatic, nondramatic, stage, television, radio and publishing
rights, title



--------------------------------------------------------------------------------



and interest in and to such Picture, and the right to obtain copyrights and
renewals of copyrights therein, if applicable;
(xi)    the name or title of such Picture and all rights of such Credit Party to
the use thereof, including, without limitation, rights protected pursuant to
trademark, service mark, unfair competition and/or any other applicable
statutes, common law, or other rule or principle of law;
(xii)    any and all contract rights and/or chattel paper which may arise in
connection with such Picture;
(xiii)    all accounts and/or other rights to payment which such Credit Party
currently owns or which may arise in favor of such Credit Party in the future,
including, without limitation, any refund or rebate in connection with a
completion bond or otherwise, any and all refunds in connection with any VAT or
value added tax, all accounts and/or rights to payment due from Persons in
connection with the distribution of such Picture, or from the exploitation of
any and all of the collateral, allied, subsidiary, merchandising and other
rights in connection with such Picture, including tax refunds and tax rebates
received in connection with tax incentives;
(xiv)    any and all “general intangibles” (as that term is defined in
Section 9‑102(42) of the UCC) not elsewhere included in this definition,
including, without limitation, any and all general intangibles consisting of any
right to payment which may arise in connection with the distribution or
exploitation of any of the rights set out herein, and any and all general
intangible rights in favor of such Credit Party for services or other
performances by any third parties, including actors, writers, directors,
individual producers and/or any and all other performing or nonperforming
artists in any way connected with such Picture, any and all general intangible
rights in favor of such Credit Party relating to licenses of sound or other
equipment, or licenses for any photograph or photographic or other processes,
and any and all general intangibles related to the distribution or exploitation
of such Picture including general intangibles related to or which grow out of
the exhibition of such Picture and the exploitation of any and all other rights
in such Picture set out in this definition;
(xv)    any and all “goods” (as defined in Section 9‑102(44) of the UCC)
including, without limitation, “inventory” (as defined in Section 9‑102(48) of
the UCC) which may arise in connection with the creation, production or delivery
of such Picture, which goods are owned by such Credit Party pursuant to any
production agreement or Distribution Agreement or otherwise;
(xvi)    all and each of the rights, regardless of denomination, which arise in
connection with the acquisition, creation, production, completion of production,
delivery, distribution, or other exploitation of such Picture, including,
without limitation, any and all rights in favor of such Credit Party, the
ownership or control of which are or may become necessary or desirable, in the
reasonable opinion of the Administrative Agent, in order to complete production
of such Picture in the event that the Administrative Agent exercises any rights
it may have to take over and complete production of such Picture;
(xvii)    any and all documents issued by any pledgeholder or bailee with
respect to such Picture or any Physical Materials (whether or not in completed
form) with respect thereto;



--------------------------------------------------------------------------------



(xviii)    any and all Production Accounts or other bank accounts established by
such Credit Party with respect to such Picture;
(xix)    any and all rights of such Credit Party under any Distribution
Agreements relating to such Picture, including, without limitation, all rights
to payment thereunder;
(xx)    any and all rights of such Credit Party under contracts relating to the
production or acquisition of such Picture or otherwise, including, but not
limited to, all such contracts which have been delivered to the Administrative
Agent pursuant to this Credit Agreement;
(xxi)    any and all patents, patent rights, software, proprietary processes or
other rights with respect to the creation or production of computer animated
Pictures; and
(xxii)    any rebates, credits, grants or other similar benefits relating to any
Picture;
provided, however, that anything to the contrary herein notwithstanding, the
Collateral shall not include any Equity Interests issued by a Controlled Foreign
Corporation in excess of 65% of the issued and outstanding Equity Interests in
such Controlled Foreign Corporation, and provided, further, that no security
interest shall be deemed granted in any U.S. trademark application filed, in
whole or in part, on an intent to use the subject trademark (“ITU Application”),
for which an Amendment to Allege Use or Statement of Use has not been filed
under 15 U.S.C. §1051(c) or 15 U.S.C. § 1051(d), respectively, or if filed, has
not been deemed in conformance with 15 U.S.C. § 1051(a) or (c). Notwithstanding
the foregoing, ITU Applications shall be included in the Collateral after an
Amendment to Allege Use or a Statement of Use has been filed, and has been
deemed in conformance with 15 U.S.C. § 1051(a) or (c), respectively, and
accepted by the U.S. Patent & Trademark Office. For the avoidance of doubt, the
Collateral shall include, with respect to each Credit Party, all of such Credit
Party’s right, title and interest in and to any independent common law rights in
the trademarks or service marks that are the subject of the ITU Applications,
whether now owned, currently existing or hereafter acquired or created.


“Collection Account” shall have the meaning given to such term in
Section 8.3(a).
“Comerica Agent” shall mean Comerica Bank, N.A., in its capacity as collateral
agent under the Existing Comerica Loan Facility.
“Commitment” shall mean the commitment of each Lender to make Loans to the
Borrower up to an aggregate amount not in excess of the amount set forth (i)
opposite its name in the Schedule of Commitments, or (ii) in any applicable
Assignment and Assumption(s) to which it may be a party, as the case may be.
“Competitor” shall mean a Person (other than any Affiliate of the Borrower)
engaged, directly or indirectly, in any one or more of the development,
production, marketing, distribution and/or exploitation of motion pictures; it
being agreed that (a) a Person providing passive financing for any of the
foregoing activities (including, for the avoidance of doubt, any such passive
financier that succeeds to ownership of a Person engaged in any of the foregoing
activities through foreclosure of a Lien) and it or its designees serving as
managers, managing members, general partners or



--------------------------------------------------------------------------------



directors of another Person in connection with its passive investment, shall not
be deemed to be a “Competitor” unless that Person is also engaged in one or more
of the foregoing activities, and (b) General Electric Capital Corporation is not
a “Competitor.”
“Complete” or “Completed” or “Completion” shall mean that, with respect to any
Picture, (i) sufficient elements thereof have been delivered by the applicable
Credit Party or Co-Financing Venture Entity (as applicable) to, and accepted,
deemed accepted and/or exploited by, the applicable Approved Domestic
Distributor to permit it to exhibit the Picture in the theatrical or other
medium for which the Picture is intended for initial exploitation in the United
States of America or elsewhere, or (ii) if such Picture was acquired by a Credit
Party or Co-Financing Venture Entity from a third Person, the entire fixed
acquisition price or minimum advance shall have been paid to the extent then
due, sufficient elements thereof have been made available to the applicable
Credit Party to permit it to exhibit the Picture in the theatrical or other
medium for which the Picture is intended for initial exploitation in the United
States of America or elsewhere, and there is no condition or event, other than
the payment of money not yet due (solely based on economic performance of the
Picture), the occurrence of which might result in the applicable Credit Party or
Co-Financing Venture Entity losing any of its rights in such Picture.
“Consolidated” shall mean, when used to modify a financial term, test,
statement, or report of a Person, the application or preparation of such term,
test, statement or report (as applicable) based upon the consolidation, in
accordance with GAAP, of the financial condition or operating results of such
Person and its Subsidiaries.
“Consolidated Subsidiaries” shall mean, with respect to any Person at any time,
all Subsidiaries of such Person which are required or permitted to be
consolidated with such Person for financial reporting purposes in accordance
with GAAP.
“Consolidating Financial Information” shall have the meaning given to such term
in Section 5.1(a).
“Contribution Agreement” shall mean a Contribution Agreement, substantially in
the form of Exhibit L, as the same may be amended, supplemented or otherwise
modified, renewed or replaced from time to time.
“Controlled Foreign Corporation” shall mean a Subsidiary that is a “controlled
foreign corporation” as defined in Section 957(a) of the Code or any successor
provision thereto, so long as there is a reasonable expectation that such
Subsidiary will have earnings and profits the U.S. taxation of which may be
deferred.
“Copyright Security Agreement” shall mean a Copyright Security Agreement,
substantially in the form of Exhibit B-1 that was filed in the U.S. Copyright
Office, as the same may be amended, supplemented or otherwise modified, renewed
or replaced from time to time by delivery of a Copyright Security Agreement
Supplement or otherwise.
“Copyright Security Agreement Supplement” shall mean a Copyright Security
Agreement Supplement substantially in the form of Exhibit B-2 to be filed in the
U.S. Copyright



--------------------------------------------------------------------------------



Office, as amended, supplemented or otherwise modified, renewed or replaced from
time to time.
“Credit Parties” shall mean collectively, the Borrower and each of the
Guarantors.
“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.
“Defaulting Lender” shall mean any Lender, as determined by the Administrative
Agent, that has (i) failed to fund any portion of its Loans within three (3)
Business Days of the date required to be funded by it hereunder, unless
determined by the Administrative Agent in its sole discretion to be the subject
of a good faith dispute, (ii) notified the Administrative Agent, any Lender
(subject to such Lender having given notice thereof to the Administrative Agent)
or the Borrower (subject to the Borrower having given notice thereof to the
Administrative Agent) in writing that it does not intend to comply with any of
its funding obligations under this Credit Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Credit Agreement or under other agreements in which it
commits to extend credit, unless with respect to such other agreements, the
Administrative Agent, in its sole discretion, determines there to be a good
faith dispute, (iii) failed, within three (3) Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Credit Agreement relating to its obligations to fund prospective Loans, (iv)
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within three (3) Business Days
of the date when due, unless determined by the Administrative Agent in its sole
discretion to be the subject of a good faith dispute, or (v) (A) become or is
insolvent or has a parent company that has become or is insolvent, or (B) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not become a
Defaulting Lender pursuant to this clause (v) solely as a result of the
acquisition or maintenance of an ownership interest in such Lender or Person
controlling such Lender, or the exercise of control over such Lender or Person
controlling such Lender, in each case by a Governmental Authority or
instrumentality thereof.
“DGA” shall mean Directors Guild of America, Inc.
“Disposition” shall mean any sale, assignment, transfer or other disposition of
any assets (whether now owned or hereafter acquired) by the Borrower or any of
its Subsidiaries to any Person that is not a Credit Party, excluding (i) any
sale, assignment, transfer or other disposition of any property sold or disposed
of in the ordinary course of business and on ordinary business terms (including,
without limitation, any sale of tax credits as permitted under Section 6.8),
(ii) any Permitted Encumbrance, and (iii) any sale, license or transfer of
distribution rights, including underlying rights, for a Picture in the ordinary
course of business. For the avoidance of doubt, outright sales of foreign
distribution rights in perpetuity for Pictures which are not subject to a
Foreign Rights Loan are Dispositions hereunder.



--------------------------------------------------------------------------------



“Disqualified Capital Stock” shall mean any Equity Interest other than any
Equity Interests of the Borrower of the type currently outstanding and described
in the Borrower LLC Agreement in effect as of the Closing Date, which, by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable), or upon the happening of any event, (a) matures (excluding
any maturity as the result of an optional redemption by the issuer thereof) or
is mandatorily redeemable, pursuant to a sinking fund obligation or otherwise,
or is redeemable at the option of the holder or beneficial owner thereof, in
whole or in part, at any time on or prior to the Maturity Date, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or other evidences of indebtedness or (ii) any
Equity Interests referred to in (a) above, in each case at any time on or prior
to the Maturity Date, (c) contains any repurchase obligation which may come into
effect prior to payment in full of all Obligations, (d) requires mandatory
distributions or other mandatory payments, or (e) with respect to a Credit
Party, other than the Borrower, a Non-Theatrical Subsidiary, a Special Purpose
Producer, or a Co-Financing Venture Entity, provides the holder or beneficial
owner of such Equity Interest the right to veto or consent to any matters or
action by such Credit Party other than voting in proportion to, and without
preference over, all Equity Interests of all classes of such Credit Party.
“Distribution Agreement” shall mean any distribution agreement or license
agreement heretofore or hereafter entered into by a Credit Party, Foreign Rights
Borrower, Co-Financing Venture Entity or Licensing Intermediary (or in either
case a sales agent on its behalf), as licensor, with a Distributor, as licensee,
with respect to the distribution, license or other exploitation of one or more
Pictures in any medium, as any such agreement may be amended, supplemented or
otherwise modified, renewed or replaced from time to time as permitted herein.
“Distributor” shall mean any entity which a Credit Party, Foreign Rights
Borrower, Co-Financing Venture Entity or Licensing Intermediary (or, in each
case, a sales agent on its behalf) engages to distribute, license or otherwise
exploit any Picture in any medium.
“Dollars” and “$” shall mean lawful money of the United States of America.
“domestic” shall mean in, of or relating to the United States of America, any
State thereof, the District of Columbia, and its territories and possessions,
and Canada, any province thereof, and its territories and possessions.
“Environmental Laws” shall mean any and all federal, state, local, provincial
and foreign, civil and criminal laws, statutes, ordinances, orders, common law,
codes, rules, regulations, environmental permits, judgments, decrees,
injunctions, or agreements with any Governmental Authority, relating to the
protection of health and the environment, worker health and safety, and/or
governing the handling, use, generation, treatment, storage, transportation,
disposal, manufacture, distribution, formulation, packaging, labeling, or
Release of or exposure to Hazardous Materials, as now or at any time hereafter
in effect, including without limitation, the Clean Water Act also known as the
Federal Water Pollution Control Act, 33 U.S.C. §§ 1251 et seq., the Clean Air
Act, 42 U.S.C. §§ 7401 et seq., the Federal Insecticide, Fungicide and
Rodenticide Act, 7 U.S.C. §§ 136 et seq., the Surface Mining Control and
Reclamation Act, 30 U.S.C. §§ 1201 et seq., the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq., the
Superfund Amendments and Reauthorization Act of 1986, Public Law 99‑499, 100



--------------------------------------------------------------------------------



Stat. 1613, the Emergency Planning and Community Right to Know Act, 42 U.S.C. §§
11001 et seq., the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et
seq., the Occupational Safety and Health Act as amended, 29 U.S.C. § 655 and §
657, together, in each case, with the publications promulgated thereunder and
any and all analogous state, local and foreign laws.
“Equity Interests” shall mean shares of the capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity interests in any Person or any warrants,
options or other rights to acquire such interests.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
heretofore and hereafter amended, as codified at 29 U.S.C. § 1001 et seq.
“ERISA Affiliate” shall mean each Person (as defined in Section 3(9) of ERISA)
which is treated as a single employer with any Credit Party under Section
414(b), (c), (m) or (o) of the Code.
“Event of Default” shall have the meaning given to such term in Article 7.
“Excess Cash Flow” shall mean, for any period, (x) the cash received by the
Credit Parties from all sources in excess of (y) the aggregate cash
disbursements for corporate purposes permitted hereunder (other than Permitted
Distributions), as well as the Released Picture Expense Reserve Amount, the
Unreleased Picture Expense Reserve Amount and the New Picture Expense Reserve
Amount, in each case which is reserved pursuant to Section 7 of the Services
Agreement; provided, that (1) Borrower shall maintain such reserve in a Credit
Party account that is subject to an Account Control Agreement and (2) if any
such reserved amounts are released pursuant to the Services Agreement, such
reserved amounts shall be counted as cash received during the fiscal quarter in
which such a determination is made. For the avoidance of doubt, (i) this amount
is to be determined strictly on a cash basis (but shall include the reserved
amounts set forth above), and (ii) cash paid by a foreign Distributor (whether
paid to a Foreign Rights Borrower or to a Credit Party) in excess of amounts
owed to the applicable Foreign Rights Agent (if any) shall be included in Excess
Cash Flow.
“Excluded Liens” shall mean Liens (i) granted to SAG, DGA and WGA; (ii) unless
they are the subject of UCC filings, Liens customarily granted or incurred in
the ordinary course of business with regard to goods provided or services
rendered by laboratories and production houses, record warehouses, common
carriers, landlords, warehousemen, mechanics and suppliers of materials and
equipment; provided such Liens are limited to the goods provided or to the goods
relating to which services were rendered; (iii) granted to Distributors to
secure distribution rights under Distribution Agreements where the amount
anticipated to be received in respect of any such Distribution Agreement from
and after the Closing Date is not reasonably anticipated to exceed $2,000,000;
and (iv) securing the Existing Comerica Loan Facility.
“Excluded Subsidiaries” shall mean:
(a) Controlled Foreign Corporations;



--------------------------------------------------------------------------------



(b) Immaterial Subsidiaries;
(c) Foreign Rights Borrowers and any production services company formed in
respect of a Picture which is the subject of a Foreign Rights Loan;
(d) Special Purpose Producers;
(e) Non-Theatrical Subsidiaries; and
(f) Co-Financing Venture Entities and their Subsidiaries.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of a Credit Party hereunder, (i) income or franchise taxes imposed on
(or measured by) such Person’s net income by the United States of America, or by
the jurisdiction under the laws of which such Person is organized or in which
its principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (ii) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which such Person is located, (iii) any withholding tax (in the
case of a Foreign Lender) or backup withholding tax (in the case of any other
Lender) that (x) is imposed on amounts payable to such Lender at the time such
Lender becomes a party to this Credit Agreement (or designates a new Lending
Office) or (y) is attributable to such Lender’s failure to comply with Section
2.11(e) or Section 2.11(f), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from a Credit Party with
respect to such withholding tax pursuant to Section 2.11(a), and (iv) taxes
imposed by Section 1471 through 1474 of the Code as in effect on the date of
this Credit Agreement and any current or future regulations or official
interpretations thereof.
“Existing Credit Agreement” shall have the meaning given to such term in the
Introductory Statement hereto.
“Existing Comerica Loan Facility” shall mean that certain Ultimates Facility
Credit Agreement, dated as of April 18, 2007, among the Borrower, the financial
institutions party thereto, as lenders, and HSBC Bank USA, N.A., as Ultimates
Facility Agent, as amended or otherwise modified from time to time through the
Closing Date and, with the consent of the Administrative Agent, subsequent to
the date hereof.
“Facility” shall have the meaning given to such term in the Introductory
Statement.
“Federal Securities Laws” shall have the meaning given to such term in
Section 10.7.
“FFI” shall mean Film Finances, Inc.
“Finance Parties” shall mean, collectively, the Credit Parties and the Excluded
Subsidiaries.



--------------------------------------------------------------------------------



“First Cycle Period” shall mean, for any Seasoned Picture, the ten‑year period
commencing on the date of the first U.S. theatrical release of such Seasoned
Picture.
“Fixed Charge Coverage Ratio” shall mean, for each applicable measurement
period, the ratio of (a) the sum (without double counting) of all cash received
from released Pictures and from sales agency fees, in each case of the Credit
Parties, less the sum of (i) the amount of the obligations secured by minimum
guarantees paid in cash, plus (ii) acquisition and production costs paid in
cash, net of the proceeds of Foreign Rights Loans, subsidies and co-financings
(including co-financings structured as revenue participations), plus (iii) cash
distribution expenses (other than P&A expenditures), plus (iv) cash residuals
and participations, plus (v) cash general and administrative expenses (as such
term is ordinarily understood in the presentation of an income statement in
accordance with GAAP), plus (vi) cash operational capital expenditures, plus
(vii) cash development expenses (if not funded via discrete limited recourse
production loans), plus (viii) tax obligations (which shall include amounts
reserved for tax distributions to its members), to (b) the sum of (i) interest
expense on the Facility, plus (ii) payments of the Loan required pursuant to
Section 2.1(c), less the amount of any reduction to such payments (as a result
of other mandatory prepayments, but not voluntary prepayments) pursuant to the
penultimate sentence of Section 2.1(c); provided, that with respect to each of
the first three quarters ending immediately following the Closing Date, clause
(b) shall be calculated by annualizing each component thereof for each quarter
ending after the Closing Date.
“Foreign Lender” shall mean any Lender that is not a United States person,
within the meaning of Section 7701(a)(30) of the Code.
“Foreign Rights Agent” shall mean the administrative agent acting on behalf of
the Foreign Rights Lenders under a Foreign Rights Loan.
“Foreign Rights Borrower” shall mean a special purpose Subsidiary (which may be
a Co-Financing Venture Entity) created for the purpose of becoming the borrower
of a Foreign Rights Loan.
“Foreign Rights Lender” shall mean the lender of a Foreign Rights Loan.
“Foreign Rights Loan” shall mean a production loan for a particular Picture that
satisfies the following conditions: (i) the loan is made to a Foreign Rights
Borrower which is a producer-for-hire but otherwise does not own any rights in
such Picture (other than foreign distribution rights and, if such Foreign Rights
Borrower will be used to obtain additional financing of the type referred to in
Section 6.1(u), rights to the applicable subsidies or other soft money
benefits); (ii) such Picture shall be owned by the Borrower or a Co-Financing
Venture Entity and all distribution rights shall be licensed to Lions Gate
Films, Inc. (as contemplated by the Services Agreement) or to Summit
Distribution, LLC, other than the foreign distribution rights which may be
licensed to or retained by the Foreign Rights Borrower; (iii) the loan shall be
secured by the Foreign Rights Borrower’s rights in the Picture (but limited to
foreign distribution rights (and, to the extent necessary to exploit such
rights, a non-exclusive right of access to film elements) and, if such loan
includes financing of the type referred to in Section 6.1(u), rights to the
applicable subsidies or other soft money benefits), (iv) the loan may be secured
by a pledge of foreign rights in the



--------------------------------------------------------------------------------



Picture (and, to the extent necessary to exploit such rights, a non-exclusive
right of access to film elements) from the Borrower and/or Summit Distribution,
LLC, but the loan shall otherwise be non-recourse to any Credit Party (including
the Borrower and Summit Distribution, LLC) and (v) the Foreign Rights Agent with
respect to such loan shall have entered into an Interparty Agreement with the
Administrative Agent (other than with respect to any such loans made prior to
the Closing Date). Notwithstanding the foregoing, with respect to Foreign Rights
Loan transactions entered into after the Closing Date, the Foreign Rights
Borrower may also own or control domestic distribution rights in such Picture
and the Foreign Rights Borrower, Borrower or Summit Distribution, LLC (as
applicable) may pledge such rights to the Foreign Rights Lender, so long as such
Foreign Rights Loan transaction is otherwise reasonably acceptable to the
Administrative Agent (it being agreed that the Administrative Agent’s reasonable
approval rights include the ability to require that, unless the payor of any
minimum guaranty or similar payment to the Foreign Rights Borrower or Summit
Distribution, LLC, as applicable, corresponding to the portion of the Foreign
Rights Loan made in respect of the domestic rights is in default of such payment
obligation, the Foreign Rights Lender may not claim against the domestic rights
and it will release its lien on such domestic rights when such payment is made).
“Fundamental Documents” shall mean this Credit Agreement, the Notes, the
Pledgeholder Agreements, Laboratory Access Letters (solely with respect to the
Administrative Agent’s rights thereunder), the Copyright Security Agreement, the
Copyright Security Agreement Supplements, Trademark Security Agreements (and any
supplements thereto), the Notices of Assignment, the Instruments of Assumption
and Joinder, the Account Control Agreements, each Interparty Agreement, the
Contribution Agreement, each Co-Financing Intercreditor Agreement, all security
documentation entered into by each Co-Financing Venture Entity and each Foreign
Rights Borrower in favor of the Administrative Agent, the Co‑Financing Venture
Interparty Agreements, each Borrowing Notice, all security documentation
executed by a Licensing Intermediary in favor of the Administrative Agent in
respect of a Picture, the Existing Comerica Loan Facility and all security
documentation and intercreditor agreements executed in connection therewith, any
fee letter and any commitment letter in respect of the Facility entered into by
Lions Gate Entertainment Corp. and the Persons who are Lenders on the Closing
Date, UCC financing statements and any other material ancillary documentation
which is required to be or is otherwise executed by any Credit Party and
delivered to the Administrative Agent in connection with this Credit Agreement
or any of the documents listed above (including any amendments or modifications
to any of the documents listed above).
“Funding Office” shall mean the offices of JPMorgan Chase Bank, N.A., JPMorgan
Loan Services, 10 South Dearborn, 7th Floor, Chicago, Illinois 60603,
Attention:  Darren Cunningham (telecopy no. (888) 292-9533) for credit to the
JPMorgan Clearing Account (with a specific reference to “Summit Entertainment,
LLC”).
“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time consistently applied (except for
accounting changes in response to FASB releases, or other authoritative
pronouncements).
“Governmental Authority” shall mean any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
or any court, in



--------------------------------------------------------------------------------



each case whether of the United States of America or any foreign jurisdiction.
“Greenlit” or “Greenlight” or “Greenlighting” shall mean, with respect to a
Picture, that such Picture is or has been greenlit pursuant to the terms of the
Borrower LLC Agreement.
“Guarantors” shall mean LGAC and any direct and indirect Subsidiaries of it and
the Borrower which now exist and which may from time to time be created or
acquired, but excluding the Excluded Subsidiaries.
“Guaranty” shall mean, as to any Person, any direct or indirect obligation of
such Person guaranteeing or intended to guarantee any Indebtedness, Capital
Lease, dividend or other monetary obligation (“primary obligation”) of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (a) for the purchase or payment of any such primary obligation, or (b) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, or (iii) to
purchase property, securities or services, in each case, primarily for the
purpose of assuring the performance by the primary obligor of any such primary
obligation; provided, however, that the term Guaranty shall not include
endorsements for collection or collections for deposit, in either case in the
ordinary course of business. The amount of any Guaranty shall be deemed to be an
amount equal to the lesser of (x) the stated or determinable amount of the
primary obligation in respect of which such Guaranty is made (or, if the amount
of such primary obligation is not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder)), or (y) the stated maximum liability under such Guaranty.
“Hazardous Material” means petroleum, petroleum hydrocarbons or petroleum
products, petroleum by-products, radioactive materials, asbestos or
asbestos-containing materials, gasoline, diesel fuel, pesticides, radon, urea
formaldehyde, mold, lead or lead-containing materials, polychlorinated
biphenyls; and any other chemicals, materials, substances or wastes in any
amount or concentration which are now or hereafter (a) become defined as or
included in the definition of “hazardous substances,” “hazardous materials,”
“hazardous wastes,” “extremely hazardous wastes,” “restricted hazardous wastes,”
“toxic substances,” “toxic pollutants,” “pollutants,” “regulated substances,”
“solid wastes,” or “contaminants” or words of similar import, under any
Environmental Law or (b) are regulated by or for which Liability can be imposed
under any Environmental Law.
“Immaterial Subsidiary” shall mean (a) a Subsidiary which has (i) assets with a
fair market value of less than $1,000,000 and annual revenues of less than
$1,000,000, and (ii) together with all other Immaterial Subsidiaries, aggregate
assets with a fair market value of less than $5,000,000 and aggregate annual
revenues of less than $5,000,000, in each case of clause (i) and (ii) above,
calculated on the basis of the latest financial statements delivered by the
Borrower to the Lenders pursuant to Section 5.1(a) or (b), as the case may be;
provided that in the case of a material transfer of assets to any such
Subsidiary, the fair market value of such assets shall be calculated on the date
of such transfer on the basis of the fair market value of such assets as
reasonably determined in good faith by the Borrower until such time as financial
statements reflecting such



--------------------------------------------------------------------------------



transfer of assets are delivered by the Borrower to the Lenders pursuant to
Section 5.1(a) or (b), as the case may be, or (b) a Subsidiary otherwise
determined by the Administrative Agent to be immaterial pursuant to Section
12.1(b)(ii) hereof.
“Indebtedness” shall mean (without double counting), at any time and with
respect to any Person, (i) indebtedness of such Person for borrowed money
(whether by loan or the issuance and sale of debt securities) or for the
deferred purchase price of property or services purchased (other than (x)
amounts constituting trade payables (payable within one hundred twenty (120)
days or such longer term as may be customary in the industry), or (y) other
amounts due for the rental of space in connection with the production of a
Picture, in each case arising in the ordinary course of business),
(ii) obligations of such Person in respect of letters of credit, acceptance
facilities, or drafts or similar instruments issued or accepted by banks and
other financial institutions for the account of such Person, (iii) obligations
of such Person under Capital Leases and any financing lease involving
substantially the same economic effect, (iv) deferred payment obligations of
such Person resulting from the adjudication or settlement of any litigation to
the extent not already reflected as a current liability on the balance sheet of
such Person, and (v) indebtedness of others of the type described in clauses (i)
through (iv) hereof which such Person has (a) directly or indirectly assumed or
guaranteed in connection with a Guaranty, or (b) secured by a Lien on the assets
of such Person, whether or not such Person has assumed such indebtedness;
provided, that Indebtedness shall not include any non‑refundable advance made to
a Credit Party by a third party Distributor in connection with the production,
distribution or sale of any Picture.
“Indemnified Party” shall have the meaning given to such term in Section 13.5.
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes and Other Taxes.
“Information” shall have the meaning given to such term in Section 13.18.
“Initial 2012 Credit Agreement” shall have the meaning given to such term in the
Introductory Statement hereof.
“Initial Date” shall mean (i) in the case of the Administrative Agent, the
Closing Date, (ii) in the case of each Initial 2012 Lender, the Closing Date,
and (iii) in the case of any other Lender, the effective date on which it became
a Lender pursuant to an Assignment and Assumption.
“Initial 2012 Lenders” shall have the meaning given to such term in the
Introductory Statement hereof.
“Instrument of Assumption and Joinder” shall mean an Instrument of Assumption
and Joinder substantially in the form of Exhibit H.
“Interest Deficit” shall have the meaning given to such term in Section 2.12(a).
“Interest Payment Date” shall mean (i) as to any LIBOR Loan having an Interest
Period of one (1), two (2) or three (3) months, the last day of such Interest
Period, (ii) as to any LIBOR Loan having an Interest Period of more than three
(3) months, the last day of such Interest



--------------------------------------------------------------------------------



Period and, in addition, each date during such Interest Period occurring at
three-month intervals after the first day of such Interest Period, and (iii)
with respect to any Alternate Base Rate Loan, the last day of each March, June,
September and December (commencing March 31, 2012).
“Interest Period” shall mean as to any LIBOR Loan, the period commencing on the
date such Loan is made, continued or converted, and ending on the numerically
corresponding day (or if there is no corresponding day, the last day) in the
calendar month that is one (1), two (2), three (3), six (6), nine (9) or twelve
(12) months; provided, however, that (i) if any Interest Period would end on a
day which shall not be a Business Day, such Interest Period shall be extended to
the next succeeding Business Day, unless such next succeeding Business Day would
fall in the next calendar month, in which case, such Interest Period shall end
on the next preceding Business Day, and (ii) no Interest Period may be selected
which would end later than the Maturity Date.
“Interparty Agreement” shall mean, with respect to a Picture, an interparty
agreement, as such agreement may be amended, supplemented or otherwise modified,
renewed or replaced from time to time, among, (i) the Administrative Agent, (ii)
the relevant Credit Party, (iii) the relevant Distributor, (iv) the Approved
Completion Guarantor, (v) with respect to a Picture that is financed in part by
a Foreign Rights Loan, the Foreign Rights Agent, (vi) if such Picture is a
Co-Financed Picture, the Approved Co-Financier and (vii) any other appropriate
Person which agreement (a) is necessary in the reasonable judgment of the
Administrative Agent to (x) if applicable, allocate the risks of Completion and
delivery of such Picture and/or (y) address respective funding obligations if
any portion of the Negative Cost in respect of such Picture not being
contributed by a Credit Party is to be funded during the course of production or
upon Completion of such Picture, and (b) shall otherwise be in form and
substance reasonably satisfactory to the Administrative Agent.


“Investment” shall mean any stock, evidence of indebtedness or other securities
of any Person, any loan, advance, contribution of capital, extension of credit
or commitment therefor (including, without limitation, the Guaranty of loans
made to others, but excluding current trade and customer accounts receivable
arising in the ordinary course of business and payable in accordance with
customary trading terms in the ordinary course of business), any purchase of (i)
any Equity Interests of another Person, or (ii) any business or undertaking of
any Person or any commitment to make any such purchase, or any other investment.
“JPMorgan Clearing Account” shall mean the account of the Administrative Agent
(for the benefit of itself and the Lenders) maintained at the office of JPMorgan
Chase Bank, N.A., 10 South Dearborn, 7th Floor, Chicago, Illinois 60603,
ABA/Routing No.: 021000021, Account No. 9008113381C3698, Reference: Summit Ent.
“Key Materials” shall have the meaning given to such term in Section 5.11.
“knowledge” shall mean the current actual knowledge of an Authorized Officer of
a Person that is not a natural Person.
“Laboratory” shall mean (i) any of Technicolor, Deluxe Laboratories, Inc., NT
Audio, Fotokem, EFilm, ARRI Film & TV Services GmbH, Company 3, LLC, Warner
Bros. Motion Picture



--------------------------------------------------------------------------------



Imaging, Pro Tek and Iron Mountain, and any of their respective Affiliates
(including, without limitation, Deluxe Italia) and any laboratory customarily
used by Lions Gate Entertainment Inc. or any of its Subsidiaries (other than the
Borrower and its Subsidiaries), (ii) any laboratory commonly used by Major
Studios and (iii) any other laboratory reasonably acceptable to the
Administrative Agent, in each case, where such laboratory is a party to a
Pledgeholder Agreement or a Laboratory Access Letter; provided, that none of the
foregoing shall include locations outside of the United States, United Kingdom
or Canada (unless the Key Materials with respect to the applicable Picture are
held at a Laboratory in the United States, United Kingdom or Canada) without the
consent of the Administrative Agent, except for a limited duration as may be
reasonably required for a Picture produced in another territory; provided
further, that for any acquisition or co-financing in which a Credit Party is not
acting as “lead studio”, the laboratory at which such Picture’s materials are on
deposit shall be deemed a Laboratory.
“Laboratory Access Letter” shall mean a letter agreement among (i) a Laboratory
holding any elements (including data backups of work in progress) of any Picture
to which any Credit Party has the right of access, (ii) the applicable Credit
Party, (iii) if appropriate, the applicable Distributor, and (iv) any other
appropriate Person, substantially in the form of Exhibit E or in such other form
otherwise reasonably acceptable to the Administrative Agent, in each case as the
same may be amended, supplemented or otherwise modified, renewed or replaced
from time to time; provided that any such letter agreement may not be amended in
a manner which adversely affects the rights of (or the benefit to) the
Administrative Agent or any Lender thereunder without the prior written consent
of the Administrative Agent.
“Lender” and “Lenders” shall mean the financial institutions whose names appear
on the signature pages hereof, any assignee of a Lender pursuant to Section
13.3, and their respective successors.
“Lending Office” shall mean, with respect to any Lender, the branch or branches
(or Affiliate or Affiliates of such Lender) from which any of such Lender’s
LIBOR Loans or Alternate Base Rate Loans, as the case may be, are made or
maintained and for the account of which all payments of principal of, and
interest on, such Lender’s LIBOR Loans or Alternate Base Rate Loans are made, as
notified to the Administrative Agent from time to time.
“LG Credit Agreement” shall mean that certain Second Amended and Restated
Credit, Security, Guaranty and Pledge Agreement, dated as of July 25, 2008, (as
may be further amended, supplemented or otherwise modified, renewed or replaced
from time to time after the Closing Date), among (i) Lions Gate Entertainment
Inc., a Delaware corporation, Lions Gate UK Limited, a private company limited
by shares incorporated in England and Wales and Lions Gate Australia Pty
Limited, an Australian company (ACN 122 557 260), as borrowers; (ii) the
guarantors referred to therein; (iii) the lenders referred to therein; (iv)
JPMorgan Chase Bank, N.A., as administrative agent for such lenders, and as
issuing bank; (v) Wachovia Bank, N.A., as syndication agent.
“LG Intercreditor Agreement” shall mean the intercreditor agreement, dated as of
January 13, 2012 among the Servicer, the Borrower, U.S. Bank National
Association as trustee under the LG Notes Indenture, the administrative agent
under the LG Credit Agreement, and the



--------------------------------------------------------------------------------



Administrative Agent under the Credit Agreement, which intercreditor agreement
shall be in form and substance satisfactory to the Administrative Agent.
“LG Notes Indenture” shall mean that certain Indenture, dated as of October 21,
2009, (as may be amended, supplemented or otherwise modified, renewed or
replaced from time to time after the Closing Date) among Lions Gate
Entertainment Inc., Lions Gate Entertainment Corp., the other guarantors party
thereto, and U.S. Bank National Association, as trustee, providing for the
issuance of the 10.25% senior secured second priority notes due 2016.
“LG Rights Sales Transaction” shall mean a sale by a Credit Party of
distribution rights to a Picture to Lions Gate Entertainment Corp. or any of its
wholly-owned Subsidiaries, in each case subject to the approval of the
Administrative Agent in its sole discretion.
“LG Sublicense” shall mean a license of rights owned by Servicer or its
Affiliate (other than Borrower and its Subsidiaries) to the Borrower in order to
allow the exploitation of such rights, provided that the terms of each such LG
Sublicense (i) must be reasonably acceptable to the Administrative Agent, (ii)
shall include an indemnity in favor of Borrower on terms acceptable to the
Administrative Agent and (iii) shall not require or permit the Borrower to
exploit such rights pursuant to any such output agreement if doing so would
prevent any rights owned by any Credit Party (if otherwise eligible for
exploitation thereunder) from being exploited pursuant to any distribution
agreement.
“LGAC” shall mean LGAC 1, LLC, or in the case of a reorganization of the
ownership of the Borrower pursuant to Section 13.25, the LGAC Successor.
“LGAC 1 Account” shall mean the account of LGAC maintained with Union Bank and
set forth on Schedule 6.14 hereto.
“LGAC Successor” shall have the meaning given to such term in Section
13.25(a)(i).
“LGEC” shall mean Lions Gate Entertainment Corporation.
“LIBOR” shall mean, with respect to any Interest Period for a Borrowing
consisting of LIBOR Loans, a rate per annum equal to the greater of (a) 1.25%
and (b) the quotient of (A) (i) the British Bankers’ Association Interest
Settlement Rate per annum at which Dollar deposits are offered in London,
England to prime banks in the London Interbank Market for such Interest Period
as displayed on the Reuters LIBOR01 screen (or on any successor or substitute
screen provided by Reuters) as of 11:00 a.m. (London time) two (2) Business Days
before the first day of such Interest Period, or (ii) if the rate described in
clause (A)(i) does not appear on the Reuters LIBOR01 screen (or on any successor
or substitute screen provided by Reuters) on any relevant date of determination,
the average of the rates (rounded upwards, if necessary, to the next 1/16 of 1%)
at which Dollar deposits for a maturity equal to the applicable Interest Period
are offered to the Lending Office of the Administrative Agent in immediately
available funds in the London Interbank Market for Eurodollars at approximately
11:00 a.m. (London time) two (2) Business Days prior to the commencement of such
Interest Period, in each case divided by (B) one (1) minus the applicable



--------------------------------------------------------------------------------



statutory reserve requirements of the Administrative Agent, expressed as a
decimal (including without duplication or limitation, basic, supplemental,
marginal and emergency reserves), from time to time in effect under Regulation D
or similar regulations of the Board with respect to eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in such Regulation D). It
is agreed that for purposes of this definition, LIBOR Loans made hereunder shall
be deemed to constitute Eurocurrency Liabilities (as defined in Regulation D)
and to be subject to the reserve requirements of Regulation D.
“LIBOR Loan” shall mean a Loan bearing interest at a rate determined by
reference to LIBOR in accordance with the provisions of Article 2.
“Licensing Intermediary” shall mean any of the following and their respective
Affiliates: Fintage House, Freeway, Summit International Distribution, Inc.,
Cinephil France S.A.S. and Proscenium Pictures Ltd., and (iv) any other Person
acceptable to the Administrative Agent, which in each case will serve as a
licensing intermediary for distribution rights in respect of a Picture, provided
in each case that the Administrative Agent may in good faith using its
reasonable credit judgment from time to time by written notice to the Borrower
remove any such Person as a Licensing Intermediary on a prospective basis only
with respect to Pictures which have not yet been Greenlit.
“Lien” shall mean any mortgage, copyright mortgage, pledge, security interest,
encumbrance, lien or charge of any kind whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
agreement to grant a security interest at a future date, any lease in the nature
of security, and the filing of, or agreement to give, any financing statement
under the Uniform Commercial Code of any jurisdiction).
“Liquidity Certificate” shall mean a liquidity certificate in substantially the
form of Exhibit K, executed by an Authorized Officer of the Borrower and
delivered to the Administrative Agent as required hereunder.
“Loans” shall have the meaning given to such term in Section 2.1(a).
“Major Studio” shall mean each of the following studios and its primary U.S.
distribution Subsidiary, or any other subsidiary so long as its performance is
guaranteed by such studio or its primary U.S. distribution Subsidiary: (i)
Paramount Pictures Corporation, (ii) Twentieth Century Fox Film Corporation,
(iii) Sony Pictures Entertainment Inc., (iv) Walt Disney Motion Pictures Group,
Inc., (v) Warner Bros. Entertainment Inc., (vi) Universal Pictures, a division
of Universal City Studios, LLLP, and (vii) Lions Gate Entertainment Inc.
“Margin Stock” shall be as defined in Regulation U of the Board.
“Master Recordings” shall mean all master tapes (whether digital or analog) and
every recording of sound (by any method and on any substance or material, now
known or hereafter developed), whether or not coupled with a visual image,
including all multitrack master tapes (including any eight (8), sixteen (16),
twenty-four (24) and forty-eight (48) track master tapes and all two (2) track
sequenced, fully-mixed, edited, equalized, leadered and mastered digital audio
tapes and/or U-Matic 1630 tapes) and all acetates and metal or other equivalent
parts or reproductions



--------------------------------------------------------------------------------



of such master tapes and recordings, and all other materials used or useful in
the recording, production or manufacture of Records.
“Material Adverse Effect” shall mean any change or effect that (i) has a
materially adverse effect on the business, assets, properties, operations or
financial condition of the Credit Parties (taken as a whole), (ii) materially
impairs the legal right, power or authority of any Credit Party to perform its
respective obligations under the Fundamental Documents to which it is a party,
or (iii) materially impairs the validity or enforceability of, or materially
impairs the rights, remedies or benefits available to the Administrative Agent
(for the benefit of the Secured Parties) under the Fundamental Documents.
“Maturity Date” shall mean the earlier of (i) September 7, 2016, and (ii) such
other date as the Loans shall become due and payable in accordance with Article
7.
“Maximum Domestic Net Exposure” shall mean, for any Picture determined as of the
date such Picture becomes a Seasoned Picture, the Credit Parties’ share of
Negative Cost, which shall be net of the Credit Parties’ share of (i) minimum
guarantees, (ii) subsidies and other incentive payments, (iii) co-financing
amounts and (iv) any other similar amounts which are credited against the
Negative Cost of such Picture (but which are not tied to the performance of such
Picture), in each case either (a) already received or (b) which are fixed
amounts that have been contracted; provided that any voluntary payments of (or
agreements to pay) amounts to be applied to the Negative Cost of such Picture
subsequent to the date such Picture becomes a Seasoned Picture shall be included
in the Credit Parties’ share of Negative Cost; provided further that any such
contracted amounts which are ultimately disaffirmed or not paid when due for any
reason post-seasoning shall be retroactively added to the calculation of Maximum
Domestic Net Exposure (but exposure may be reduced by a replacement contract or
if such amount is utlimately collected from the applicable counterparty).
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Multiemployer Plan” shall mean a plan described in Section 4001(a)(3) of ERISA.
“Music Agreements” shall mean all license agreements, or any other agreements
pursuant to which the Borrower or any of its Subsidiaries acquires rights to
publish, distribute or otherwise exploit Master Recordings, Musical Compositions
or other Music Product.
“Music Product” shall mean (i) Master Recordings; (ii) Musical Compositions;
(iii) any and all appurtenant rights to the Master Recording, Musical
Compositions and Sound Recordings pursuant to the grant of rights under a Music
Agreement or otherwise (including, without limitation, with respect to videos,
packaging, artwork and rights to use a recording artist or songwriter’s name and
likeness, merchandise, live performances, ticketing, sponsorships, and/or artist
endorsements or commercial “tie-ins”) and (iv) any Records on which any of the
foregoing are embodied.
“Musical Compositions” shall mean that portion of all right, title and interest
in and to any musical compositions (whether published or unpublished, registered
or unregistered), which



--------------------------------------------------------------------------------



is owned by or licensed to the Borrower or any of its Subsidiaries, including
without limitation, all rights to (a) the exploitation thereof in the form of
sheet music, orchestrations, folios, compilations, songbooks and other forms of
print, (b) the exploitation thereof as embodied in Records, (c) the inclusion of
performances thereof in motion pictures, videotapes and other audiovisual works
and (d) the granting to third parties of the right to perform the such musical
compositions publicly, world-wide.
“Negative Cost” shall mean, with respect to any Picture, the aggregate amount of
the development and pre-production expenses of such Picture plus the cost of all
production elements usually and customarily included as part of the negative
cost of a Picture (including any contingency fee required under the applicable
Approved Completion Bond) plus customary post production costs of such Picture
and all other delivery items, and shall specifically include charges for any
Approved Completion Bond fee which is to be paid but shall be net of any
casualty insurance proceeds related to such Picture; provided, in the case of a
Picture which is acquired rather than produced by a Credit Party, the term
“Negative Cost” shall mean the acquisition price paid or to be paid by such
Credit Party for such Picture pursuant to the applicable negative pickup
documentation or co-financing documentation.
“Negative Pick‑Up Obligation” shall mean, with respect to any Picture, a
commitment by a Credit Party to pay a certain sum of money in order to obtain
ownership of, or certain distribution rights in, such Picture on Completion and
delivery to such Credit Party.
“Net Available Proceeds” shall mean:
(i)    in the case of any Disposition, the amount of Net Cash Payments actually
or constructively received by a Credit Party in connection with such
Disposition;
(ii)    casualty insurance proceeds actually received by a Credit Party,
provided, that such proceeds shall be excluded from Net Available Proceeds to
the extent required to pay Approved Co-Financiers or Approved Completion
Guarantors as required pursuant to existing agreements; and
(iii)    cash proceeds actually received by a Credit Party from the incurrence,
issuance or sale by the Borrower or any Subsidiary of any Indebtedness, net of
all taxes, fees, commissions, costs and expenses incurred in connection with
such issuance or sale; provided that the proceeds of Foreign Rights Loans, loans
pertaining to tax credits or other soft money benefits as permitted under
Section 6.8, production loans to Special Purpose Producers and other
Indebtedness incurred, issued or sold by a Subsidiary that is not a Guarantor
and which is non-recourse to the Credit Parties, in each case shall be excluded
from Net Available Proceeds.
“Net Cash Payments” shall mean, with respect to any Disposition, the aggregate
amount of all cash payments actually or constructively received by a Credit
Party from a third party directly or indirectly in connection with such
Disposition; provided that (a) Net Cash Payments shall be net of (i) the amount
of any legal, title and recording tax expenses, commissions and other fees and
expenses incurred or paid by the Borrower or any of its Subsidiaries to
unaffiliated parties (or to Affiliates of Credit Parties for payment to
unaffiliated third parties) in connection with such



--------------------------------------------------------------------------------



Disposition, (ii) the amount of any closure, removal, relocation, reorganization
and/or restructuring costs incurred by the Borrower or any of its Subsidiaries
preparatory to or in consequence of such Disposition, (iii) any Federal, state,
local and non-United States income or other taxes estimated to be payable by the
Borrower (including its members) or any of its Subsidiaries as a result of such
Disposition and (iv) all reasonable provisions made in relation to potential
indemnity, warranty, post-closing adjustment and similar claims in connection
with such Disposition (provided, that once the liabilities for which such
provisions are made terminate or are released, any remaining portion of such
provisions shall be treated as included in the Net Cash Payments), and (b) Net
Cash Payments shall be net of any repayments by the Borrower or any of its
Subsidiaries of Indebtedness to the extent that (i) such Indebtedness is secured
by a Lien on the property that is the subject of such Disposition and (ii) the
transferee of (or holder of a Lien on) such property requires that such
Indebtedness be repaid as a condition to the purchase of such property, and
shall be net of any amounts contractually required to be paid to any
unaffiliated third party as a result of such Disposition.
“New Picture Expense Reserve Amount” shall have the meaning set forth in the
Services Agreement.
“Non-Theatrical Subsidiary” shall mean a Subsidiary created or acquired after
the date hereof which is not capitalized with Loan proceeds, Collateral or
Collateral proceeds (except as permitted in Section 6.4) and which is not used
to produce or acquire Pictures (or rights therein or related thereto) intended
for theatrical distribution.
“Note” or “Notes” shall have the meaning given to such term in Section 2.2(a).
“Notice of Assignment” shall mean a Notice of Assignment and Irrevocable
Instruction which shall include language substantially in the form of Exhibit I
which may be incorporated into an Interparty Agreement) or in such other form as
shall be reasonably acceptable to the Administrative Agent; provided that any
such Notice of Assignment may not be amended in a manner which adversely affects
the rights of (or the benefit to) the Administrative Agent thereunder without
the prior written consent of the Administrative Agent.
“Obligations” shall mean (i) the obligation of the Borrower to make due and
punctual payment of principal and interest on the Loans, costs and attorneys’
fees and all other monetary obligations of the Borrower to the Administrative
Agent, the Arrangers or any Lender under and to the extent required by this
Credit Agreement, the Notes, any other Fundamental Document or any fee letter in
respect of the Facility, (ii) all amounts payable by any Credit Party to
JPMorgan Chase Bank, N.A., any Bookrunner, any Lender or any of their respective
Affiliates under any Swap Agreement permitted under Section 6.18; provided, that
the Administrative Agent shall have received written notice thereof from the
applicable Lender (other than the Administrative Agent) or the applicable
Bookrunner within ten (10) Business Days after execution of such Swap Agreement,
(iii) amounts payable to a Lender or any of its Affiliates in connection with
any bank account maintained by the Borrower or any other Credit Party at such
Lender and its Affiliates or any other treasury, depositary, purchasing card,
cash management or banking services provided to the Borrower or any other Credit
Party by such Lender and its Affiliates, including any automated clearing house
transfers of funds or similar services and (iv) any other monetary obligations
of the



--------------------------------------------------------------------------------



Borrower or a Guarantor to the Administrative Agent or any Lender (and their
respective related indemnified parties) under and to the extent required by the
Fundamental Documents.
“Original Closing Date” shall have the meaning given to such term in the
Introductory Statement hereof.
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Credit Agreement except for any amounts
imposed with respect to an assignment.
“Overhead” shall mean all cash selling, general and administrative expenses
determined in accordance with GAAP consistently applied. For the avoidance of
doubt, neither Sales Fees nor customary distribution expenses incurred for a
particular motion picture shall constitute Overhead hereunder.
“P&A” shall mean theatrical print and advertising expenses with respect to a
Picture.
“PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.
“Percentage” shall mean with respect to any Lender, the percentage which the
aggregate principal amount of such Lender’s Loans then outstanding constitutes
of the aggregate principal amount of the Loans then outstanding; provided, that
when a Defaulting Lender shall exist, the term “Percentage” shall mean the
percentage of the total outstanding Loans (disregarding such Defaulting Lender’s
Loans) represented by such Lender’s Loans, and such Defaulting Lender’s
Percentage shall be 0%.
“Performance Test” shall mean, on any date of determination after the fifteenth
Picture released theatrically in the United States by a Credit Party after the
Closing Date becomes a Seasoned Picture, the ratio (expressed as a percentage)
of (i) the aggregate amount of proceeds (net of all deductions for amounts
payable to, or retainable by, third parties) received and projected to be
received by the Credit Parties from the most recent fifteen (15) consecutive
Seasoned Pictures released after the Closing Date but prior to the applicable
testing date, calculated on the basis of their Ultimates, to (ii) the aggregate
amount of the Credit Parties’ investment in the Negative Cost (net of all
proceeds of Foreign Rights Loans, minimum guarantees (to the extent not payable
to a third party), subsidies and Approved Co-Financings from any such Picture
received prior to the date that such Picture became a Seasoned Picture) and P&A
expenses for such Pictures; provided that (a) the Twilight Franchise shall be
excluded from such calculation and (b) the amount of any minimum guaranty,
subsidy, co-financing amount or similar payment shall not count toward proceeds
received in clause (i) above, except with respect to Pictures for which the
Credit Parties’ share of Negative Cost has already been reduced to zero by such
payments, in which case any such additional payments with respect to such
Pictures may count towards proceeds received in clause (i) above. If the
percentage calculated above is equal to at least 75%, then the Performance Test
shall be satisfied on such date.



--------------------------------------------------------------------------------



“Permitted Distributions” shall mean distributions or payments (in addition to,
for the avoidance of doubt, Permitted Tax Distributions) (i) made by the
Borrower to the Sellers on the Closing Date (the “Closing Date Permitted
Distribution”) and (ii) to the holders of Equity Interests of Borrower (other
than LGAC) or LGAC, of up to $25,000,000 in the aggregate in any calendar year;
provided, that no such distribution or payment may be made pursuant to the
foregoing clause (ii) unless each of the following conditions is satisfied:
(a)    no Default or Event of Default shall have occurred or would result
therefrom;
(b)    Breaking Dawn 2 shall have been released in the home entertainment
market;
(c)    at least 75% of the Loan balance shall have been amortized following the
Closing Date by payments made pursuant to Section 2.1(c) and/or prepayments made
pursuant to Section 2.7(e), (f) or (g);
(d)    each such distribution or payment shall be funded solely from the portion
of Adjusted Excess Cash Flow and Breaking Dawn Cash Flow which is not required
to prepay the Loans pursuant to Section 2.7(e) or (f);
(e)    the Asset Coverage Ratio, as set forth in an Asset Coverage Certificate,
calculated on a pro forma basis after giving effect to such distribution or
payment, shall be at least 1.5 to 1.0; and
(f)    the Borrower has submitted to the Administrative Agent a certificate
executed by an Authorized Officer of the Borrower, dated the date of the
proposed distribution or payment, certifying that the foregoing requirements
have been satisfied.
“Permitted Encumbrances” shall mean Liens permitted under Section 6.2.
“Permitted Tax Distributions” shall mean distributions from the Borrower to the
holder of its Equity Interests (other than LGAC) and from LGAC to the holders of
its Equity Interests equal to the sum in the aggregate of:
(A)    the lesser of (i) the U.S. federal income tax liability of the Borrower
and its Subsidiaries that would be owing if Borrower was a corporation and the
parent of a U.S. federal consolidated return group (net of any such taxes owing
on account of taxable income of the Excluded Subsidiaries, Co-Financing Joint
Venture Entities and their Subsidiaries, unless such tax amount has been
distributed to a Credit Party and such tax is not a liability of such Excluded
Subsidiary, Co-Financing Joint Venture Entity and any of their Subsidiaries) and
(ii) the actual consolidated U.S. federal consolidated return income tax
liability of Lions Gate Entertainment Inc. or the applicable most senior U.S.
tax paying entity that is a subsidiary of Lions Gate Entertainment Corp. (with
the excess of (i) over (ii), if any, for any taxable year (or portion thereof)
commencing on or after the Closing Date referred to as the “Carryover U.S.
Federal Amount” for such taxable year, and the excess of (ii) over (i), if any,
for any taxable year (or portion thereof) commencing on or after the Closing
Date referred to as the “Excess U.S. Federal Amount” for such taxable year);



--------------------------------------------------------------------------------



(B)    the lesser of (i) the California franchise tax liability of the Borrower
and its Subsidiaries that would be owing if Borrower was a corporation and the
parent of a California unitary group (net of any such taxes owing on account of
taxable income of the Excluded Subsidiaries, Co-Financing Joint Venture Entities
and their Subsidiaries, unless such tax amount has been distributed to a Credit
Party and such tax is not a liability of such Excluded Subsidiary, Co-Financing
Joint Venture Entity and any of their Subsidiaries) and (ii) the actual
California unitary tax liability of Lions Gate Entertainment Inc. or the
applicable most senior U.S. tax paying entity that is a subsidiary of Lions Gate
Entertainment Corp. (with the excess of (i) over (ii), if any, for any taxable
year (or portion thereof) commencing on or after the Closing Date referred to as
the “Carryover California Amount” for such taxable year, and the excess of (ii)
over (i), if any, for any taxable year (or portion thereof) commencing on or
after the Closing Date referred to as the “Excess California Amount” for such
taxable year);
(C)    if with respect to a taxable year there is an Excess U.S. Federal Amount,
and in one or more prior taxable years there was a Carryover U.S. Federal
Amount, an amount equal to the lesser of such Excess U.S. Federal Amount or the
cumulative Carryover U.S. Federal amount for all prior years that has not been
paid pursuant to this clause (C) for any prior year;
(D)    if with respect to a taxable year there is an Excess California Amount,
and in one or more prior taxable years there was a Carryover California Amount,
an amount equal to the lesser of such Excess California Amount or the cumulative
Carryover California amount for all prior years that has not been paid pursuant
to this clause (D) for any prior year; and
(E)    income and franchise taxes imposed by any jurisdiction other than the
United States and California with respect to the income of the Borrower and its
Subsidiaries (net of any such taxes owing on account of taxable income of the
Excluded Subsidiaries, Co-Financing Joint Venture Entities and their
Subsidiaries, unless such tax amount is a liability of a Credit Party and not a
liability of such Excluded Subsidiary, Co-Financing Joint Venture Entity and any
of their Subsidiaries) to the extent such taxes are imposed on the holder of
Equity Interests in the Borrower and are not a liability of the Borrower or any
of its Subsidiaries, but not in excess of the lesser of (i) the income or
franchise tax liability to such jurisdiction of the Borrower and, if applicable,
its Subsidiaries, that would be owing if Borrower was a corporation and, if
applicable, the parent of a combined, unitary, consolidated or similar group
(net of any such taxes owing on account of taxable income of the Excluded
Subsidiaries, Co-Financing Joint Venture Entities and their Subsidiaries, unless
such tax amount is a liability of a Credit Party and not a liability of such
Excluded Subsidiary, Co-Financing Joint Venture Entity and any of their
Subsidiaries) and (ii) the actual tax liability to such jurisdiction of the
holder of Equity Interests in Borrower (with the excess of (i) over (ii), if
any, for any taxable year (or portion thereof) commencing on or after the
Closing Date referred to as the “Carryover Other Jurisdiction Amount” for such
taxable year, and the excess of (ii) over (i), if any, for any taxable year (or
portion thereof) commencing on or after the Closing date referred to as the
“Excess Other Jurisdiction Amount” for such taxable year); and
(F)    if with respect to a taxable year there is an Excess Other Jurisdiction
Amount, and in one or more prior taxable years there was a Carryover Other
Jurisdiction Amount, an amount equal to the lesser of such Excess Other
Jurisdiction Amount or the cumulative Carryover Other Jurisdiction Amount for
all prior years that has not been paid pursuant to this clause (F) for any



--------------------------------------------------------------------------------



prior year.
provided the following conditions are satisfied:
(a)    no Default or Event of Default shall have occurred and be continuing or
would result therefrom;
(b)    such calculations with respect to Borrower and its Subsidiaries are
computed after permitted deduction of all losses, loss and credit carryforwards
and other deductions which may be claimed at such time in respect of such period
or prior periods (in each case, commencing not earlier than the Closing Date),
and after giving effect (on a cumulative basis) to any foreign tax credits or
other credits or treaties the benefit of which any Credit Party or its
Subsidiaries may avail itself, and on the basis that the first taxable year
commences on the Closing Date;
(c)    such calculations with respect to Lions Gate Entertainment Inc. are
computed after permitted deduction of all losses, loss and credit carryforwards
and other deductions which may be claimed at such time in respect of such period
or all prior periods, and after giving effect (on a cumulative basis) to any
foreign tax credits or other credits or treaties the benefit of which any Lions
Gate Entertainment Inc. or its Subsidiaries may avail itself; and
(d)    the Borrower has submitted to the Administrative Agent a certificate
executed by an Authorized Officer of the Borrower, dated the date of the
proposed distribution, certifying that the foregoing requirements have been
satisfied.
“Person” shall mean any natural person, corporation, division of a corporation,
limited liability company, partnership, trust, joint venture, association,
company, estate, unincorporated organization or government or any agency or
political subdivision thereof.
“Physical Materials” shall have the meaning given to such term in clause (iv) of
the definition of the term “Collateral” herein.
“Picture” shall mean any motion picture, film or video tape, whether recorded on
film, videotape, cassette, cartridge, disc or on or by any other means, method,
process or device whether now known or hereafter developed, and with respect to
which a Credit Party (i) has (either directly or through a Co-Financing Venture
Entity) an ownership interest in the copyright under U.S. law, or (ii) acquires
any distribution rights. The term “Picture” shall include, without limitation,
the scenario, screenplay or script upon which such Picture is based, all of the
properties thereof, tangible and intangible, and whether now in existence or
hereafter to be made or produced, whether or not in possession of a Credit
Party, and all rights therein and thereto, of every kind and character.
“Plan” shall mean an employee benefit plan within the meaning of Section 3(3) of
ERISA, other than a Multiemployer Plan, maintained or contributed to by any
Credit Party, or any ERISA Affiliate, or any other plan covered by Title IV of
ERISA that covers employees of the Credit Parties.
“Pledged Collateral” shall mean the Pledged Securities and any proceeds (as
defined



--------------------------------------------------------------------------------



in Section 9‑102(64) of the UCC) including cash proceeds (as defined in Section
9‑102(9) of the UCC) of the Pledged Securities.
“Pledged Securities” shall mean all of the issued and outstanding Equity
Interests, whether now formed or formed hereafter, owned directly or indirectly
by LGAC or the Borrower of (i) the Borrower, (ii) the Guarantors, (iii) the
Subsidiaries of the Guarantors (other than Immaterial Subsidiaries) and (iv)
joint venture interests (including, without limitation, Co-Financing Venture
Entities, but excluding any such entities formed in connection with the Pictures
titled The Alibi and In the Valley of Elah to the extent such entities would
qualify as Immaterial Subsidiaries based on the materiality thresholds set forth
in the definition thereof); provided, however, that the definition of “Pledged
Securities” with respect to any Controlled Foreign Corporation shall refer to
65% of the issued and outstanding Equity Interests in such Controlled Foreign
Corporation.
“Pledgeholder Agreement” shall mean a laboratory pledgeholder agreement among
(i) the applicable Credit Party (or Credit Parties), (ii) the Administrative
Agent and, with respect to certain Produced Pictures which commenced principal
photography prior to the Closing Date, the Comerica Agent, (iii) if appropriate,
the applicable Distributor, (iv) if appropriate, the applicable Approved
Completion Guarantor, (v) the applicable Laboratory and (vi) any other
appropriate Persons, substantially in the form of Exhibit D-1 or Exhibit D-2, or
in such other form reasonably acceptable to the Administrative Agent, in each
case, as the same may be amended, supplemented or otherwise modified from time
to time.
“Pledgors” shall mean the Borrower and each Credit Party that from time to time
owns any of the Pledged Securities.
“Pro Rata Share” shall mean (i) in the case of any Obligation owed or allocable
to a Lender in respect of a Loan, such Lender’s pro rata share of such
Obligation determined in accordance with such Lender’s Percentage and (ii) in
the case of any other Obligation to a Person, such Person’s pro rata share of
such Obligation determined in comparison to all pari passu Obligations of like
kind, in either case as adjusted pursuant to Section 2.13.
“Produced Picture” shall mean a Picture for which a Credit Party is acting as
“lead studio” and at least a portion of the Negative Cost is provided during the
course of principal photography by a Credit Party.
“Production Account” shall mean individually or collectively, as the context so
requires, each demand deposit account established by a Credit Party at a
commercial bank acceptable to the Administrative Agent located in the United
States of America or any other jurisdiction acceptable to the Administrative
Agent, for the sole purpose of paying the Negative Cost of a particular Picture.
“Production Services Agreement” shall mean any production services agreement
entered into between the Borrower and any Credit Party relating to production
services to be rendered by such Credit Party in connection with the production
of a Produced Picture, as the same may be amended, supplemented or otherwise
modified, renewed or replaced from time to time.



--------------------------------------------------------------------------------



“Purchase Agreement” shall mean the Membership Interest Purchase Agreement dated
as of January 13, 2012 among LGAC, LGAC 3, LLC and Sellers (as such term is
defined therein).
“Quiet Enjoyment” shall have the meaning given to such term in Section 8.12.
“Records” shall mean all forms of reproductions, transmissions, combinations of
tracks or communications of Master Recordings, of any kind, nature or
description, now known or hereafter devised, manufactured, distributed,
transmitted or communicated on or at or through any medium or device primarily
for home use, school use, juke box use, or use in any means of transportation,
including records of sound alone and audiovisual records (including music videos
and DVD), digital compact cassette tapes, analog cassettes, audio tapes, digital
audio tapes, compact discs, videodiscs, minidiscs, vinyl records, SACD,
DVD-Audio and CD-ROM, CD I and CD Plus recordings. For the avoidance of doubt,
“Records” shall include the transmission or communication of a Master Recording
directly to the consumer regardless of whether previously or subsequently
embodied in a physical record configuration by any Person.
“Refinancing Notice” shall mean a notice substantially in the form of Exhibit
N-1 or Exhibit N-2, as applicable.
“Register” shall have the meaning given to such term in Section 13.3(e).
“Regulation D” shall mean Regulation D of the Board.
“Related Fund” shall have the meaning given to such term in Section 13.3(b).
“Release” shall mean any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of Hazardous
Materials into the indoor or outdoor environment, including the movement of
Hazardous Materials through ambient air, soil, surface water, ground water,
wetlands, land or subsurface strata.
“Released Picture Expense Reserve Amount” shall have the meaning set forth in
the Services Agreement.
“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA, other than a reportable event as to which provision for 30‑day notice
to the PBGC has been waived under applicable regulations.
“Required Lenders” shall mean Lenders holding greater than 50% of the total
Loans, subject to adjustment as provided in Section 2.13, at such time.
“Restricted Payment” shall mean (i) any distribution, cash dividend or other
direct or indirect payment on account of shares of any Equity Interest in any
Finance Party, (ii) any redemption or other acquisition, re‑acquisition or
retirement by a Finance Party of any Equity Interests in any Finance Party, now
or hereafter outstanding, (iii) any payment made by any Finance



--------------------------------------------------------------------------------



Party to retire, or obtain the surrender of, any outstanding warrants, puts or
options or other rights to purchase or otherwise acquire any Equity Interest in
any Finance Party, now or hereafter outstanding, (iv) any payment by a Finance
Party of principal of, premium, if any, or interest on, or any redemption,
purchase, retirement, defeasance, sinking fund or similar payment with respect
to, any Subordinated Debt, (v) any payment under any Synthetic Purchase
Agreement and (vi) any payment by a Finance Party in respect of any indebtedness
owing by another Finance Party and which is non-recourse to the Finance Party
making such payment (including but not limited to payments by a Credit Party in
respect of a Foreign Rights Loan); provided that payments referred to in clause
(vi) shall be excluded from the foregoing definition so long as (a) the
indebtedness was incurred to finance such Finance Party’s share of the Negative
Cost of a Picture owned directly by the Borrower, (b) making such payment shall
not result in a violation of the exposure tests set forth in Section 4.2(a) and
(b) with respect to the Picture in connection to which such indebtedness was
incurred, and (c) the aggregate amount of such payments for all Pictures shall
not exceed $5,000,000 (after taking into account any minimum guarantees and
overages from non-U.S. territories which are paid to a Credit Party in respect
of a Picture for which a Credit Party has repaid any portion of a Foreign Rights
Loan).
“S&P” shall mean Standard & Poor’s Rating Services, a division of the
McGraw‑Hill Companies, Inc.
“SAG” shall mean Screen Actors Guild, Inc.
“Sales Expenses” shall have the meaning given to such term in the Services
Agreement.
“Sales Fees” shall have the meaning given to such term in the Services
Agreement.
“Schedule of Commitments” shall mean the schedule of Commitments of the Lenders
set forth on Schedule 1.
“Seasoned Picture” shall mean a Picture that has been first released in the U.S.
market for eight (8) weeks.
“Secured Party” or “Secured Parties” shall mean the Administrative Agent, the
Lenders, any other Person which is the holder of an Obligation and any other
Person which the Administrative Agent (in its sole discretion) specifically
agrees upon Borrower’s request is to be secured by the Liens granted to the
Administrative Agent under this Credit Agreement and/or under the other
Fundamental Documents from time to time pursuant to the terms hereof and
thereof.
“Sellers” shall have the meaning given to such term in the Purchase Agreement.
“Servicer” shall mean Lions Gate Films, Inc.
“Services Agreement” shall mean the Services Agreement, dated as of January 13,
2012 between the Borrower and the Servicer, as amended, restated or otherwise
modified from time to time.



--------------------------------------------------------------------------------



“Solvency Certificate” shall mean a solvency certificate substantially in the
form of Exhibit O hereto, executed by the Chief Financial Officer of the
Borrower and delivered to the Administrative Agent as required hereunder.
“Sound Recordings” shall mean all sound recordings (whether published or
unpublished, registered or unregistered, presently existing or created or
acquired in the future), including sound recordings embodied on Records, with
respect to which the Borrower or any of its Subsidiaries now or in the future
has any ownership interest or distribution right or which the Borrower or any of
its Subsidiaries otherwise controls.
“Special Purpose Producer” shall mean a special purpose Subsidiary of a Credit
Party created solely for the purpose of producing a particular Picture or group
of Pictures with production financing which is non-recourse to any Credit Party
or any Subsidiary of a Credit Party other than such Special Purpose Producer;
provided that if any Special Purpose Producer is part of an Approved
Co-Financing Venture Transaction, it shall satisfy the requirements set forth in
Schedule 3; provided further, that such Special Purpose Producer shall
distribute all of its cash to a Credit Party to the extent not restricted from
doing so by its production loan agreement (if any) or any applicable
co-financing agreements or agreement with any third party holders of Equity
Interests of such Special Purpose Producer; provided further, that if any
Special Purpose Producer is created to produce more than one Picture, Summit
Distribution, LLC shall be the U.S. Distributor for such Pictures.
“Specified Assets” shall mean the product of the Ultimates Advance Rate and the
Credit Parties’ share of Ultimates; provided, that (i) no Specified Asset credit
may be given with respect to Ultimates for any Picture unless the Administrative
Agent shall have received the most recent Ultimates Report required pursuant to
Section 5.1(g), and (ii) for the avoidance of doubt, Ultimates with respect to
New Pictures and Unreleased Pictures (as each term is defined in the Services
Agreement) shall be limited to the projected net amounts payable to and retained
by the Borrower with respect to New Pictures and Unreleased Pictures (as
applicable) pursuant to the Services Agreement; provided further, that, with
respect to any Picture for which the Borrower determines not to finance any
portion of the Negative Cost thereof with a Foreign Rights Loan, with the
consent of the Administrative Agent, receivables in respect of such Picture may
be included in “Specified Assets” on terms agreed by the Borrower and the
Administrative Agent.
“Specified Permitted Encumbrances” shall mean those Liens permitted under
Sections 6.2(b), (c), (f), (g), (h), (i), (j), (k), (l), (m), (n), (o), (p) and
(u).
“Subordinated Debt” shall mean any subordinated Indebtedness of any Credit Party
or its Subsidiaries which is unsecured and has interest rates, payment terms,
maturities, amortization schedules, covenants, defaults, remedies, subordination
provisions and other material terms in form and substance satisfactory to the
Required Lenders.
“Subsidiary” shall mean with respect to any Person, any corporation,
association, joint venture, partnership or other business entity (whether now
existing or hereafter organized) of which at least a majority of the voting
stock or other ownership interests therein having ordinary voting power for the
election of directors (or the equivalent) is, at the time as of which any



--------------------------------------------------------------------------------



determination is being made, owned or controlled by such Person or one or more
subsidiaries of such Person or by such Person and one or more subsidiaries of
such Person.
“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction, financial exchange transaction or option or
similar agreement involving, or settled by reference to, one or more rates,
currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions.
“Syndication Agents” shall mean J.P. Morgan Securities LLC, Barclays Capital,
the investment banking division of Barclays Bank PLC, and Jefferies Finance LLC,
in their capacities as joint syndication agents in connection with the Facility,
and any successor thereof.
“Synthetic Purchase Agreement” shall mean any Swap Agreement or similar
agreement or combination of agreements pursuant to which any Credit Party is or
may become obligated to make (i) any payment in connection with a purchase by
any third Person from a Person other than a Credit Party of any Equity Interest
in any Credit Party or any Subordinated Debt, or (ii) any payment (other than on
account of a permitted purchase by it of any Equity Interest in any Credit Party
or any Subordinated Debt) the amount of which is determined by reference to the
price or value at any time of any Equity Interest in any Credit Party or any
Subordinated Debt.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, withholdings or other amounts in the nature of a tax
imposed by any Governmental Authority, including any interest and penalties
imposed with respect thereto.
“Trademark Security Agreement” shall mean the Trademark Security Agreement
substantially in the form of Exhibit C that was filed in the U.S. Patent and
Trademark Office, as such agreement may be amended, supplemented or otherwise
modified, renewed or replaced from time to time.
“Twilight Franchise” shall mean the Completed Pictures Twilight, The Twilight
Saga: New Moon, The Twilight Saga: Eclipse, Breaking Dawn 1 and the Uncompleted
Picture Breaking Dawn 2.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or to LIBOR.
“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York.
“Ultimates” shall mean with respect to any Seasoned Picture, the First Cycle
Period amounts which are projected by Servicer to become payable to a Credit
Party as determined by the Servicer from time to time in accordance with this
paragraph and in a manner otherwise reasonably acceptable to the Administrative
Agent. The Ultimates shall be calculated initially on the date which such
Picture becomes a Seasoned Picture and thereafter on each date on which revised
Ultimates



--------------------------------------------------------------------------------



projections are delivered from time to time pursuant to Section 5.1(g). The
computation of the Ultimates will be (i) computed in a manner consistent with
ultimates prepared by Lions Gate Entertainment Inc. for accounting purposes,
(ii) based, to the extent available, upon any supporting written material
delivered to the Borrower under the relevant Distribution Agreement which will
indicate the remaining uncollected amounts payable to a Credit Party, (iii)
present valued at the rate used by Servicer for accounting purposes, (iv) after
deduction for all distribution fees and other remaining amounts deductible or
which may be offset by a distributor or licensee from its obligation to make
payments to a Credit Party and any other remaining cost or expense incurred by a
Credit Party for the distribution or other exploitation of such Picture, and (v)
shall not include any amounts in which the Administrative Agent (for the benefit
of itself, any Issuing Bank and the Group Lenders) does not have a first
priority (subject to Specified Permitted Encumbrances) perfected security
interest under the Uniform Commercial Code or other relevant personal property
regime and applicable copyright law. If Services Agreement is terminated, then
notwithstanding the foregoing, Ultimates shall be calculated in a manner
acceptable to the Administrative Agent by an independent consultant selected by
the Administrative Agent and approved and paid for by the Borrower, provided,
that the following parties are hereby pre-approved by the Borrower: The Salter
Group LLC, Cineval LLC, PricewaterhouseCoopers, Deloitte Touche Tohmatsu, Ernst
& Young, KPMG and any Major Studio.
“Ultimates Advance Rate” shall initially be 0.80; provided that, if at any
testing required under Section 5.1(h) hereof the Ultimates Ratio is less than
1.0 to 1.0, the Ultimates Advance Rate shall be 0.80 multiplied by such
Ultimates Ratio for so long as the Ultimates Ratio is less than 1.0 to 1.0;
provided that following any reduction in the Ultimates Advance Rate, the
Ultimates Advance Rate may only be subsequently increased if at least two (2)
additional Pictures have become eligible for inclusion in the Ultimates Ratio
and the Ultimates Ratio for the last four (4) Seasoned Pictures (including the
two (2) additional Seasoned Pictures) is at least 1.0 to 1.0. For the avoidance
of doubt, the Ultimates Advance Rate may never be greater than 0.80.
“Ultimates Ratio” shall mean at any time, a ratio of (i) the sum of the
Ultimates for the last four (4) Seasoned Pictures for which six (6) months has
elapsed from their respective U.S. theatrical release dates plus the actual
proceeds received by any Credit Party (and not payable to a third party) with
respect to each such Picture after it became a Seasoned Picture and prior to
such date of determination to (ii) the sum of the Ultimates for such Seasoned
Pictures determined for each such Seasoned Picture on the date it became a
Seasoned Picture.
“Ultimates Report” shall mean, with respect to a Picture, a written Ultimates
report prepared by the Borrower in the manner contemplated for determining
“Ultimates” in the definition thereof and in a form satisfactory to the
Administrative Agent.
“Uncompleted” shall mean, with respect to any Picture, that such Picture is not
Completed.
“Unreleased Picture Expense Reserve Amount” shall have the meaning set forth in
the Services Agreement.
“USA Patriot Act” shall mean the USA PATRIOT Act (Title III of Pub. L. 107‑56



--------------------------------------------------------------------------------



(signed into law October 26, 2001)) as amended, and the rules and regulations
thereunder and any successors thereto.
“WGA” shall mean, collectively, Writers Guild of America, West, Inc. and Writers
Guild of America, East, Inc.
2.    AMOUNT AND TERMS OF THE COMMITMENTS AND LOANS
SECTION 2.1    Commitments and Loans.
(a)    Commitments. Subject to the terms and conditions hereof, each Initial
2012 Lender made a term loan denominated in Dollars (a “Loan”) to the Borrower
on the Closing Date in the amount of the Commitment of such Lender. Once repaid,
amounts constituting the Commitments may not be reborrowed. The Loans may from
time to time be LIBOR Loans or Alternate Base Rate Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
2.1(b) and 2.6.
(b)    Procedure for Borrowing. The Borrower gave the Administrative Agent
irrevocable notice in writing in the form of a Borrowing Notice requesting that
the Initial 2012 Lenders make the Loans on the Closing Date. Such Borrowing
Notice specified whether the Loans initially consisted of Alternate Base Rate
Loans or LIBOR Loans and in the case of LIBOR Loans, the Interest Period or
Interest Periods with respect thereto. If no election of an Interest Period was
specified in such Borrowing Notice in the case of a Borrowing consisting of
LIBOR Loans, such notice was deemed to be a request for an Interest Period of
one (1) month. If no election was made as to the Type of Loan, such Borrowing
Notice was deemed to be a request for a Borrowing consisting of Alternate Base
Rate Loans. Upon receipt of such Borrowing Notice the Administrative Agent
notified each Initial 2012 Lender thereof. Not later than 2:00 P.M., New York
City time, on the Closing Date each Initial 2012 Lender made available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to its Commitment. The Administrative Agent disbursed the aggregate
of the amounts made available to the Administrative Agent by the Lenders by
depositing such amount in immediately available funds to the account of the
Borrower specified in the Borrowing Notice. Each Lender may, at its option,
fulfill its obligation to make LIBOR Loans by causing a foreign branch or
Affiliate of such Lender to fund such LIBOR Loans; provided, however, that any
exercise of such option shall not affect the obligation of the Borrower to repay
Loans in accordance with the terms hereof or increase the costs to the Borrower
payable hereunder in respect of LIBOR Loans. Subject to the other provisions of
this Section 2.1 and the provisions of Section 2.6, Loans of more than one Type
may be outstanding at the same time.
(c)    Repayment of Loans. The Loan of each Lender shall mature (i) in equal
consecutive quarterly installments on the last day of each March, June September
and December (commencing on March 31, 2012), each in an amount equal to such
Lender’s Percentage multiplied by $13,750,000 and (ii) on the Maturity Date in
an amount equal to all remaining outstanding Loans of such Lender. The Loans
shall be subject to mandatory prepayment as provided in Section 2.7 and
acceleration as provided in Article 7. Any mandatory prepayments of the Loans
pursuant to Sections 2.7(d), (e), (f) and (g) shall reduce, on a pro-rata basis
the remaining required and scheduled amortization installment payments set forth
above. Any voluntary prepayments of the Loans



--------------------------------------------------------------------------------



pursuant to Section 2.7(a) shall reduce the remaining required and scheduled
amortization installment payments set forth above in forward order of maturity.
SECTION 2.2    Notes.
(a)    At the request of any Lender, each Loan made by such Lender hereunder
shall be evidenced by a promissory note in such Lender’s favor substantially in
the form of Exhibit A (each a “Note” and collectively the “Notes”) in the face
amount of such Lender’s Commitment payable to the order of such Lender, duly
executed by an Authorized Officer of the Borrower and dated as of the Amendment
and Restatement Effective Date.
(b)    Each Lender and the Administrative Agent on its behalf is hereby
authorized by the Borrower, but not obligated, to enter the amount of each Loan
and the amount of each payment or prepayment of principal or interest thereon in
the appropriate spaces on the reverse of or on an attachment to any Notes;
provided, however, that the failure of any Lender or the Administrative Agent to
set forth such Loans, principal payments or other information shall not in any
manner affect the obligations of the Borrower to repay such Loans.
SECTION 2.3    Interest on Loans.
(a)    In the case of a LIBOR Loan, interest shall be payable at a rate per
annum (computed on the basis of the actual number of days elapsed over a year of
360 days) equal to LIBOR plus the Applicable Margin. Interest shall be payable
on each LIBOR Loan in arrears on each applicable Interest Payment Date, on the
Maturity Date, on the date of a conversion of such LIBOR Loan to an Alternate
Base Rate Loan and on the date of any prepayment. The Administrative Agent shall
determine the applicable LIBOR for each Interest Period as soon as practicable
on the date when such determination is to be made in respect of such Interest
Period and shall notify the Borrower and the Lenders of the applicable interest
rate so determined. Such determination shall be conclusive absent manifest
error.
(b)    In the case of an Alternate Base Rate Loan, interest shall be payable at
a rate per annum (computed on the basis of the actual number of days elapsed
over a year of 365/366 days, as the case may be, during such times as the
Alternate Base Rate is based upon the Prime Rate and over a year of 360 days at
all other times) equal to the Alternate Base Rate plus the Applicable Margin.
Interest shall be payable on each Alternate Base Rate Loan in arrears on each
applicable Interest Payment Date, on the Maturity Date and on the date of any
prepayment.
(c)    Interest in respect of any Loan hereunder shall accrue from and including
the date such Loan is made to but excluding the date on which such Loan is paid
or converted to a Loan of a different Type.
(d)    Anything in this Credit Agreement or the Notes to the contrary
notwithstanding (but subject to Section 2.12), the interest rate on the Loans
shall in no event be in excess of the maximum permitted by Applicable Law.
SECTION 2.4    Fees. The Borrower agrees to pay all fees that are then due and



--------------------------------------------------------------------------------



payable pursuant hereto or pursuant to any fee letter agreement executed by any
Credit Party with respect to the Facility.
SECTION 2.5    Default Interest; Alternate Rate of Interest.
(a)    If an Event of Default shall exist, then the rate of interest on all
outstanding Loans shall be increased by 2.00% per annum and all other
Obligations shall accrue interest from the date due at the rate for Alternate
Base Rate Loans plus 2.00% per annum.
(b)    In the event, and on each occasion, that two (2) Business Days prior to
the commencement of any Interest Period for a LIBOR Loan:
(i)    the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining LIBOR for such Interest Period, or
(ii)    the Administrative Agent shall have received notice from the Required
Lenders that LIBOR determined or to be determined for such Interest Period will
not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period,
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any LIBOR Loans under the Facility requested to be made on
the first day of such Interest Period shall be made as Alternate Base Rate
Loans, (y) any Loans under the Facility that were to have been converted on the
first day of such Interest Period to LIBOR Loans shall be continued as Alternate
Base Rate Loans and (z) any outstanding LIBOR Loans under the Facility shall be
converted, on the last day of the then-current Interest Period, to Alternate
Base Rate Loans. Until such notice has been withdrawn by the Administrative
Agent, no further LIBOR Loans under the Facility shall be made or continued as
such, nor shall the Borrower have the right to convert Loans under the Facility
to LIBOR Loans.
SECTION 2.6    Continuation and Conversion of Loans. The Borrower shall have the
right, at any time, (i) to convert any LIBOR Loan or portion thereof to an
Alternate Base Rate Loan or to continue such LIBOR Loan or a portion thereof for
a successive Interest Period, or (ii) to convert any Alternate Base Rate Loan or
a portion thereof to a LIBOR Loan, subject to the following:
(a)    the Borrower shall give the Administrative Agent prior written, facsimile
or telephonic (promptly confirmed in writing, including via electronic mail)
notice of each continuation or conversion hereunder (i) at least three (3)
Business Days for continuation as or conversion to a LIBOR Loan and (ii) one (1)
Business Day for conversion to an Alternate Base Rate Loan; such notice shall be
irrevocable and to be effective, must be received by the Administrative Agent
not later than 2:00 p.m., New York City time, on the day required;



--------------------------------------------------------------------------------



(b)    unless the Required Lenders otherwise consent, no Event of Default or
Default shall have occurred and be continuing at the time of any conversion to a
LIBOR Loan or continuation of any such LIBOR Loan into a subsequent Interest
Period;
(c)    no Alternate Base Rate Loan may be converted to a LIBOR Loan and no LIBOR
Loan may be continued as a LIBOR Loan if, after such conversion or continuance,
and after giving effect to any concurrent prepayment of Loans, an aggregate of
more than ten (10) separate LIBOR Loans would be outstanding hereunder (for
purposes of determining the number of such Loans outstanding, Loans with
different Interest Periods shall be counted as different Loans even if made on
the same date);
(d)    if fewer than all Loans at the time outstanding shall be continued or
converted, such continuation or conversion shall be made pro rata among the
Lenders in accordance with the respective Percentage of the principal amount of
such Loans held by the Lenders immediately prior to such continuation or
conversion;
(e)    the aggregate principal amount of Loans continued as or converted to
LIBOR Loans as part of the same Borrowing shall be in a minimum aggregate
principal amount of $250,000 or such greater amount that is an integral multiple
of $100,000;
(f)    accrued interest on the LIBOR Loans (or portion thereof) being continued
shall be paid by the Borrower at the time of continuation;
(g)    the Interest Period with respect to a new LIBOR Loan effected by a
continuation or conversion shall commence on the date of such continuation or
conversion;
(h)    if a LIBOR Loan is converted to another Type of Loan prior to the last
day of the Interest Period with respect thereto, the amounts required by Section
2.7(b) shall be paid as provided in such Section;
(i)    each request for a continuation as or conversion to a LIBOR Loan which
fails to state an applicable Interest Period shall be deemed to be a request for
an Interest Period of one (1) month; and
(j)    in the event that the Borrower shall not give the Administrative Agent a
notice to continue or convert any LIBOR Loan as provided above, then such Loan
(unless repaid) shall automatically be converted to an Alternate Base Rate Loan
at the expiration of the then current Interest Period.
The Administrative Agent shall, after it receives notice from the Borrower,
promptly give the Lenders notice of any continuation or conversion.
SECTION 2.7    Voluntary and Mandatory Prepayment of Loans; Reimbursement of
Lenders.



--------------------------------------------------------------------------------



(a)    (i) Subject to the terms of Section 2.7(b) below, the Borrower shall have
the right at its option at any time and from time to time to prepay without
premium or penalty (except as set forth in clause (ii) below) (A) any Alternate
Base Rate Loan, in whole or in part, upon at least one (1) Business Day’s prior
written, telephonic (promptly confirmed in writing, including via electronic
mail) or facsimile notice to the Administrative Agent given prior to 2:00 p.m.
New York City time, in a minimum aggregate principal amount of $250,000 or such
greater amount that is an integral multiple of $100,000 if prepaid in part, or
the remaining balance of such Loan if prepaid in full, and (B) any LIBOR Loan,
in whole or in part, upon at least three (3) Business Days’ prior written,
telephonic (promptly confirmed in writing, including via electronic mail) or
facsimile notice given prior to 2:00 p.m. New York City time, in a minimum
aggregate principal amount of $250,000 or such greater amount that is an
integral multiple of $100,000 if prepaid in part, or the remaining balance of
such Loan if prepaid in full. Each notice of prepayment shall specify the
prepayment date, each Loan to be prepaid and the principal amount thereof, shall
be irrevocable and shall commit the Borrower to prepay such Loan in the amount
and on the date stated therein. All prepayments under this Section 2.7(a) shall
be accompanied by accrued but unpaid interest on the principal amount being
prepaid to (but excluding) the date of prepayment.
(ii)    Notwithstanding anything to the contrary herein, (A) any prepayment of
the Loans effected on or prior to the first anniversary of the Closing Date with
the proceeds of a Repricing Transaction described in clause (1) of the
definition thereof below shall be accompanied by a fee equal to 1.00% of the
principal amount of the Loans prepaid, and (B) if in connection with a Repricing
Transaction described in clause (2) of the definition thereof below on or prior
to such first anniversary of the Closing Date, any Lender is replaced as a
result of its being a non-consenting Lender in respect of such Repricing
Transaction pursuant to Section 2.14(i), such Lender shall be entitled to the
1.00% fee provided under this Section 2.7(a)(ii) as to its Loans so assigned. A
“Repricing Transaction” means (1) any prepayment of the Loans using proceeds of
Indebtedness for which the interest rate payable thereon on the date of such
prepayment is lower than LIBOR on the date of such prepayment plus the
Applicable Margin with respect to the Loans on the date of such prepayment,
provided that the primary purpose of such prepayment is to refinance Loans at a
lower interest rate or (2) any repricing of the Loans pursuant to an amendment
hereto resulting in the interest rate payable thereon on the date of such
amendment being lower than LIBOR on the date of such prepayment plus the
Applicable Margin with respect to the Loans on the date of such prepayment.
(b)    The Borrower shall reimburse each Lender on demand for any loss, cost or
expense incurred or to be incurred by any such Lender in the reemployment of the
funds released (i) by any prepayment (for any reason) of any LIBOR Loan if such
Loan is repaid prior to the last day of the Interest Period for such Loan, or
(ii) in the event that, after the Borrower delivers a notice of Borrowing under
Section 2.1(b), or a notice of continuation or conversion of a Borrowing under
Section 2.6(a) in respect of LIBOR Loans, such Loan is not made, converted to or
continued as a LIBOR Loan on the first day of the Interest Period specified in
such notice of Borrowing for any reason other than (A) a suspension or
limitation under Section 2.5(b) of the right of the Borrower to select a LIBOR
Loan, (B) a breach by any such Lender of its obligation to fund such Borrowing
when it is otherwise required to do so hereunder, or (C) a repayment resulting
from a conversion required by a Lender pursuant to Section 2.9(a). Such loss
shall be the amount as reasonably determined by such Lender as the excess, if
any, of (I) the amount of interest which would have



--------------------------------------------------------------------------------



accrued to such Lender on the amount so paid or not borrowed, continued or
converted at a rate of interest equal to the interest rate applicable to such
Loan pursuant to Section 2.3, for the period from the date of such payment or
failure to borrow, continue or convert to the last day (x) in the case of a
payment prior to the last day of the Interest Period for such Loan, of the then
current Interest Period for such Loan, or (y) in the case of a failure to
borrow, continue or convert, of the Interest Period for such Loan which would
have commenced on the date of such failure to borrow, continue or convert, over
(II) the amount realized or to be realized by such Lender in reemploying the
funds not advanced or the funds received in prepayment or realized from the Loan
not so continued or converted during the period referred to above at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for Dollar deposits of a comparable amount and period from other
banks in the London Interbank Market. Each Lender shall deliver to the Borrower
from time to time one or more certificates setting forth the amount of such
loss, cost or expense as determined by such Lender, which certificates shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amounts
shown on such certificate within ten (10) Business Days of the Borrower’s
receipt of such certificate. The Administrative Agent or any affected Lender is
hereby authorized (but not obligated) to debit any deposit account of any Credit
Party now or hereafter maintained by such Credit Party at such entity
(including, without limitation, the JPMorgan Clearing Account, any Cash
Collateral Account or any Collection Account) to pay any such amounts that are
not paid when due.
(c)    In the event the Borrower fails to prepay any Loan on the date specified
in any prepayment notice delivered pursuant to Section 2.7(a), the Borrower
shall pay to the Administrative Agent for the account of the applicable Lender
any amounts required to compensate such Lender for any actual loss incurred by
such Lender as a result of such failure to prepay, including, without
limitation, any loss, cost or expenses incurred by reason of the acquisition of
deposits or other funds by such Lender to fulfill deposit obligations incurred
in anticipation of such prepayment. Each Lender shall deliver to the Borrower
and the Administrative Agent from time to time one or more certificates setting
forth the calculation of the amount of such loss, cost or expense as determined
by such Lender, which certificates shall be conclusive absent manifest error.
The Borrower shall pay such Lender the amounts shown on such certificate within
ten (10) Business Days of the Borrower’s receipt of such certificate. The
Administrative Agent or any affected Lender is hereby authorized (but not
obligated) to debit any deposit account of any Credit Party now or hereafter
maintained by such Credit Party at such entity (including, without limitation,
the JPMorgan Clearing Account, any Cash Collateral Account or any Collection
Account) to pay any such amounts that are not paid when due.
(d)    The Borrower shall apply 100% of Net Available Proceeds promptly upon
receipt thereof to prepay the Loans.
(e)    Not later than 60 days after the end of each fiscal quarter of the
Borrower (commencing with the quarter ending March 31, 2012), the Borrower shall
calculate Adjusted Excess Cash Flow for such fiscal quarter and shall prepay the
Loans in an amount equal to 50% of such Adjusted Excess Cash Flow. Not later
than the date on which the Borrower makes the foregoing payment (or if no such
payment is required, then not later than the end of the foregoing 60-day
period), the Borrower will deliver to the Administrative Agent a certificate
signed by an Authorized Officer of the Borrower setting forth the amount, if
any, of Adjusted Excess Cash Flow for such



--------------------------------------------------------------------------------



fiscal quarter and the calculation thereof in reasonable detail.
(f)    On the date of the prepayment set forth in Section 2.7(e), but in no case
later than 60 days after the end of each fiscal quarter of the Borrower
(commencing with the quarter ending March 31, 2012), the Borrower shall
calculate Breaking Dawn Cash Flow for such fiscal quarter and shall prepay the
Loans in an amount equal to 75% of such Breaking Dawn Cash. Not later than the
date on which the Borrower makes the foregoing payment (or if no such payment is
required, then not later than the end of the foregoing 60-day period), the
Borrower will deliver to the Administrative Agent a certificate signed by an
Authorized Officer of the Borrower setting forth the amount, if any, of Breaking
Dawn Cash Flow for such fiscal quarter and the calculation thereof in reasonable
detail.
(g)    On the date of each of the prepayments set forth in Sections 2.7(e) and
(f) above (commencing with the payments made in respect of the quarter ending
June 30, 2012), but in no case later than 60 days after the end of each fiscal
quarter of the Borrower, the Borrower shall prepay the Loans in an amount equal
to 100% of the amount by which, after giving effect to the prepayments in
Sections 2.7(e) and (f) above, available cash of the Credit Parties (excluding
Unreleased Picture Expense Reserve Amounts and New Picture Expense Reserve
Amounts) exceeds the following thresholds on the last day of such quarter (after
giving effect to any amortization payment on such date) or on the date of such
payment (using the date that results in a smaller excess, and the amount of such
excess shall be “Excess Available Cash”): (i) for each quarter through and
including the quarter ending June 30, 2013, $75,000,000, (ii) for each quarter
thereafter through and including the quarter ending June 30, 2014, $50,000,000,
and (iii) for each quarter thereafter, $35,000,000. Not later than each date on
which the Borrower makes each of the foregoing payments (or if no such payment
is required, then not later than the end of the foregoing 60-day period), the
Borrower will deliver to the Administrative Agent a certificate signed by an
Authorized Officer of the Borrower setting forth the amount, if any, of the
Excess Available Cash on such date of determination and the calculation thereof
in reasonable detail.
(h)    If at any time after December 31, 2014, the ratio of (i) available cash
of the Credit Parties (excluding Unreleased Picture Expense Reserve Amounts and
New Picture Expense Reserve Amounts) to (ii) outstanding Loans exceeds 3.0 to
1.0, the Borrower shall prepay all outstanding Obligations.
(i)    The Borrower shall apply 100% of the proceeds of any initial public
offering of Equity Interests in the Borrower, any Subsidiary of the Borrower or
any holding company parent of the Borrower (as applicable, the “Offeror”) that
are payable in respect of Equity Interests issued in such offering by the
Offeror (net of reasonable and customary transaction costs and excluding
proceeds that such entity or holders of Equity Interests are not entitled to
receive) promptly following completion thereof to prepay the Loans.
(j)    All outstanding Obligations shall be paid in full on the Maturity Date.
(k)    Notwithstanding anything to the contrary herein, if an Event of Default
shall have occurred and be continuing, (i) all proceeds that the Credit Parties
are entitled to receive from the distribution or other exploitation or
disposition of a Picture (but subject to any third-party rights



--------------------------------------------------------------------------------



under any Co-Financing Intercreditor Agreement, the LG Intercreditor Agreement
and any other Interparty Agreement), shall be applied to satisfy the Obligations
in the manner set forth in Section 8.7 and (ii) all other payments shall be
applied to satisfy the Obligations in the manner set forth in Section 12.2.
(l)    Unless otherwise designated in writing by the Borrower, all prepayments
of principal shall be applied to the applicable principal payment set forth in
this Section 2.7, first to that amount of such applicable principal payment then
maintained as Alternate Base Rate Loans by the Borrower, and then, to that
amount of such applicable principal payment maintained as LIBOR Loans by the
Borrower in order of the scheduled expiry of Interest Periods with respect
thereto.
(m)    All prepayments shall be accompanied by accrued but unpaid interest on
the principal amount being prepaid to but not including the date of prepayment.
(n)    If, on any day on which Loans are required to be prepaid (each, a
“Prepayment Date”), the aggregate principal amount of the Loans required to be
so prepaid would exceed the then outstanding aggregate principal amount of the
Loans that constitute Alternate Base Rate Loans, and no Default or Event of
Default is then continuing, then on such Prepayment Date the Borrower may, at
its option, deposit Dollars into the Cash Collateral Account in an amount equal
to such excess. If the Borrower makes such deposit, then (i) only the
outstanding Alternate Base Rate Loans shall be required to be prepaid on such
Prepayment Date, and (ii) on the last day of each Interest Period with respect
to any LIBOR Loan ending after such Prepayment Date, the Administrative Agent is
irrevocably authorized and directed to apply funds from the Cash Collateral
Account, if any (and liquidate investments held in such Cash Collateral Account
as necessary) to prepay LIBOR Loans for which the Interest Period is then ending
until the aggregate principal amount of all Loans prepaid pursuant to clauses
(i) and (ii) above equals the aggregate principal amount of Loans which would
have been required to be prepaid on such Prepayment Date but for the operation
of this Section 2.7(n).
(o)    Except as otherwise specifically provided in this Article 2, should any
payment or prepayment of principal of or interest on the Loans or any other
amount due hereunder become due and payable on a day other than a Business Day,
the due date of such payment or prepayment shall be extended to the next
succeeding Business Day and, in the case of a payment or prepayment of
principal, interest shall be payable thereon at the rate herein specified during
such extension.
(p)    On the date of payment of the Additional Amount (as defined in Section
2.2(a)(iii) of the Purchase Agreement), Borrower shall prepay the Loans in an
amount equal to $20,000,000 minus the Additional Amount actually paid pursuant
to Section 2.2(a)(iii) of the Purchase Agreement; provided that such prepayment
must be made with the proceeds of additional cash equity contributions made to a
Credit Party from a non-Credit Party after the Closing Date.
SECTION 2.8    Increased Costs.
(a)    If any Change in Law shall:



--------------------------------------------------------------------------------



(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
LIBOR); or
(ii)    impose on any Lender or the London Interbank Market any other condition
affecting this Credit Agreement or LIBOR Loans made by such Lender;
and the result of any of the foregoing shall be to increase, from the conditions
that existed on the Closing Date, the cost to such Lender of making or
maintaining any LIBOR Loan (or of maintaining its obligation to make any such
Loan) or to reduce the amount of any sum received or receivable by such Lender
or hereunder (whether of principal, interest or otherwise), then the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered; provided,
however, that (x) the Borrower shall not be obligated to pay such compensation
to any Lender on account of any Change in Law affecting or altering the Excluded
Taxes, and (y) any amounts in respect of Indemnified Taxes and Other Taxes shall
be governed exclusively by Section 2.11.
(b)    If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Credit Agreement or the Loans made by such Lender to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
(c)    A certificate of a Lender setting forth in reasonable detail the amount
or amounts necessary to compensate such Lender or its holding company the
changes as a result of which such amounts are due and the manner of computing
such amounts, as specified in Section 2.10(a) or (b) above (as the case may be)
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.10 shall not constitute a waiver of such Lender’s
right to demand such compensation. Notwithstanding anything to the contrary in
this Section, the Borrower shall not be required to compensate a Lender pursuant
to this Section for any amounts incurred more than 270 days prior to the date
that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; provided, that if the Change in Law giving rise to such
claim have a retroactive effect, then such 270-day period shall be extended to
include the period of such retroactive effect. The obligations of the Borrower
pursuant to this Section shall survive the termination of this Credit Agreement
and the payment of the Loans and all other amounts payable hereunder.
(e)    Each Lender agrees that after it becomes aware of the occurrence of an
event or the existence of a condition that (i) would cause it to incur any
increased cost hereunder or render it unable to perform its agreements hereunder
for the reasons specifically set forth in Section 2.5



--------------------------------------------------------------------------------



(b), this Section 2.8 or Section 2.9, or (ii) would require the Borrower to pay
an increased amount under Section 2.5(b), this Section 2.8 or Section 2.11, it
will use commercially reasonable efforts to notify the Borrower of such event or
condition and, to the extent not inconsistent with such Lender’s internal
policies, will use commercially reasonable efforts to make, fund or maintain the
affected Loans of such Lender through another Lending Office of such Lender if
as a result thereof the additional monies which would otherwise be required to
be paid or the reduction of amounts receivable by such Lender thereunder in
respect of such Loans would be materially reduced, or such inability to perform
would cease to exist, or the increased costs which would otherwise be required
to be paid in respect of such Loans pursuant to Section 2.5(b), this Section 2.8
or Section 2.11 would be materially reduced or taxes or other amounts otherwise
payable under Section 2.5(b), this Section 2.8 or Section 2.11 would be
materially reduced, and if, as determined by such Lender, in its sole
discretion, the making, funding or maintaining of such Loans through such other
Lending Office would not otherwise adversely affect such Loans or such Lender.
Notwithstanding the foregoing, a failure on the part of any Lender to provide
notice or take any other action pursuant to this Section 2.8(e) shall not affect
the Borrower’s obligation to make any payments or deductions required by this
Article 2. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
SECTION 2.9    Change in Legality.
(a)    Notwithstanding anything to the contrary contained elsewhere in this
Credit Agreement, if any change after the Closing Date in any Applicable Law,
guideline or order, or in the interpretation thereof by any Governmental
Authority charged with the administration thereof, shall make it unlawful for
any Lender to make or maintain any LIBOR Loan or to give effect to its
obligations as contemplated hereby with respect to a LIBOR Loan, then, by
written notice to the Borrower and the Administrative Agent, such Lender may (i)
declare that LIBOR Loans will not thereafter be made by such Lender hereunder
for as long as such condition may be continuing, and/or (ii) require that,
subject to Section 2.7(b), all outstanding LIBOR Loans made by it be converted
to Alternate Base Rate Loans, whereupon all of such LIBOR Loans shall
automatically be converted to Alternate Base Rate Loans, as of the effective
date of such notice as provided in Section 2.9(b) below. Such Lender’s Pro Rata
Share of any subsequent LIBOR Borrowing shall instead be an Alternate Base Rate
Loan unless such declaration is subsequently withdrawn.
(b)    A notice to the Borrower by any Lender pursuant to Section 2.9(a) above
shall be effective for purposes of clause (ii) thereof, if lawful, on the last
day of the current Interest Period for each outstanding LIBOR Loan; and in all
other cases, on the date of receipt of such notice by the Borrower.
SECTION 2.10    Manner of Payments. Subject to Section 2.13, all payments of
principal and interest by the Borrower in respect of any Loans made to it shall
be remitted to the Lenders in accordance with their Pro Rata Share of the
outstanding Loans and all Borrowings of any Loans by the Borrower hereunder
shall be made by the Lenders in accordance with their Pro Rata Share thereof.
All payments by the Borrower hereunder shall be absolute and unconditional
obligations not subject to offset, counterclaim, recoupment or reduction of any
kind and shall be made in Dollars in Federal or other immediately available
funds at the Funding Office for credit to the JPMorgan Clearing Account (with a
specific reference to “Summit Entertainment, LLC”) no



--------------------------------------------------------------------------------



later than 2:00 p.m., New York City time, on the date on which such payment
shall be due.
SECTION 2.11    Taxes.
(a)    Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, however, that if the Borrower shall
be required to deduct any Indemnified Taxes or Other Taxes from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 2.11) the Administrative Agent or the applicable
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, and (iii)
the Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with Applicable Law.
(b)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.
(c)    The Borrower shall indemnify the Administrative Agent and each Lender,
within ten (10) Business Days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender on or with respect to any payment by or on account of any obligation of
the Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.11) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority (except for
any interest, penalties, or expenses payable by the Administrative Agent or a
Lender if caused by its own gross negligence or willful misconduct as determined
by a final, non-appealable judgment). A certificate setting forth the nature and
amount of such payment or liability delivered to the Borrower by a Lender, or by
the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e)    Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Credit Agreement shall deliver to the Borrower (with a copy
to the Administrative Agent), on or prior to the Initial Date with respect to
such Foreign Lender (and from time to time thereafter at the time or times
prescribed by Applicable Law or upon the request of the Borrower or the
Administrative Agent), two (2) copies of either U.S. Internal Revenue Service
Form W-8BEN or Form W-8ECI, or, in the case of a Foreign Lender claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest”, a statement
substantially in the form of Exhibit M and an Internal Revenue Service Form
W-8BEN, or any subsequent versions thereof or successors



--------------------------------------------------------------------------------



thereto, duly executed and properly completed by such Foreign Lender.
(f)    Any Lender that is not a Foreign Lender and has not otherwise established
to the reasonable satisfaction of the Borrower and the Administrative Agent that
it is an exempt recipient (as defined in section 6049(b)(4) of the Code and the
regulations thereunder) shall deliver to the Borrower (with a copy to the
Administrative Agent) on or prior to the Initial Date with respect to such
Lender (and from time to time thereafter as prescribed by Applicable Law or upon
the request of the Borrower or the Administrative Agent), a duly executed and
properly completed copy of Internal Revenue Service Form W-9 (or any subsequent
versions thereof or successors thereto).
(g)    If the Administrative Agent or a Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of or any
credit for any Indemnified Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.11, it shall pay over such refund
or credit to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.11 with respect to
the Indemnified Taxes or Other Taxes giving rise to such refund or credit), net
of all reasonable out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund or credit); provided, that
the Borrower, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund or credit to such Governmental
Authority. This Section 2.11 shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.
SECTION 2.12    Interest Adjustments.
(a)    If the provisions of this Credit Agreement or any Note would at any time
require payment by the Borrower to a Lender of any amount of interest in excess
of the maximum amount then permitted by the law applicable to any Loan, the
interest payments to that Lender shall be reduced to the extent necessary so
that such Lender shall not receive interest in excess of such maximum amount.
If, as a result of the foregoing, a Lender receives interest payments hereunder
or under a Note in an amount less than the amount otherwise provided hereunder,
such deficit (hereinafter called the “Interest Deficit”) will, to the fullest
extent permitted by Applicable Law, cumulate and will be carried forward
(without interest) until the termination of this Credit Agreement. Interest
otherwise payable to a Lender hereunder or under a Note for any subsequent
period shall be increased by the maximum amount of the Interest Deficit that may
be so added without causing such Lender to receive interest in excess of the
maximum amount then permitted by the law applicable to the Loans.
(b)    The amount of any Interest Deficit relating to a particular Loan or Note
shall be treated as a prepayment penalty and shall, to the fullest extent
permitted by Applicable Law, be paid in full at the time of any optional
prepayment by the Borrower to the Lenders of all the Loans at that time
outstanding pursuant to Section 2.7(a). The amount of any Interest Deficit
relating to



--------------------------------------------------------------------------------



a particular Loan or Note at the time of the termination of the Commitments and
payment in full of the Loans at that time outstanding (other than an optional
prepayment thereof pursuant to Section 2.7(a)), shall be canceled and not paid.
SECTION 2.13    Defaulting Lenders. Notwithstanding any provision of this Credit
Agreement to the contrary, if any Lender becomes a Defaulting Lender, the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    The Commitment of such Defaulting Lender shall not be included in
determining whether all Lenders or the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or
modification pursuant to Section 13.10(a)); provided, that any amendment, waiver
or modification requiring the consent of all Lenders or each affected Lender
which affects such Defaulting Lender or all Defaulting Lenders differently than
other affected Lenders shall require the consent of such Defaulting Lender.
(b)    So long as no Event of Default shall have occurred and be continuing, any
amount payable to such Defaulting Lender hereunder (whether on account of
principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 12.3 but
excluding payments to the Defaulting Lender pursuant to Section 13.10(b)) shall,
in lieu of being distributed to such Defaulting Lender, be retained by the
Administrative Agent in a segregated account and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
the Administrative Agent (i) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder, (ii) second, to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its Pro Rata Share as required by this Credit Agreement, (iii) third, if so
determined by the Administrative Agent and the Borrower, held in such account as
cash collateral for future funding obligations of the Defaulting Lender under
this Credit Agreement, (iv) fourth, pro rata, to the payment of any amounts
owing to the Borrower or the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower or any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Credit Agreement, and (v) fifth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided,
that if such payment is a prepayment of the principal amount of any outstanding
Loans, such payment shall be applied solely to prepay the outstanding Loans of,
and reimbursement obligations owed to, all non-Defaulting Lenders pro rata prior
to being applied to the prepayment of any outstanding Loans of, or reimbursement
obligations owed to, such Defaulting Lender.
(c)    Upon the occurrence and during the continuance of an Event of Default,
all amounts which would otherwise be payable to the Defaulting Lender shall, in
lieu of being distributed to such Defaulting Lender, be applied to satisfy in
full the Obligations owing to the Administrative Agent and the non-Defaulting
Lenders in accordance with the other provisions of this Credit Agreement with
the balance, if any, being applied to the Obligations owing to such Defaulting
Lender.
(d)    Neither the provisions of this Section 2.13, nor the provisions of any
other Section of this Credit Agreement relating to a Defaulting Lender, are
intended by the parties to constitute liquidated damages. Subject to the
limitations contained in Section 13.8 regarding special,



--------------------------------------------------------------------------------



indirect, consequential and punitive damages, each of the Administrative Agent,
each non-Defaulting Lender and each Credit Party hereby reserves its respective
rights to proceed against such Defaulting Lender for any damages incurred as a
result of it becoming a Defaulting Lender hereunder.
SECTION 2.14    Replacement of Lenders. If any Lender (i) requests compensation
under Section 2.5(b), 2.8 or 2.11, or (ii) becomes a Defaulting Lender, or (iii)
is replaced pursuant to Section 13.10(d), then the Borrower may, at its sole
expense and effort and upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 13.3), all of its
interests, rights and obligations under this Credit Agreement and the other
Fundamental Documents to another Lender or a replacement lender approved by the
Administrative Agent (such approval not to be unreasonably withheld), which
shall assume such obligations and which accepts such assignment; provided, that
(x) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees, and
all other amounts then payable to it hereunder from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (y) in the case of any such assignment
resulting from a claim for compensation under Section 2.8 or payments required
to be made pursuant to Section 2.5(b) or 2.11, such assignment will result in a
reduction in such compensation or payment on an ongoing basis. No Lender shall
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply. No such
replacement shall be deemed to be a waiver of any rights that the Borrower, the
Administrative Agent or any other Lender shall have against the replaced Lender
or of any rights that such replaced Lender shall have against the Borrower, the
Administrative Agent or any other Lender.
3.    REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
In order to induce the Administrative Agent and the Lenders to enter into this
Credit Agreement and make the Loans provided for herein, as applicable, the
Credit Parties, jointly and severally, make the following representations and
warranties to, and agreements with, the Administrative Agent and the Lenders,
all of which shall survive the execution and delivery of this Credit Agreement,
the issuance of the Notes and the making of the Loans.
SECTION 3.1    Existence and Power.
(a)    Each of the Credit Parties is a limited liability company or corporation,
duly formed or organized, validly existing and (other than Proscenium Pictures
Ltd. as a result of its failure to file its 2010 annual report with the UK
Registrar) in good standing under the laws of its jurisdiction of formation or
organization, and in good standing as a foreign entity in all other
jurisdictions where the failure to be so qualified or be in good standing in
such other jurisdictions could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. A list of the foregoing
jurisdictions as of the Closing Date is attached hereto as Schedule 3.1.
(b)    Each Credit Party has the power and authority (i) to own its respective
properties and carry on its respective business as now being conducted and as
intended to be



--------------------------------------------------------------------------------



conducted, (ii) to execute, deliver and perform, as applicable, its obligations
under the Fundamental Documents and any other documents contemplated thereby to
which it is or will be a party, (iii) to grant to the Administrative Agent, for
the benefit of the Secured Parties, a security interest in the Collateral as
contemplated by Article 8, (iv) in the case of the Pledgors, to grant to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in the Pledged Collateral as contemplated by Article 10, and (v) in the
case of the Guarantors, to guaranty the Obligations as contemplated by Article
9.
SECTION 3.2    Authority and No Violation.
(a)    The execution, delivery and performance by each Credit Party of the
Fundamental Documents to which it is a party, the grant by each Credit Party to
the Administrative Agent for the benefit of the Secured Parties of the security
interest in the Collateral and the grant by each Pledgor to the Administrative
Agent for the benefit of the Secured Parties of the security interest in the
Pledged Collateral, in each case, as contemplated by the Fundamental Documents
and, in the case of the Borrower, the Borrowings hereunder and the execution,
delivery and performance of the Notes and, in the case of each Guarantor, the
guaranty of the Obligations as contemplated in Article 9, (i) have been duly
authorized by all necessary company action (or similar action) on the part of
each Credit Party, (ii) will not constitute a violation of any provision of
Applicable Law or any order of any Governmental Authority applicable to such
Credit Party or any of its properties or assets, (iii) will not violate any
provision of the certificate of formation or organization, by‑laws, operating
agreement, partnership agreement or any other organizational document of such
Credit Party, (iv) will not violate any provision of, be in conflict with,
result in a breach of, or constitute (with due notice or lapse of time or both)
a default under, or create any right to terminate, any Distribution Agreement,
or any indenture, agreement, bond, note or other similar instrument to which a
Credit Party or by which a Credit Party or any of its properties or assets are
bound, other than where any such violation, conflict, breach, default or
termination described in clauses (ii) and (iv) above could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and (v) will not result in the creation or imposition of any
Lien of any nature whatsoever upon any of the properties or assets of such
Credit Party other than pursuant to the Fundamental Documents.
(b)    Other than the restrictions listed on Schedule 3.2(b), there are no
restrictions on the transfer of any of the Pledged Securities other than as a
result of this Credit Agreement or Applicable Law, including any securities laws
and the regulations promulgated thereunder.
SECTION 3.3    Governmental Approval. All authorizations, approvals, consents,
registrations or filings from or with any Governmental Authority required for
the consummation of the execution, delivery and performance by any Credit Party
of the Fundamental Documents to which it is a party in accordance with its
terms, and the execution and delivery by the Borrower of the Notes, have been
duly obtained or made or duly applied for, and are in full force and effect and,
if any further such authorizations, consents, approvals, registrations or
filings should hereafter become necessary, the Credit Parties shall obtain or
make all such authorizations, approvals, registrations or filings.
SECTION 3.4    Binding Agreements. This Credit Agreement and the other



--------------------------------------------------------------------------------



Fundamental Documents, when executed, will constitute the legal, valid and
binding obligations of each Credit Party that is a party hereto or thereto,
enforceable against each Credit Party in accordance with their respective terms,
subject, as to the enforcement of remedies, to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights generally and to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
SECTION 3.5    Financial Statements. The audited consolidated balance sheets for
the fiscal year ending December 31, 2010 and unaudited consolidated balance
sheets for the fiscal quarter ending September 30, 2011, in each case of the
Borrower and its Consolidated Subsidiaries, together with the related statements
of income, members’ equity and cash flows, and the related notes and
supplemental information for the audited statements, and the most recent annual
audited and quarterly unaudited consolidated balance sheet, together in each
case with the related statements of income, members’ equity and cash flows, and
the related notes and supplemental information for the audited statements, in
each case delivered pursuant to Section 5.1, have been prepared in accordance
with GAAP then in effect, except as otherwise indicated in the notes to such
financial statements and subject, in the case of unaudited statements, to
changes resulting from year-end and audit adjustments and the absence of
footnotes.  All of such financial statements fairly present in all material
respects the financial position or the results of operations of the Borrower and
its Consolidated Subsidiaries on a consolidated basis at the dates or for the
periods indicated, subject, in the case of unaudited statements, to changes
resulting from year-end and audit adjustments and the absence of footnotes, and
reflect all known liabilities, contingent or otherwise, that GAAP requires, as
of such dates, to be shown or reserved against.
SECTION 3.6    No Material Adverse Change. There has been no material adverse
change, or any occurrence, condition or circumstance which could reasonably be
expected to be a material adverse change, with respect to the business,
operations, performance, assets, properties or financial condition of the Credit
Parties, taken as a whole, since December 31, 2010.
SECTION 3.7    Ownership of Pledged Securities, Subsidiaries, etc.
(a)    Attached hereto as Schedule 3.7(a) is a correct and complete list as of
the Closing Date of each Credit Party showing as to each (i) the jurisdiction of
formation or organization (as the case may be) of such Credit Party, (ii) the
authorized capitalization of such Credit Party, (iii) each Person holding
ownership interests in such Credit Party and the type of such interests, and
(iv) the percentage of ownership of such Credit Party represented by such
ownership interests.
(b)    Except as disclosed on Schedule 3.7(b), (i) no Credit Party owns any
voting stock, Equity Interest or other beneficial interest, either directly or
indirectly, in any Person other than another Credit Party, and (ii) no Credit
Party is a general or limited partner in any partnership or a participant in a
joint venture (other than Approved Co-Financing Venture Transactions).
(c)    Attached hereto as Schedule 3.7(c) is a correct and complete
organizational chart as of the Closing Date reflecting the organizational
structure of the Credit Parties and their Subsidiaries.



--------------------------------------------------------------------------------



SECTION 3.8    Copyrights, Trademarks and Other Rights.
(a)    As of the Closing Date, Schedule 3.8(a) included: (i) the application
filing dates or copyright registration numbers and name of the Credit Party that
is the applicant or registrant for each U.S. copyright owned, in whole or in
part, by a Credit Party in (x) Completed Pictures which have been commercially
released in the U.S. (“Released Pictures”), (y) screenplays for Pictures which
are not Released Pictures but have commenced or completed production, or which a
Credit Party has otherwise elected to register (excluding with respect to
screenplays, registrations issued before April 18, 2007 which in the aggregate
are not material) (“Produced Screenplays”) and (z) items of Music Product for
which a Credit Party has elected to obtain a registration, and (ii) the
recordation filing dates or recordation numbers and dates, for each acquisition
of a Completed Picture for which a Credit Party obtained the U.S. distribution
rights (an “Acquired Picture”) other than with respect to non-theatrical direct
to video Pictures for which a Credit Party obtained less than all of the United
States distribution rights and did not obtain the copyright in and to such
Picture, or which a Credit Party has otherwise elected to record (it being
understood that with respect to any such Acquired Pictures acquired prior to
April 18, 2007, Schedule 3.8(a) will only list the titles thereof). As of the
date hereof, each Credit Party that owns a copyright, in whole or in part, to a
Completed Picture or Produced Screenplay, has registered such copyright, or has
filed an application for registration of such copyright, with the U.S. Copyright
Office. As of the date hereof, each Credit Party that obtained the U.S.
distribution rights to a Completed Picture has recorded an instrument of
transfer, or has filed an instrument of transfer for recordation, with the U.S.
Copyright Office in respect of its rights to such Acquired Picture (with the
exception of Acquired Pictures acquired prior to April 18, 2007 and
non-theatrical direct to video Pictures for which a Credit Party obtained less
than all of the United States distribution rights and did not obtain the
copyright in and to such Picture). To the best of each Credit Party’s knowledge,
(A) all such Pictures and all component parts thereof do not and will not
violate or infringe upon any copyright, right of privacy, trademark, patent,
trade name, performing right or any literary, dramatic, musical, artistic,
personal, private, civil, contract, property or copyright right or any other
right of any Person or contain any libelous or slanderous material, and (B) from
and after the commencement of principal photography for any Picture, or if
acquired subsequent to the commencement of principal photography, then at the
time of such acquisition, each Credit Party owns or is licensed sufficient
rights under copyright to such Picture to perform its obligations under (and not
be in breach of) the Distribution Agreements applicable to such Picture in
effect at such time. Except as disclosed on Schedule 3.12, there is no claim,
suit, action or proceeding pending or, to the best of each Credit Party’s
knowledge, threatened against any Credit Party that involves a claim of
infringement of any copyright with respect to any Picture or item of Music
Product listed on Schedule 3.8(a), and no Credit Party has any knowledge of any
existing infringement or any other violation by any other Person of any
copyright held by any Credit Party with respect to any Picture or item of Music
Product listed on Schedule 3.8(a) which, in each case, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
Each copyright set forth on Schedule 3.8(a) that is registered or has been duly
submitted for registration to the U.S. Copyright Office in the name of a Credit
Party and each Completed Picture for which a Credit Party obtained the U.S.
distribution rights after April 18, 2007, in each case as of the Closing Date,
has been included on Schedule A to the Copyright Security Agreement that was
delivered to the Administrative Agent on or prior to the Closing Date pursuant
to Section 4.1(f).



--------------------------------------------------------------------------------



(b)    Schedule 3.8(b) lists all the trademarks registered and trademark
applications (excluding any applications filed, in whole or in part, on an
intent to use basis) filed in the U.S. Patent and Trademark Office by any Credit
Party (including those to be registered or filed as of the Closing Date) and
identifies the Credit Party which registered or filed (or which will register or
file, as of the Closing Date) each such trademark, including the respective
registration or application numbers and applicable dates of registration or
application. Each trademark set forth on Schedule 3.8(b) that is registered in
the U.S. Patent and Trademark Office or for which an application has been filed
in the U.S. Patent and Trademark Office in the name of a Credit Party, in each
case as of the Closing Date, has been included on Schedule A to the Trademark
Security Agreement that was delivered to the Administrative Agent on or prior to
the Closing Date pursuant to Section 4.1(f).
(c)    Except as disclosed on Schedule 3.8(c), to the knowledge of the Credit
Parties, all registrations for all copyrights, trademarks and service marks in
which any Credit Party has any rights described in subsections (a) and (b) above
are valid and in full force and effect (other than registrations for copyrights,
trademarks and service marks that in the aggregate are not material) and are not
and will not be subject to the payment of any taxes or maintenance fees (other
than U.S. Patent & Trademark Office fees for filings made pursuant to Sections
8, 9 and 15 of the Lanham Act, 15 U.S.C. § 1050 et al, to maintain and/or renew
the trademark and/or service mark registrations) or other actions prior to the
Maturity Date to maintain their validity or effectiveness.
SECTION 3.9    Fictitious Names. Except as disclosed on Schedule 3.9, no Credit
Party has done business, is doing business or intends to do business other than
under its full legal name, including, without limitation, under any trade name
or other “doing business as” name.
SECTION 3.10    Title to Properties. Each Credit Party has good title to, or
valid leasehold interests in, each of the properties and assets reflected on the
most recent financial statements referred to in Section 3.5, except, in each
case, to the extent failure to possess such title or valid leasehold interest
could not reasonably be expected to have a Material Adverse Effect, and all such
properties and assets are free and clear of Liens, except Permitted
Encumbrances.
SECTION 3.11    Chief Executive Office; Location of Collateral; Tax
Identification Number. Schedule 3.11 lists (i) the chief executive office of
each Credit Party, (ii) all of the places where any Credit Party keeps the
records (other than any off-site storage facilities from which such records are
readily retrievable, a list of which facilities is available upon the
Administrative Agent’s request) concerning the Collateral or regularly keeps any
goods included in the Collateral as of the Closing Date, and (iii) each Credit
Party’s tax identification and organizational number.
SECTION 3.12    Litigation. Schedule 3.12 sets forth a list as of the Closing
Date of all actions, suits or other proceedings at law or in equity by or before
any arbitrator, arbitration panel or Governmental Authority (including, but not
limited to, matters arising under or related to Environmental Law), and to the
best of each Credit Party’s knowledge, any investigation by any Governmental
Authority of the affairs of, or threatened action, suit or other proceeding
against or affecting, any Credit Party or any of their respective properties or
rights, none of which actions, suits, proceedings or investigations would, if
adversely determined, have a Material Adverse Effect. No Credit Party is in
default with respect to any order, writ, injunction, decree, rule or regulation
of any Governmental Authority binding upon such Person, which default could
reasonably be



--------------------------------------------------------------------------------



expected to result in a Material Adverse Effect.
SECTION 3.13    Federal Reserve Regulations. None of the Credit Parties is
engaged principally or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. No
part of the proceeds of the Loans will be used, directly or indirectly, whether
immediately, incidentally or ultimately (i) to purchase or carry any Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any Margin Stock, or (ii) for any other purpose, in each case, violative of or
inconsistent with any of the provisions of any regulation of the Board,
including, without limitation, Regulations T, U and X thereto.
SECTION 3.14    Investment Company Act. None of the Credit Parties is, or will
during the term of this Credit Agreement be, (i) an “investment company,” within
the meaning of the Investment Company Act of 1940, as amended or (ii) subject to
regulation under any foreign, federal or local statute or any other Applicable
Law of the United States of America or any other jurisdiction, in each case
limiting its ability to incur indebtedness for money borrowed as contemplated
hereby or by any other Fundamental Document.
SECTION 3.15    Taxes. Each Credit Party has filed or caused to be filed all
material federal, state, local and foreign tax returns which are required to be
filed with any Governmental Authority after giving effect to applicable
extensions, and has paid or has caused to be paid all material taxes as shown on
said returns or on any assessment received by it in writing, to the extent that
such taxes have become due, except as permitted by Section 5.12. No Credit Party
knows of any material additional assessments or any basis therefor. The Credit
Parties believe that the charges, accruals and reserves on its books in respect
of taxes or other governmental charges are accurate and adequate, in accordance
with GAAP.
SECTION 3.16    Compliance with ERISA. Each of the Credit Parties’ Plans (if
any), all of which, as of the Closing Date, are listed on Schedule 3.16, and
each of which has been maintained and operated in all material respects in
accordance with all Applicable Laws, including ERISA and the Code, and each Plan
(if any) intended to qualify under section 401(a) of the Code satisfies the
requirements of this Section 3.16 in all material respects. No Reportable Event
has occurred as to any Plan, and the present value of all benefits under all
Plans subject to Title IV of ERISA (based on those assumptions used to fund such
Plans) did not, in the aggregate, as of the last annual valuation date
applicable thereto, exceed the actuarial value of the assets of such Plans
allocable to such benefits. No material liability has been, and no circumstances
exist pursuant to which any material liability is reasonably likely to be,
imposed upon any Credit Party or ERISA Affiliate (i) under sections 4971 through
4980E of the Code, sections 502(i) or 502(l) of ERISA, or Title IV of ERISA with
respect to any Plan or Multiemployer Plan, or with respect to any plan
heretofore maintained by any Credit Party or ERISA Affiliate, or any entity that
heretofore was an ERISA Affiliate, (ii) for the failure to fulfill any
obligation to contribute to any Multiemployer Plan, or (iii) with respect to any
Plan that provides post‑retirement welfare coverage (other than as required
pursuant to Section 4980B of the Code). Neither any Credit Party nor any ERISA
Affiliate has received any notification that any Multiemployer Plan is in
reorganization or has been terminated within the meaning of Title IV of ERISA,
and no Multiemployer Plan is reasonably expected to be in reorganization or to
be terminated.



--------------------------------------------------------------------------------



SECTION 3.17    Agreements.
(a)    No Credit Party is in default in the performance, observance or
fulfillment of any of the material obligations, covenants or conditions
contained in any material agreement or instrument (including, without
limitation, any Distribution Agreement) to which it is a party, which default
could have a materially negative impact on the business of the Credit Parties.
(b)    Schedule 3.17 is a true and complete listing as of the Closing Date of
(i) all currently operative credit agreements, indentures, notes, and other
agreements related to any indebtedness for borrowed money of any Credit Party,
other than the Fundamental Documents, (ii) all material Distribution Agreements,
(iii) all joint ventures to which a Credit Party is a party, (iv) all agreements
or other arrangements pursuant to which any Credit Party has granted a Lien to
any Person (other than Excluded Liens) on or after April 18, 2007 and (v) each
other material contractual agreement and each material amendment thereto. The
Credit Parties have delivered or made available to the Administrative Agent a
true and complete copy of each agreement (or, if not yet executed, the most
recent draft) described on Schedule 3.17, including all exhibits and schedules
thereto. For purposes of this Section 3.17, a Distribution Agreement or other
contractual arrangement shall be deemed “material” if any Credit Party
reasonably expects that a Credit Party would, pursuant to the terms thereof, (A)
recognize future revenues in excess of $20,000,000, (B) incur liabilities or
obligations in excess of $20,000,000, or (C) could reasonably be likely to
suffer damages or losses in excess of $20,000,000 by reason of the breach or
termination thereof; provided the foregoing shall not include any agreement with
any Person rendering services on any Picture.
SECTION 3.18    Security Interest. This Credit Agreement and the other
Fundamental Documents, when executed and delivered and, upon the making of the
extension of credit hereunder, will create and grant to the Administrative Agent
(for the benefit of the Secured Parties), upon (i) the filing of the appropriate
UCC‑1 financing statements with the filing offices listed on Schedule 3.18, (ii)
the filing of Form MG01 in connection with the U.K. Credit Parties, (iii) the
filing of the Copyright Security Agreement with the U.S. Copyright Office, (iv)
the filing of the Trademark Security Agreement with the U.S. Patent and
Trademark Office, (v) the delivery of any certificated Pledged Securities with
appropriate stock powers (or any comparable document for non‑corporate entities
to the extent certificated) duly executed in blank to the Administrative Agent
(and the Administrative Agent having taken possession or control of such Pledged
Securities), (vi) the execution and delivery of any applicable Account Control
Agreements, and (vii) the payment of all applicable filings fees for the
documents referenced in the preceding clauses (i), (ii), (iii) and (iv) a valid
and perfected security interest in the Collateral to the extent (A) in the case
of Pictures, set forth on Schedule 3.8(a), or (B) such security interest can be
perfected by the actions described in clauses (i) through (vi) above (prior to
all other Liens other than any Specified Permitted Encumbrances (including, for
the avoidance of doubt, the lien of the Comerica Agent) not otherwise
subordinated to such security interest pursuant to the terms of any applicable
intercreditor agreement and, in the case of certificated Pledged Securities so
delivered, prior to all other Liens).
SECTION 3.19    Environmental Liabilities.
(a)    Except as disclosed on Schedule 3.19, no Credit Party (and to the best of
each Credit Party’s knowledge no other Person) has used, stored, treated,
transported, manufactured,



--------------------------------------------------------------------------------



refined, handled, produced, Released or disposed of any Hazardous Materials on,
under, at, from or in any way affecting, any of the properties or assets owned,
operated, occupied or leased by a Credit Party, in material violation of any
Environmental Law, or in any other manner, that in either case could result in a
material liability to the Credit Parties and their Subsidiaries taken as a
whole.
(b)    (i) No Finance Party has any obligations or liabilities, known or
unknown, matured or not matured, absolute or contingent, or assessed or
unassessed, arising under or related to Environmental Laws or Hazardous
Materials which could reasonably be expected to have a Material Adverse Effect,
and (ii) no claims have been made against any of the Finance Parties in the past
five (5) years and no pending, threatened or outstanding citations, orders,
proceedings or notices have been issued against any of the Credit Parties
arising under or related to Environmental Laws or Hazardous Materials, which
could reasonably be expected to have a Material Adverse Effect, in each case of
(i) and (ii) including, without limitation, any such obligations or liabilities
relating to or arising out of activities of any of its respective employees,
agents, representatives, affiliates or predecessors in interest or any other
Person with respect to which any Credit Party is responsible, either
contractually, by operation of law or otherwise.
SECTION 3.20    Pledged Securities.
(a)    All of the Pledged Securities are duly authorized, validly issued, fully
paid and non‑assessable, and are owned and held by the Pledgors (as applicable),
free and clear of any Liens, other than those created pursuant to this Credit
Agreement and Liens securing the Existing Comerica Loan Facility, and there are
no restrictions on the transfer of the Pledged Securities other than as a result
of this Credit Agreement or applicable securities laws and the regulations
promulgated thereunder. The Pledged Securities are owned by the Persons
specified on Schedule 3.7(a) and Schedule 3.7(b).
(b)    There are no (i) outstanding rights, warrants, options, conversion or
similar rights currently outstanding with respect to, and no agreements to
purchase or otherwise acquire, any shares of the capital stock or other Equity
Interests of any issuer of any of the Pledged Securities, or (ii) securities or
obligations of any kind convertible into any shares of the capital stock or
other Equity Interests of any issuer of any of the Pledged Securities.
(c)    Article 10 creates in favor of the Administrative Agent (on behalf of the
Secured Parties), a valid, binding and enforceable security interest in, and
Lien upon, all right, title and interest of the Pledgors in the Pledged
Collateral and upon delivery to the Administrative Agent of the certificated
instruments (if any) representing all Pledged Securities, accompanied by undated
stock powers (or any comparable documents for non-corporate entities to the
extent certificated), duly endorsed or executed in blank by the appropriate
Pledgor, shall constitute a fully perfected first priority security interest and
Lien upon all right, title and interest of the Pledgors in such Pledged
Collateral.
SECTION 3.21    Compliance with Laws. No Credit Party is in violation of any
Applicable Law which violation could reasonably be expected to result in a
Material Adverse Effect. The Borrowings hereunder, the intended use of the
proceeds of the Loans as contemplated by Section 5.17 and any other transactions
contemplated hereby will not violate any Applicable Law.



--------------------------------------------------------------------------------



SECTION 3.22    Subsidiaries. Set forth on Schedule 3.22 is a true and complete
list of all of the Subsidiaries of the Credit Parties and all Co-Financing
Venture Entities, together with, for each such Subsidiary and Co-Financing
Venture Entity, (i) the jurisdiction of formation or organization (as the case
may be) of such Subsidiary and Co-Financing Venture Entity, (ii) the authorized
capitalization of such Subsidiary and Co-Financing Venture Entity, (iii) each
Person holding ownership interests in such Subsidiary and Co-Financing Venture
Entity and the type of such interests, and (iv) the percentage of ownership of
such Subsidiary and Co-Financing Venture Entity represented by such ownership
interests.
SECTION 3.23    Solvency. No Credit Party has entered, or is entering, into the
arrangements contemplated hereby or by the other Fundamental Documents, or
intends to make any transfer or incur any obligations hereunder or thereunder,
with actual intent to hinder, delay or defraud either present or future
creditors. On and as of the Closing Date and any date on which an extension of
credit is made hereunder, on a pro forma basis after giving effect to all
Indebtedness (including the Loans): (a) each Credit Party expects the cash
available to such Credit Party, after taking into account all other anticipated
uses of the cash of such Credit Party (including the payments on or in respect
of debt referred to in clause (c) below), will be sufficient to satisfy all
final judgments for money damages which have been docketed against such Credit
Party or which may be rendered against such Credit Party in any action in which
such Credit Party is a defendant (taking into account the reasonably anticipated
maximum amount of any such judgment and the earliest time at which such judgment
might be entered); (b) the sum of the present fair saleable value of the assets
of each Credit Party will exceed the probable liability of such Credit Party on
its debts (including its Guarantees after giving effect to the Contribution
Agreement); (c) no Credit Party will have incurred or intends to, or believes
that it will, incur debts beyond its ability to pay such debts as such debts
mature (taking into account the timing and amounts of cash to be received by
such Credit Party from any source, and of amounts to be payable on or in respect
of debts of such Credit Party and the amounts referred to in clause (b) above);
and (d) each Credit Party believes it will have sufficient capital with which to
conduct its present and proposed business and the property of such Credit Party
does not constitute unreasonably small capital with which to conduct its present
or proposed business. For purposes of this Section 3.23, “debt” means any
liability or a claim, and “claim” means any (i) right to payment whether or not
such right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or
unsecured, or (ii) right to an equitable remedy for breach of performance if
such breach gives rise to a payment, whether or not such right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured.
SECTION 3.24    True and Complete Disclosure. Neither any Fundamental Document
nor any other material agreement, document, instrument, certificate or statement
(other than (i) the Business Plan, (ii) any other projections, estimates, or
other forward-looking information, and (iii) any forward-looking pro forma
financial information) furnished to the Administrative Agent and the Lenders by
or on behalf of any Credit Party in connection with the transactions
contemplated hereby, at the time it was furnished contained any untrue statement
of a material fact or omitted to state a material fact necessary in order to
make the statements contained herein or therein, under the circumstances under
which they were made, not misleading (considered in the context of all other
information provided to the Lenders). The Business Plan and any other
projections, estimates, forward-looking information or any forward-looking pro
forma financial information furnished to



--------------------------------------------------------------------------------



the Administrative Agent pursuant to this Credit Agreement are based on good
faith estimates and assumptions believed by management of the Borrower to be
reasonable at the time made in light of the circumstances in existence at such
time, it being understood by the Administrative Agent and the Lenders that,
without limiting the foregoing representation, (i) the Business Plan or such
other information as they relate to future events is not to be viewed as fact,
and (ii) actual results during the period or periods covered by the Business
Plan or such other information are subject to significant uncertainties and
contingencies and may differ materially from the projected results set forth
therein. There is no fact known to any Credit Party (other than general industry
conditions) which materially and adversely affects, or in the future may
reasonably be expected to materially and adversely affect, the business,
properties, assets, operations or condition (financial or otherwise) of the
Credit Parties, taken as a whole.
SECTION 3.25    Status as a Pass-Through Entity. At all times since its
formation, each Credit Party has been either a “disregarded entity” or a
“partnership” for U.S. federal, state and local income and franchise tax
purposes (other than Summit Distribution, LLC; Summit International
Distribution, Inc. and Summit Entertainment Development Services).
SECTION 3.26    Excluded Subsidiaries.
(a)    Attached hereto as Schedule 3.26 is a correct and complete list as of the
Closing Date of each Excluded Subsidiary showing as to each (i) the jurisdiction
of formation or organization (as the case may be) of such Excluded Subsidiary,
(ii) the authorized capitalization of such Excluded Subsidiary, (iii) each
Person holding ownership interests in such Excluded Subsidiary and the type of
such interests, (iv) the percentage of ownership of such Excluded Subsidiary
represented by such ownership interests and (v) an explanation as to why it
qualifies as an Excluded Subsidiary.
SECTION 3.27    Representations on behalf of Excluded Subsidiaries. The Credit
Parties repeat the representations, warranties and agreements contained in
Sections 3.1(a), 3.1(b)(i) and (ii), 3.2 (other than with respect to Collateral
and Pledged Securities), 3.3, 3.4, 3.7, 3.12, 3.15, 3.16, 3.17, 3.19, 3.20
(other than Co-Financing Venture Entities and their Subsidiaries) and 3.21;
provided, that each reference therein to a Credit Party shall be deemed to also
include each Finance Party (other than Co-Financing Venture Entities and their
Subsidiaries which are neither controlled by a Credit Party nor for which
production or exploitation of the related Picture is controlled by a Credit
Party (in each case, as opposed to the applicable Approved Co-Financing Venture
Counterparty)).
4.    CONDITIONS OF LENDING
SECTION 4.1    Conditions Precedent to Loan. The obligation of each Initial 2012
Lender to make its Loan hereunder was subject to the satisfaction in full of the
following conditions precedent:
(a)    Organizational Documents. The Administrative Agent shall have received:
(i)    a copy of the certificate of formation or articles or certificate of
incorporation



--------------------------------------------------------------------------------



(or equivalent document) of each Credit Party, certified as of a recent date by
the Secretary of State or other relevant office of such Person’s jurisdiction of
formation or incorporation, which certificate lists (if such type of list is
generally available in the applicable jurisdiction) the charter documents on
file in the office of such Secretary of State;
(ii)    a certificate of the Secretary of State of such jurisdiction of
formation or incorporation, dated as of a recent date, as to the good standing
of, and, if generally available in the applicable jurisdiction, the payment of
taxes then due and payable by, each Credit Party (other than Proscenium
Pictures, Ltd.);
(iii)    a certificate dated as of a recent date as to the good standing and/or
authority to do business of each Credit Party, issued by the Secretary of State
or other relevant office of each jurisdiction in the United States, if any, in
which such Person is qualified as a foreign entity; and
(iv)    a certificate of the Secretary, Assistant Secretary or other appropriate
officer (or member or manager, as the case may be, in the case of limited
liability companies) acceptable to the Administrative Agent, of each Credit
Party, dated as of the Closing Date and certifying (A) that attached thereto is
a true and complete copy of the certificate of formation or articles or
certificate of incorporation (or equivalent document) of such Person; (B) that
attached thereto is a true and complete copy of the operating agreement,
by‑laws, or equivalent document of such Person as in effect on the date of such
certification; (C) that attached thereto is a true and complete copy of the
resolutions adopted by the applicable managing body of such Person authorizing
the execution, delivery and performance in accordance with their respective
terms of the Fundamental Documents executed by such Person, and any other
documents required or contemplated hereunder or thereunder, the grant of the
security interests in the Collateral and the Pledged Collateral, and in the case
of the Borrower, the Borrowings hereunder, and that such resolutions have not
been amended, rescinded or supplemented and are currently in effect; (D) that
the certificate of formation or articles or certificate of incorporation (or
equivalent document) of such Person has not been amended since the date of the
last amendment thereto indicated on the certificates of the Secretary of State
or other appropriate office furnished pursuant to clause (i) above; and (E) as
to the incumbency and specimen signature of each officer (or member or manager,
as the case may be) of such party executing any Fundamental Document or such
other documents required or contemplated hereunder or thereunder (such
certificate to contain a certification by another officer (or member or manager,
as the case may be) of such Person as to the incumbency and signature of the
officer (or member or manager, as the case may be) signing the certificate
referred to in this clause (iv) or a certification by the signing officer (or
member or manager, as the case may be) that he or she is the sole officer (or
member or manager, as the case may be) of such Person.
(b)    Credit Agreement; Notes. The Administrative Agent shall have received
(i) executed counterparts of the Initial 2012 Credit Agreement, which, when
taken together, bear the signatures of the Administrative Agent, each Lender,
and the Credit Parties, and (ii) the Notes executed by the Borrower in favor of
each Lender so requesting a Note.
(c)    Opinions of Counsel. The Administrative Agent shall have received the
written opinions of (i) Liner Grode Stein LLP, as counsel to the Credit Parties
and (ii) with respect to the due execution, delivery, authorization and
enforceability of the Services Agreement, Wachtell, Lipton, Rosen & Katz, as
counsel to the Servicer, in each case dated the Closing Date and addressed to
the Administrative Agent and the Lenders, which opinions shall be in form and
substance



--------------------------------------------------------------------------------



reasonably satisfactory to the Administrative Agent.
(d)    No Material Adverse Effect. Since December 31, 2010, no change or
development shall have occurred and no new information shall have been received
or discovered by the Administrative Agent or the Lenders regarding any Credit
Party (other than changes in general economic conditions) that either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.
(e)    Insurance. The Credit Parties shall have furnished the Administrative
Agent with (i) a summary of all existing insurance coverage in respect of the
Credit Parties, (ii) evidence acceptable to the Administrative Agent that the
insurance policies required by Section 5.5 have been obtained and are in full
force and effect, and (iii) certificates of insurance with respect to all
insurance coverage existing as of the Closing Date, which certificates shall
name the Administrative Agent as an additional insured and/or loss payee and
shall evidence compliance with Section 5.5.
(f)    Security and Other Documentation. The Administrative Agent shall have
received fully executed (where applicable) copies of: (i) a Copyright Security
Agreement, listing the copyright interests set forth on Schedule 3.8(a), (ii) a
Trademark Security Agreement, listing the trademarks set forth on Schedule
3.8(b), (iii) appropriate UCC-1 financing statements that are required to be
filed in order to perfect the Liens in the Collateral and the Pledged Collateral
to the extent required by, and with the priority contemplated by, Section 3.18,
(iv) Account Control Agreements for each deposit account of a Credit Party
(including Collection Accounts maintained with Comerica but excluding the LGAC 1
Account) existing at a bank as of the Closing Date (to the extent not waived by
the Administrative Agent in its sole discretion pursuant to Section
12.1(b)(xi)); provided, that with respect to any deposit account of a Credit
Party that is subject to an Account Control Agreement in favor of the
Administrative Agent prior to the Closing Date, with the approval of the
Administrative Agent, a Refinancing Notice may be sent to such bank pursuant to
Section 4.1(aa) hereof in lieu of execution of a new Account Control Agreement,
(v) the Pledged Securities with appropriate undated stock powers executed in
blank (or any comparable document for non-corporate entities to the extent
certificated), other than ownership interests in the Borrower, and (vi) with
respect to any guild which has been granted a Lien by any Credit Party prior to
the Closing Date which has not been released, a notice sent to each such guild
notifying it of the Lien granted to the Administrative Agent on all assets of
the Credit Parties and which is otherwise in form and substance reasonably
satisfactory to the Administrative Agent;
(g)    Security Interests in Copyrights and other Collateral. The Administrative
Agent shall have received evidence satisfactory to it that each Credit Party and
each Pledgor has sufficient right, title and interest in and to the Collateral
and Pledged Collateral, respectively, and other assets that it purports to own
(including appropriate licenses under copyright), as set forth in the documents
and other materials presented to the Lenders, to enable the applicable Credit
Party to perform the Distribution Agreements to which it is a party, and as to
each Credit Party and each Pledgor, to grant to the Administrative Agent (for
the benefit of the Secured Parties) the security interests contemplated by the
Fundamental Documents.
(h)    Payment of Fees. All fees and expenses (which expenses have been set
forth in reasonable detail in an invoice received by the Borrower), in each
case, then due and payable by



--------------------------------------------------------------------------------



the Borrower to the Administrative Agent, the Arrangers and/or the Lenders in
connection with the transactions contemplated hereby, or as required by any fee
letter in respect of the Facility, shall have been paid or shall be paid
contemporaneously therewith.
(i)    Litigation. Except as disclosed on Schedule 3.12, no litigation, inquiry,
injunction or restraining order shall be pending, entered or threatened which
could reasonably be expected to have a Material Adverse Effect.
(j)    Lien Searches. The Administrative Agent shall have received UCC,
copyright office and other searches satisfactory to it covering the Collateral
and Pledged Collateral located in the United States indicating that no other
filings, encumbrances or transfers (other than in connection with Permitted
Encumbrances) with regard to such Collateral and Pledged Collateral are of
record in any jurisdiction in which it shall be necessary or desirable for the
Administrative Agent to make a filing in order to provide the Administrative
Agent (for the benefit of the Secured Parties) with a perfected security
interest in the Collateral or Pledged Collateral located in the United States.
(k)    Material Agreements. The Administrative Agent shall have received a copy
of or been given access to each agreement listed on Schedule 3.17 that has been
requested by the Administrative Agent. The Administrative Agent shall be
satisfied that the transactions contemplated hereby and by the other Fundamental
Documents will not conflict with, or result in a default, breach or right of
termination or acceleration under, any material agreement to which any Credit
Party is a party, other than such as could not reasonably be expected to result
in a Material Adverse Effect.
(l)    Contribution Agreement. The Administrative Agent shall have received a
fully executed copy of the Contribution Agreement.
(m)    Notices of Assignment. To the extent not previously provided to the
Administrative Agent, the Administrative Agent shall have received a copy of a
Notice of Assignment duly executed by the appropriate Credit Party with respect
to each material domestic Distribution Agreement, together with evidence that
each such Notice of Assignment has been delivered to the applicable account
debtor.
(n)    Acquisition. The Administrative Agent shall have received fully executed
copies of (i) the Purchase Agreement and (ii) the Services Agreement, in each
case in form and substance satisfactory to the Administrative Agent, and the
Acquisition of the Borrower shall have been consummated simultaneously in
accordance with the Purchase Agreement.
(o)    LG Intercreditor Agreement. The Administrative Agent shall have received
a fully executed LG Intercreditor Agreement.
(p)    Debenture. The Administrative Agent shall have received (i) a Debenture
executed by each of the U.K. Credit Parties, governed by English law, and in
form and substance satisfactory to the Administrative Agent and (ii) an
appropriate Form MG01 for filing in Companies House with respect to the U.K.
Credit Parties.



--------------------------------------------------------------------------------



(q)    Financial Statements. The Administrative Agent shall have received on or
prior to the Closing Date true and complete copies of all of the financial
statements referred to in Section 3.5.
(r)    ERISA. The Administrative Agent shall have received copies of all Plans
of each Credit Party subject to Title IV of ERISA that are in existence on the
Closing Date, and descriptions of those that are committed to as of the Closing
Date.
(s)    Required Consents and Approvals. The Administrative Agent shall be
reasonably satisfied that (i) all required consents and approvals have been
obtained with respect to the transactions contemplated hereby from all
Governmental Authorities with jurisdiction over the business and activities of
the Credit Parties and from any other entity whose consent or approval the
Administrative Agent in its reasonable discretion deems necessary to the
transactions contemplated hereby, and (ii) all such consents and approvals
remain in full force and effect.
(t)    Federal Reserve Regulations. The Administrative Agent shall be satisfied
that the provisions of Regulations T, U and X of the Board will not be violated
by the transactions contemplated hereby.
(u)    Compliance with Laws. The Administrative Agent shall be reasonably
satisfied that the transactions contemplated hereby and by the other Fundamental
Documents will not violate any provision of Applicable Law, or any order of any
court or other agency of the United States of America or any state thereof
applicable to any of the Credit Parties or any of their respective properties or
assets.
(v)    Closing Date Permitted Distribution Documentation. The Administrative
Agent shall have received from the Borrower copies of any resolutions and other
corporate documentation, and any solvency opinions and other analysis performed,
in each case in connection with the Closing Date Permitted Distribution.
(w)    Approval of Counsel to the Administrative Agent. All legal matters
incident to the Initial 2012 Credit Agreement and the other transactions
contemplated hereby shall have been reasonably satisfactory to Morgan, Lewis &
Bockius LLP, counsel to the Administrative Agent.
(x)    USA Patriot Act. The Administrative Agent shall have received any
information requested by the Administrative Agent or any Lender that is required
under or in connection with the USA Patriot Act.
(y)    Projections. The Administrative Agent shall have received satisfactory
projections for the Borrower and its Subsidiaries through 2016.
(z)    Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate executed by the Chief Financial Officer of the Borrower in
form and substance satisfactory to the Administrative Agent.
(aa)    Refinancing Notices. The Administrative Agent shall be satisfied that



--------------------------------------------------------------------------------



Refinancing Notices have been sent by the applicable Credit Parties in
connection with third party agreements that will remain in place following the
Closing Date.
(bb)    Other Documents. The Administrative Agent shall have received such other
documentation and information as the Administrative Agent may reasonably
request.
SECTION 4.2    Conditions Precedent in connection with Pictures. The
commencement by a Credit Party or Co-Financing Venture Entity of principal
photography on any Picture or the acquisition by a Credit Party or Co-Financing
Venture Entity of any Picture (in either case for which a Credit Party may (or
is required to) pay or contribute all or a portion of the Negative Cost), shall
be subject to the satisfaction of the following conditions precedent:
(a)    the Credit Parties and the Special Purpose Producers shall not have had
(directly or through a permitted Investment) Maximum Domestic Net Exposure of
[**] or more for any Picture (other than the Twilight Franchise, sequels to any
Picture previously released by the Credit Parties and one additional Picture per
calendar year);
(b)    the Credit Parties and the Special Purpose Producers shall not have had
(directly or through a permitted Investment), for any Picture, U.S. P&A of [**]
or more (other than the Twilight Franchise and sequels to any Picture previously
released by the Credit Parties);
(c)    the Credit Parties shall have satisfied the Performance Test (and shall
provide a calculation demonstrating the same in form and substance reasonably
satisfactory to the Administrative Agent);
(d)    if such Picture or an interest therein is to be produced or acquired, the
requirements of Section 5.21 shall have been satisfied with respect to such
Picture;
(e)    if such Picture is being co-financed by a third party, such Picture
satisfies the requirements of a Co-Financed Picture;
(f)    default shall not have occurred and be continuing (after the expiration
of any applicable cure period therefor) by the applicable Credit Party or the
Approved Co-Financier under any provision of any document executed in connection
with a Co-Financed Picture, as a result of which the Administrative Agent has
determined that the Approved Co-Financier either will not be, or is not,
obligated to advance its share of the Negative Cost of such Picture, unless (i)
the Borrower has replaced such Approved Co-Financier with another Approved
Co-Financier on substantially the same terms or terms more favorable to such
Credit Party, in each case, within fifteen (15) Business Days of such
determination, or (ii) the Borrower has demonstrated to the reasonable
satisfaction of the Administrative Agent that the Borrower has sufficient
liquidity to finance such Approved Co-Financier’s share of the Negative Cost for
such Picture without exceeding the exposure tests set forth in Section 4.2(a) or
(b), or (iii) such Approved Co-Financier has provided evidence reasonably
satisfactory to the Administrative Agent that such Approved Co-Financier will
fund its share of the Negative Cost for such Picture; and
(g)    an Approved Completion Guarantor shall not have disaffirmed its
obligations



--------------------------------------------------------------------------------



under any Approved Completion Bond required hereunder, and shall not have
suffered an insolvency event of the type described in Sections 7.1(g) or (h),
and an Approved Completion Bond shall not have been determined to be void or
voidable prior to the Completion and delivery of the applicable Picture to the
applicable Approved Domestic Distributor, in each case unless either (i) a
replacement Approved Completion Bond containing substantially the same terms and
conditions to payment shall have been executed within ten (10) Business Days;
(ii) the Borrower can demonstrate to the satisfaction of the Administrative
Agent that the applicable Picture will be Completed substantially as
contemplated by the terms of the Approved Completion Bond; or (iii) the Credit
Parties shall have abandoned the Picture with the approval of the Administrative
Agent.
SECTION 4.3    Conditions Precedent to the Extension of the Loan. The
obligations of the Lenders to make the Loan are subject to the following
conditions precedent:
(a)    Notice. The Administrative Agent shall have received a Borrowing Notice
with respect to such Borrowing as required by Section 2.2(b), duly executed by
an Authorized Officer of the Borrower.
(b)    Representations and Warranties. The representations and warranties of
each Credit Party set forth in Article 3 (as amended from time to time in
accordance with Section 5.1(m)) and in the other Fundamental Documents shall be
true and correct in all material respects on and as of the date of such
Borrowing (except to the extent that such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date) with the same effect as if made on and as of such date.
(c)    No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing, nor shall any such Default or Event of Default occur
as a result of the making of such Borrowing, or the application of the proceeds
thereof.
Each request for a Borrowing shall be deemed to be a representation and warranty
by the Borrower on the date of such Borrowing as to the matters specified in
clauses (b) and (c) of this Section 4.3.
5.    AFFIRMATIVE COVENANTS
From the date hereof and for so long as the Commitments shall be in effect, any
amount shall remain outstanding under any Note or any other Obligation shall
remain unpaid or unsatisfied, each of the Credit Parties agrees that it will,
and (to the extent required under Section 5.24) will cause each of its
Subsidiaries and the Co-Financing Joint Venture Entities to:
SECTION 5.1    Financial Statements, Reports and Audits. Furnish or cause to be
furnished to the Administrative Agent:
(a)    Within one hundred twenty (120) days after the end of each fiscal year of
Lions Gate Entertainment Corp. commencing with the fiscal year ending March 31,
2012, (i) the audited consolidated balance sheet of Lions Gate Entertainment
Corp. and its subsidiaries, as at the end of, and the related consolidated
statements of income, shareholders’ equity and cash flows for,



--------------------------------------------------------------------------------



such fiscal year and the corresponding figures as at the end of, and for, the
preceding fiscal year (if applicable), accompanied by an unqualified report and
opinion of independent public accountants of nationally recognized standing as
shall be retained by the Borrower and be reasonably satisfactory to the
Administrative Agent (it being agreed that PricewaterhouseCoopers and Ernst &
Young are satisfactory to the Administrative Agent), which report and opinion
shall be prepared in accordance with generally accepted auditing standards
relating to reporting and which report and opinion shall not be subject to any
explanation, qualification or exception as to the scope of such audit and shall
contain no material exceptions or qualifications except for qualifications
relating to accounting changes (with which such independent public accountants
concur) in response to FASB releases or other authoritative pronouncements,
together with a certificate of an Authorized Officer of the Borrower, to the
effect that such financial statements fairly present in all material respects
the consolidated financial position of Lions Gate Entertainment Corp. and its
Subsidiaries as at the dates indicated and the consolidated results of their
operations for the periods indicated in conformity with GAAP and (ii) a schedule
of consolidating information (“Consolidating Financial Information”) reflecting
(x) the consolidated balance sheet, statements of income, shareholders equity
and statements of cash flows of the Borrower and its Subsidiaries (it being
understood that for the Lions Gate Entertainment Corp. fiscal year ended March
31, 2012, the Consolidating Financial Information of the Borrower will be for
the period from the Closing Date through March 31, 2012), (y) the consolidated
balance sheet, statements of income, shareholders equity and statements of cash
flows of Lions Gate Entertainment Corp. exclusive of the Borrower and its
Subsidiaries and (z) consolidating adjustments, if any. Such Consolidating
Financial Information will be accompanied by a separate report and opinion of
the accountants referred to above which indicates that such information has been
subjected to the auditing procedures applied in their audit of the consolidated
financial statements of Lions Gate Entertainment Corp. and, in the opinion of
such accountants, is fairly stated in all material respects in relation to the
consolidated financial statements of Lions Gate Entertainment Corp. taken as
whole. The Consolidating Financial Information need only include comparative
financial information for post-Acquisition periods.
(b)    (i) By no later than March 31, 2012, the unaudited consolidated balance
sheet of the Borrower and its Consolidated Subsidiaries and the related
unaudited consolidated statements of income, members’ equity and cash flows for,
the calendar year ending December 31, 2011, and the corresponding figures, for
the corresponding period, in the preceding calendar year, together with a
certificate signed by an Authorized Officer of the Borrower, to the effect that
such financial statements, while not examined by independent public accountants,
reflect, in the opinion of the Borrower, all adjustments necessary to present
fairly in all material respects the financial position of the Borrower and its
Consolidated Subsidiaries as at the end of such calendar year and the results of
operations for such calendar year then ended in conformity with GAAP, subject to
normal year‑end audit adjustments and the absence of footnotes; and (ii) within
sixty (60) days after the end of each of the first three (3) fiscal quarters of
each fiscal year of Lions Gate Entertainment Corp., commencing with the fiscal
quarter ending June 30, 2012, the unaudited consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries and the related unaudited
consolidated statements of income, members’ equity and cash flows for, such
fiscal quarter, and for the portion of the fiscal year through the end of such
fiscal quarter and the corresponding figures, all as at the end of the
corresponding quarter, and for the corresponding period, in the preceding fiscal
year (if applicable, it being understood that periods prior to the Closing Date
are not applicable), together with a certificate signed by an Authorized Officer
of the Borrower, to the effect that such financial statements, while not
examined by independent public accountants, reflect, in the opinion of the



--------------------------------------------------------------------------------



Borrower, all adjustments necessary to present fairly in all material respects
the financial position of the Borrower and its Consolidated Subsidiaries as at
the end of the fiscal quarter and the results of operations for the fiscal
quarter then ended in conformity with GAAP, subject to normal year‑end audit
adjustments and the absence of footnotes.
(c)    Within one hundred twenty (120) days after the end of each fiscal year of
the Borrower, a copy of the Business Plan for the then current fiscal year (with
quarterly figures) and the subsequent full fiscal year (with annual figures),
which the Borrower shall make available to any Lender upon request.
(d)    From time to time upon written request by the Administrative Agent to the
Borrower, following Completion of a Picture, the then current Negative Cost
statement for such Picture.
(e)    From time to time, upon the written request of the Administrative Agent,
copies of regular periodic financial reports prepared by or for any Credit Party
with respect to each Picture from the beginning of pre-production for any such
Picture until such Picture is Completed.
(f)    Simultaneously with the delivery of the financial statements required
under Section 5.1(a) and (b), a certificate of an Authorized Officer of the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent, (i) stating whether or not such Authorized Officer has knowledge, after
due inquiry, of any condition or event which would constitute a Default or Event
of Default and, if so, specifying the details of each such condition or event
and any action taken or proposed to be taken with respect thereto, (ii)
demonstrating in reasonable detail compliance with the provisions of Sections
6.10, 6.27 and 6.30, (iii) certifying that all filings required under Section
5.7 have been made and listing each such filing that has been made since the
date of the last certificate delivered in accordance with this Section 5.1(f),
and also listing any recordation or registration number received by any Credit
Party with respect to such filings or any prior filings that have not previously
been provided pursuant to a certificate delivered under this Section 5.1(f),
(iv) stating whether any change in GAAP or in the application thereof has
occurred since the date of the most recent audited financial statements
delivered to the Administrative Agent hereunder (or until the delivery of any
audited financial statements hereunder, since the date of the unaudited
quarterly financial statements referred to in Section 3.5) resulting in a change
in the preparation of the financial statements accompanying such certificate,
and specifying the effect of such change on such financial statements,
(v) identifying all Subsidiaries of each Credit Party existing on the date of
such certificate and indicating, for each such Subsidiary, whether such
Subsidiary was formed or acquired since the end of the previous fiscal quarter
and whether such Subsidiary is an Excluded Subsidiary, (vi) identifying any
changes of the type described in Section 6.9 that have not been previously
reported by a Credit Party, (vii) identifying any events that give rise to an
obligation by the Borrower hereunder to prepay all or any portion of the Loans
that have occurred since the end of the previous fiscal quarter and setting
forth a reasonably detailed calculation of the amount of such prepayment
obligation, (viii) attaching copies of any material debt instruments or other
evidence of material Indebtedness incurred by any Credit Party since the date of
the most recent certificate delivered under this Section 5.1(f), (ix) listing
all bank accounts opened by or in the name of a Co-Financing Venture Entity
since the later of the Closing Date and delivery of the most recent certificate
delivered pursuant to this Section 5.1(f) and (x) with respect to the financial
statements



--------------------------------------------------------------------------------



required under Section 5.1(a) and (b)(ii), providing management’s commentary on
financial results of the Borrower for the period covered by such financial
statements, including a discussion of significant operational and financial
developments during such period and setting forth such other information as may
be reasonably requested by the Administrative Agent.
(g)    (i) Within ten (10) Business Days after a Picture for which a Credit
Party is the U.S. Distributor becomes a Seasoned Picture, an Ultimates Report
for such Picture, and (ii) thereafter, together with each certificate delivered
pursuant to Section 5.1(f) (which shall be, for the avoidance of doubt, not less
often than once in each calendar quarter), an Ultimates Report for each Seasoned
Picture, together with the customary calculations thereof. If such Picture is
distributed domestically by a non-Credit Party, the relevant Credit Party shall
also deliver to the Administrative Agent information supporting the calculation
of the Ultimates (such information to be provided by such U.S. distributor and
to include any third-party Ultimates calculation received by such Credit Party).
(h)    Simultaneously with the delivery of each Ultimates Report pursuant to
clause (g)(ii) above after the date which is six (6) months following the
release of the fourth Seasoned Film after the Closing Date, a reasonably
detailed calculation of the Ultimates Ratio and the Ultimates Advance Rate.
(i)    Within ten (10) Business Days after receipt thereof by a Credit Party,
copies of all management letters issued to such Person by its auditors.
(j)    Promptly upon their becoming available, copies of all registration
statements, proxy statements, notices and reports any Credit Party shall file
with any securities exchange or with the Securities and Exchange Commission or
any successor agency, if any.
(k)    Together with the delivery of each certificate required under Section
5.1(f), a Liquidity Certificate indicating that, for the applicable
four-fiscal-quarter period described therein, the ratio of the Credit Parties’
projected cash flow sources to the Credit Parties’ projected cash uses (other
than the mandatory prepayments set forth in Sections 2.7(e), (f) and (g)) will
exceed 1.1:1.0 in each quarter.
(l)    Upon the reasonable request of the Administrative Agent, accounting
statements with respect to receipts and distribution expenses relating to the
applicable Pictures with respect to which a Credit Party has in its possession.
(m)    Such information as may be required to keep current each of the Schedules
attached to this Credit Agreement, it being agreed that the relevant Schedules
shall be deemed to be updated automatically to reflect any pertinent information
or documentation provided, in the form of updated schedules, by a Credit Party
to the Administrative Agent from time to time without any further action by the
Credit Parties; provided, that Schedules 3, 3.12, 3.2(b), 3.16, 6.1, 6.2(j),
6.3, 6.4 and 6.11 may not be amended without the prior written consent of the
Required Lenders.
(n)    Promptly upon written request therefor, any information required by the
Administrative Agent or any Lender under or in connection with the USA Patriot
Act.



--------------------------------------------------------------------------------



(o)    Any reports, analyses or other information required to be delivered to
the Administrative Agent by the Borrower under any of the other Fundamental
Documents to which it is a party, at such time or times as are required therein.
(p)    From time to time such additional information regarding the financial
condition or business of any Credit Party or Excluded Subsidiary, or otherwise
regarding the Collateral and the Pledged Collateral, as the Administrative Agent
or any Lender (through the Administrative Agent) may reasonably request in
writing.
SECTION 5.2    Corporate Existence; Compliance with Laws.
(a)     Do or cause to be done all things necessary to preserve, renew and keep
in full force and effect its organizational existence, except as otherwise
permitted under Sections 6.6 and 6.20; provided, that Summit International
Distribution, Inc. may be dissolved within one year of the Closing Date after
transferring all of its assets to a Credit Party.
(b)    Maintain all rights, licenses, permits and franchises necessary or
desirable in the normal conduct of its business, except to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.
(c)    Comply with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, any Governmental Authority, except to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
SECTION 5.3    Maintenance of Properties. Keep its tangible properties which are
material to its business in good repair, working order and condition (ordinary
wear and tear excepted) and (i) from time to time make (or cause to be made) all
necessary and proper repairs, renewals, replacements, additions and improvements
thereto, and (ii) comply at all times with the provisions of all material leases
and other material agreements to which it is a party so as to prevent any loss
or forfeiture thereof or thereunder unless compliance therewith is being
currently contested in good faith by appropriate proceedings and appropriate
reserves have been established in accordance with GAAP; provided, however, that
nothing in this Section 5.3 shall prevent any Credit Party from discontinuing
the use, operation or maintenance of such properties or disposing of them if (x)
such discontinuance or disposal is, in the reasonable judgment of the governing
body of such Credit Party, desirable in the conduct of the business, and (y)
such discontinuance or disposal could not reasonably be expected to result in a
Material Adverse Effect.
SECTION 5.4    Notice of Material Events.
(a)    Promptly upon any Authorized Officer of any Credit Party obtaining
knowledge of (i) any Default or Event of Default, or a failure of the
Performance Test, (ii) any action or event which could reasonably be expected to
materially and adversely affect the performance of the Credit Parties’
obligations under the Fundamental Documents, the repayment of the Loans, or the
security interests granted to the Administrative Agent (for the benefit of the
Secured Parties) under the Fundamental Documents, (iii) any other action or
event which could reasonably be expected to result in a Material Adverse Effect,
(iv) any event which could reasonably



--------------------------------------------------------------------------------



be expected to materially and adversely impact upon the amount or collectibility
of accounts receivable of the Credit Parties or otherwise materially decrease
the value of any Collateral or Pledged Collateral, (v) any proposed material
amendment to any material agreements that are part of the Collateral or the
Pledged Collateral and which amendment could reasonably be expected to be
materially adverse to the business of the Credit Parties as a whole, or (vi) any
Person giving any notice to any Credit Party, or taking any other action to
enforce remedies with respect to a claimed default or event or condition of the
type referred to in Section 7.1(g) or (h), such Credit Party shall promptly give
written notice thereof to the Administrative Agent specifying the nature and
period of existence of any such condition or event, or specifying the notice
given or action taken by such Person and the nature of such claimed default or
event or condition and what action any Credit Party has taken, is taking and
proposes to take with respect thereto.
(b)    Promptly upon any Authorized Officer of any Credit Party obtaining
knowledge of (i) either (1) the institution of any action, suit, proceeding,
investigation or arbitration by any Governmental Authority or other Person
against or affecting any Credit Party or any material portion of any Credit
Party’s assets (including any Picture) which, if adversely decided would be
reasonably likely to result in a Material Adverse Effect (each, a “Proceeding”)
or (2) the threat of any Proceeding, or (ii) any material adverse development in
any Proceeding described in clauses (1) or (2) above (whether or not previously
disclosed to the Administrative Agent or the Lenders), such Credit Party shall
(x) give written notice thereof to the Administrative Agent and provide such
other information as has been made available to such Credit Party to enable the
Administrative Agent to evaluate such matters; and (y) upon written request,
promptly give notice of the status of any Proceeding covered by a notice
delivered to the Administrative Agent pursuant to clause (x) and provide such
other information as may be reasonably requested and available to such Credit
Party to enable the Administrative Agent and the Lenders to evaluate such
matters.
SECTION 5.5    Insurance.
(a)    Keep its assets which are of an insurable character insured (to the
extent and for the time periods consistent with, or greater than, customary
industry standards) by financially sound and reputable insurers against all
risks of loss or damage by fire, explosion, theft or other hazards which are
included under extended coverage in amounts not less than the insurable value
(as reasonably determined by the Borrower) of the property insured or such
lesser amounts, and with such self‑insured retention or deductible levels, as
are generally consistent with normal industry standards.
(b)    Maintain with financially sound and reputable insurers, insurance against
other hazards and risks and liability to Persons and property to the extent and
in the manner consistent with, or greater than, customary standards.
(c)    Maintain, or cause to be maintained, in effect during the period from the
commencement of principal photography of each Picture produced by any Credit
Party or from the date of acquisition of each Picture acquired by any Credit
Party, through the third anniversary of the date on which such Picture is
delivered, a so‑called “Errors and Omissions” policy or policies covering such
Pictures, and cause such Errors and Omissions policy or policies to provide
coverage to the extent and in such manner as is customary for Pictures of a like
type but at a minimum to the



--------------------------------------------------------------------------------



extent and in such manner as is required under all applicable Distribution
Agreements and other contracts relating thereto.
(d)    Maintain, or cause to be maintained, in effect during the period from the
commencement of principal photography of each Picture produced by a Credit
Party, or from the date of delivery of each such Picture acquired by a Credit
Party (i) until such time as the Administrative Agent shall have been advised of
the existence of one negative or master tape in one location and an
interpositive, internegative or duplicate master tape in another location of the
final version of the Completed Picture (satisfactory evidence thereof to be
delivered to the Administrative Agent upon request), insurance on the negatives
and sound tracks or master tapes of such Picture in an amount not less than the
cost of re-shooting the principal photography of such Picture and otherwise
re-creating such Picture and (ii) until principal photography of such Picture
has been concluded, a cast insurance policy with respect to such Picture, which
provides coverage to the extent and in such manner as is customary for Pictures
of a like type, but at minimum to the extent and in such manner as is required
under all applicable Distribution Agreements and other contracts relating
thereto.
(e)    Cause all such above‑described insurance (excluding worker’s compensation
insurance) to: (i) provide for the benefit of the Lenders that thirty (30) days’
prior written notice of cancellation, termination, non‑renewal or lapse or
material change of coverage shall be given to the Administrative Agent; (ii)
name the Administrative Agent for the benefit of the Secured Parties as a loss
payee (except for “Errors and Omissions” insurance and other third party
liability insurance); provided, however, that so long as no Default or Event of
Default shall have occurred and be continuing, production insurance recoveries
received by a Credit Party prior to Completion or abandonment of a Picture may
be utilized to finance the production of such Picture; and provided, further,
that so long as no Event of Default shall have occurred and be continuing,
property insurance proceeds may be used to repair damage in respect of which
such proceeds were received; and (iii) to the extent that none of the Secured
Parties shall be liable for premiums or calls, name the Administrative Agent
(for the benefit of the Secured Parties) as an additional insured, including,
without limitation, under any “Errors and Omissions” policy.
(f)    No less than one time per calendar year, render to the Administrative
Agent a broker’s report in form and substance reasonably satisfactory to the
Administrative Agent as to all such insurance coverage, including such detail as
the Administrative Agent may reasonably request.
SECTION 5.6    [Intentionally omitted].
SECTION 5.7    Copyrights and Trademarks.
(a)    Within thirty (30) days after (i) the initial U.S. commercial release of
each Picture, to the extent any Credit Party is or becomes the owner, in whole
or in part, of the copyright to such Picture, (ii) any Credit Party becomes the
owner (or otherwise acquires a copyrightable interest), in whole or in part, of
the copyright to any items of Music Product and elects to file an application to
register its interest therein or (iii) any Credit Party elects to file an
application to register any trademark or service mark with the U.S. Patent and
Trademark Office, (1) take any and



--------------------------------------------------------------------------------



all actions necessary to register the copyright for such Picture or such item of
Music Product or such trademark or service mark in the name of such Credit Party
(subject, in the case of the Credit Parties, to a Lien in favor of the
Administrative Agent (for the benefit of the Secured Parties) pursuant to the
Copyright Security Agreement and the Trademark Security Agreement) in conformity
with the laws of the United States of America, and (2) promptly deliver to the
Administrative Agent (x) written evidence of the submission for registration
(and subsequently of registration) of any and all such copyrights and trademarks
and service marks for inclusion in the Collateral under this Credit Agreement,
and (y) a Copyright Security Agreement Supplement or a Trademark Security
Agreement, as applicable, relating to such copyright or such trademark or
service mark, executed by such Credit Party.
(b)    Within thirty (30) days after (i) the initial U.S. commercial release of
each Acquired Picture, to the extent any Credit Party has an interest under
copyright therein, but does not own, in whole or in part, the copyright to such
Picture, or (ii) any Credit Party is assigned the ownership rights to any
registered trademark or service mark (or a trademark or service mark that is the
subject of an application for federal registration based on actual use of the
mark or if based on intent to use, a Statement of Use or Amendment to Allege Use
has been filed and accepted by the U.S. Patent & Trademark Office), record, or
cause to be recorded, if such interest or rights may be recorded with the U.S.
Copyright Office or the U.S. Patent and Trademark Office, (x) an instrument of
transfer in respect to such interests or rights with the U.S. Copyright Office
or the U.S. Patent and Trademark Office, as applicable, and (y) a Copyright
Security Agreement Supplement or a Trademark Security Agreement, as applicable,
relating to such interests or rights, executed by such Credit Party, in the case
of clauses (x) and (y), other than with respect to non-theatrical direct to
video Pictures for which a Credit Party obtained less than all of the United
States distribution rights and did not obtain the copyright in and to such
Picture.
(c)    To the extent that the Credit Parties at any time have rights in
registered copyrights, trademarks or service marks outside of the U.S. which
have material value in the reasonable determination of the Administrative Agent,
and the Administrative Agent has also determined that the cost to a Credit Party
is not disproportionate to the benefit to be realized by the Secured Parties by
perfecting a Lien in such copyrights, trademarks or service marks, the Credit
Parties shall execute and deliver appropriate local law security documents and
filings (in form and substance reasonably acceptable to the Administrative
Agent) following a request by the Administrative Agent; provided, that in no
event shall any Credit Party be required to take any action that could
reasonably be expected to affect the validity of any such registrations under
the law of the applicable jurisdiction in effect at such time or be required to
execute any documents that would effect a transfer or assignment of any
copyrights, trademarks or service marks should the local law of the applicable
jurisdiction not recognize or provide for security interests in copyrights,
trademarks or service marks.
SECTION 5.8    Books and Records; Examination.
(a)    Maintain or cause to be maintained at all times true and complete books
and records of its financial operations and provide the Administrative Agent and
its representatives access to such books and records and to any of its
properties or assets upon reasonable advance notice to the applicable Credit
Party no more than one (1) time per year (unless an Event of Default



--------------------------------------------------------------------------------



shall have occurred and be continuing, in which case no such notice shall be
required and no such limit shall apply) and during regular business hours and in
a manner so as not to disrupt the business operations of the Borrower or any
Credit Party in order that the Administrative Agent and its representatives may
make such audits and examinations of, and make abstracts from such books,
accounts, records and other papers pertaining to, the Collateral, and upon
reasonable advance notification to the Credit Parties and subject to any party
not then bound by a confidentiality agreement to entering into a confidentiality
agreement in a form reasonably acceptable to the Borrower, permit the
Administrative Agent or its representatives to discuss the affairs, finances and
accounts with, and be advised as to the same by, Authorized Officers and
independent accountants, all as the Administrative Agent may reasonably deem
appropriate for the purpose of verifying the accuracy of each report delivered
by any Credit Party to the Administrative Agent and/or the Lenders pursuant to
this Credit Agreement or for otherwise ascertaining compliance with the
Fundamental Documents.
(b)    If, at any time when no Event of Default has occurred and is continuing,
the Administrative Agent wishes to confirm with account debtors and other payors
the amounts and terms of a reasonable number of receivables of any Credit Party,
the Administrative Agent will so notify the Credit Parties. The Administrative
Agent agrees to have such confirmation made through the Credit Parties’
auditors. If for any reason such auditors fail to proceed with the confirmations
in a timely manner, after a cure period of ten (10) Business Days from receipt
of notice from the Administrative Agent, the Administrative Agent may proceed to
make such confirmations directly with account debtors and other payors after
prior written notice to the Borrower. The Administrative Agent agrees that it
shall not exercise the foregoing rights more than once per year unless (i) an
Event of Default shall have occurred and be continuing or (ii) the
Administrative Agent shall have a valid credit concern with respect to the
Facility or the applicable account debtor. Each of the Credit Parties hereby
agrees that, upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent shall be entitled to confirm directly with
account debtors and other payors, the amounts and terms of all accounts
receivable of the Credit Parties.
SECTION 5.9    Audit Rights.
(a)    Promptly notify the Administrative Agent of, and at all times allow the
Administrative Agent or its designee access to the results of all material
audits conducted by (i) any Credit Party of any third party licensee,
partnership, or joint venturer, or (ii) any contract counterparty of the Credit
Party, in each case to the extent the final results thereof are material. The
Credit Parties will exercise their audit rights with respect to any such third
party licensees, partnerships and joint ventures in a manner consistent with
past practice; provided, that if an Event of Default shall have occurred and be
continuing, the Administrative Agent shall have the right, subject to providing
prior written notice to the Credit Parties, to exercise directly such Credit
Party’s audit rights under any agreement with respect to any Picture included in
the Collateral.
(a)    From and after the Closing Date, use good faith efforts to not enter into
any Distribution Agreement which prohibits the Credit Parties from (i) sharing
the results of audits conducted by the Credit Parties and the contract
counterparties with the Administrative Agent and the Lenders, or (ii) allowing
the Administrative Agent to exercise the Credit Parties’ audit rights as
provided in clause (a) above.



--------------------------------------------------------------------------------



SECTION 5.10    Observance of Agreements. Duly observe and perform all material
terms and conditions of each Production Services Agreement, all material
Distribution Agreements and all other material agreements to which it is a party
relating to the production, acquisition, development and exploitation of each
Picture and diligently protect and enforce (or cause to be protected and
enforced) the material rights of the Credit Parties under all such agreements in
a manner consistent with prudent business judgment and subject to the terms and
conditions of such agreements as from time to time in effect.
SECTION 5.11    Laboratories; No Removal.
(a)    To the extent any Credit Party has control over, has received delivery
of, or has current access rights to, any of the Physical Materials referenced
below relating to any Picture, deliver or cause to be delivered to a Laboratory
or Laboratories all the original negative (or digital original negative, if
applicable, or if no original negative or digital original negative exists,
digital files) (the “Original Negative”) and preprint materials (until
Completion of the Picture), and subsequent to Completion, the Original Negative,
master sound elements and digital interpostive with respect to each such Picture
sufficient to exploit its rights in all known media (the “Key Materials”) and
deliver to the Administrative Agent a fully executed Pledgeholder Agreement with
respect to such materials. To the extent that any Credit Party has only rights
of access to such Key Materials and has not created duplicate materials
sufficient to exploit its rights and has not stored such duplicate materials at
a Laboratory that has delivered a Pledgeholder Agreement to the Administrative
Agent, the applicable Credit Party shall deliver to the Administrative Agent a
fully executed Laboratory Access Letter covering such materials. Prior to
requesting any such Laboratory to deliver any Key Materials to another
Laboratory, such Credit Party shall provide the Administrative Agent with a
Pledgeholder Agreement or Laboratory Access Letter, as appropriate, executed by
such other Laboratory and all other parties to such Pledgeholder Agreement or
Laboratory Access Letter, as the case may be (including, with respect to any
such Pledgeholder Agreement, the Administrative Agent). Each Credit Party hereby
agrees not to deliver or remove or cause the delivery or removal of the Key
Materials with respect to any Picture owned by any Credit Party, or any Picture
in which any Credit Party has an interest and the right to control the delivery
or removal of Key Materials, to a location outside the United States of America,
Canada or the United Kingdom (unless the Key Materials sufficient to exploit its
rights in all known media with respect to the applicable Picture are held at a
Laboratory in the United States, United Kingdom or Canada) without the prior
written consent of the Administrative Agent, except for a limited duration as
may be reasonably required for a Picture produced in another territory;
provided, that before any such materials may be located in Canada or the United
Kingdom, at the request of the Administrative Agent, appropriate local law
security documents in form and substance satisfactory to the Administrative
Agent shall be delivered to the Administrative Agent.
(b)    During production of any Picture produced by any Credit Party, such
Credit Party shall promptly deliver (or cause to be delivered) the daily rushes
for such Picture to the appropriate Laboratory as soon as reasonably
practicable, if applicable (e.g., if dailies are being developed at a Laboratory
or are not digital).
(c)    With respect to Breaking Dawn 1, Breaking Dawn 2 and all Pictures for
which principal photography commences after the Closing Date, promptly after
Completion, deliver to



--------------------------------------------------------------------------------



the Administrative Agent and the Laboratories that are signatories to
Pledgeholder Agreements a revised schedule of the Physical Materials therefor on
deposit with such Laboratories to the extent applicable.
SECTION 5.12    Taxes and Charges; Indebtedness in Ordinary Course of Business.
Duly pay and discharge, or cause to be paid and discharged, before the same
shall become delinquent (after giving effect to applicable extensions), all
taxes, assessments, levies and other governmental charges imposed upon any
Credit Party or its properties, sales and activities, or any part thereof, or
upon the income or profits therefrom, as well as all claims for labor,
materials, or supplies which if unpaid might by law become a Lien (other than a
Permitted Encumbrance) upon any property of any Credit Party; provided, however,
that any such tax, assessment, levy or charge need not be paid if the validity
or amount thereof is being contested in good faith by appropriate proceedings
and such Credit Party shall have set aside on its books reasonable reserves (the
presentation of which is segregated to the extent required by GAAP) adequate
with respect thereto; and provided, further, that such Credit Party will pay all
such taxes, assessments, levies or other governmental charges forthwith upon the
commencement of proceedings to foreclose any Lien which may have attached as
security therefor or post a bond or other security therefor acceptable to the
Administrative Agent. Each Credit Party will promptly pay when due, or in
conformance with customary trade terms, all other indebtedness incident to its
operations.
SECTION 5.13    Liens. Defend the Collateral and Pledged Collateral against any
and all Liens howsoever arising (other than Permitted Encumbrances) and the
first priority status of the Lien in favor of the Administrative Agent (on
behalf of the Secured Parties) therein prior to all Liens other than Specified
Permitted Encumbrances in the case of all Collateral other than Pledged
Collateral, and prior to all Liens in the case of the Pledged Collateral, and in
any event defend against any attempted foreclosure (other than a foreclosure by
the Administrative Agent under any Fundamental Document).
SECTION 5.14    Further Assurances; Security Interests.
(a)    Upon the reasonable request of the Administrative Agent, duly and
promptly execute and deliver, or cause to be duly executed and delivered, at the
cost and expense of the Credit Parties, such further instruments as may be
necessary or desirable in the reasonable judgment of the Administrative Agent to
carry out the provisions and purposes of the Fundamental Documents.
(b)    Upon the reasonable request of the Administrative Agent, (i) promptly
execute and deliver or cause to be executed and delivered, at the cost and
expense of the Credit Parties, such further instruments as may be necessary or
desirable in the reasonable judgment of the Administrative Agent, to provide the
Administrative Agent (for the benefit of the Secured Parties) a perfected Lien
in the Collateral and the Pledged Collateral (with the priority contemplated by
Section 3.18), and any and all documents (including, without limitation, the
execution, amendment or supplementation of any financing statement and
continuation statement or other statement) for filing under the provisions of
the UCC and the rules and regulations thereunder, or any other Applicable Law,
and (ii) perform or cause to be performed such other acts which are reasonably
necessary or advisable, from time to time, in order to grant and maintain in
favor of the Administrative Agent (for the benefit of the Secured Parties) the
security interest in the Collateral and the Pledged



--------------------------------------------------------------------------------



Collateral (with the priority contemplated by Section 3.18) contemplated under
the Fundamental Documents.
(c)    Promptly undertake to deliver or cause to be delivered to the
Administrative Agent from time to time such other documentation, consents,
authorizations and approvals in form and substance reasonably satisfactory to
the Administrative Agent, as the Administrative Agent shall deem reasonably
necessary or advisable to perfect or maintain the Liens of the Administrative
Agent (for the benefit of the Secured Parties).
SECTION 5.15    ERISA Compliance and Reports. Furnish to the Administrative
Agent (a) as soon as possible, and in any event within thirty (30) days after
any executive officer of a Credit Party has knowledge that (i) any Reportable
Event with respect to any Plan has occurred, a statement of an executive officer
of the Credit Party, setting forth on behalf of such Credit Party details as to
such Reportable Event and the action which it proposes to take with respect
thereto, together with a copy of the notice, if any, required to be filed of
such Reportable Event given to the PBGC, or (ii) a failure to satisfy the
minimum funding standard (within the meaning of Section 412 of the Code or
Section 302 of ERISA) has occurred with respect to a Plan or an application has
been made to the Secretary of the Treasury for a waiver or modification of the
minimum funding standard or an extension of any amortization period under
Section 412 of the Code with respect to a Plan, a Plan subject to Title IV of
ERISA or Multiemployer Plan has been or is proposed to be terminated,
reorganized, partitioned or declared insolvent under Title IV of ERISA,
proceedings have been instituted to terminate a Plan subject to Title IV of
ERISA or Multiemployer Plan, a proceeding has been instituted pursuant to
Section 515 of ERISA to collect a delinquent contribution to a Multiemployer
Plan, or any such Credit Party or ERISA Affiliate has incurred any material
liability (including any contingent or secondary liability) to or on account of
the termination of or withdrawal from a Plan or Multiemployer Plan under
Sections 4062, 4063, 4201 or 4204 of ERISA, a statement of an executive officer
of the Credit Party, setting forth details as to such event and the action the
applicable Credit Party proposes to take with respect thereto, (b) promptly upon
reasonable request of the Administrative Agent, copies of each annual and other
report with respect to each Plan subject to Title IV of ERISA and (c) promptly
after receipt thereof, a copy of any notice any Credit Party or ERISA Affiliate
may receive from the PBGC relating to the PBGC’s intention to terminate any Plan
or to appoint a trustee to administer any Plan.
SECTION 5.16    Environmental Laws.
(a)    Promptly notify the Administrative Agent upon an Authorized Officer of
any Credit Party becoming aware of any violation or potential violation or
non‑compliance with, or liability or potential liability under, any
Environmental Laws which, when taken together with all other pending violations
could reasonably be expected to have a Material Adverse Effect, and promptly
furnish to the Administrative Agent all notices of any nature which any Credit
Party may receive from any Governmental Authority or other Person with respect
to any violation or potential violation or non‑compliance with, or liability or
potential liability under any Environmental Laws which, in any case or when
taken together with all such other notices, could reasonably be expected to have
a Material Adverse Effect.
(b)    Comply with and use reasonable efforts to ensure compliance by all
tenants,



--------------------------------------------------------------------------------



subtenants and other Persons under any Credit Party’s control with all
Environmental Laws, and obtain and comply in all respects with and maintain and
use best efforts to ensure that all tenants, subtenants and other Persons under
any Credit Party’s control obtain and comply in all respects with and maintain
any and all licenses, approvals, registrations or permits required by
Environmental Laws, except in each case where failure to do so could not have a
Material Adverse Effect.
(c)    Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under all Environmental
Laws and promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities, except where failure to do so could
not have a Material Adverse Effect. Any order or directive whose lawfulness is
being contested in good faith by appropriate proceedings shall be considered a
lawful order or directive when such proceedings, including any judicial review
of such proceedings, have been finally concluded by the issuance of a final
non‑appealable order; provided, however, that the appropriate Credit Party shall
have set aside on its books reasonable reserves (the presentation of which is
segregated to the extent required by GAAP) adequate with respect thereto if
reserves shall be deemed necessary.
(d)    Defend, indemnify and hold harmless the Administrative Agent and the
Lenders, and their respective employees, agents, officers and directors, from
and against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature, known or unknown,
contingent or otherwise, arising out of, or in any way related to: (i) any act
or omission of any Credit Party arising under or related to Environmental Laws
or Hazardous Materials, (ii) the violation of or non‑compliance by any Credit
Party with any Environmental Laws, (iii) the presence, Release or threatened
Release, of any Hazardous Materials or exposure of any Person to any Hazardous
Materials relating in any manner to any Credit Party or any property currently
or formerly owned, operated, occupied or leased by any Credit Party, (iv) any
breach of any representation, or violation of any covenant, made hereunder
relating to Environmental Laws or Hazardous Materials, or (v) any orders,
requirements or demands of Governmental Authorities or any other Persons related
thereto, including, without limitation, reasonable outside attorney and
consultant fees, investigation and laboratory fees, court costs and litigation
expenses, but excluding therefrom all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses arising out of or
resulting from (x) the gross negligence or willful acts or willful misconduct of
any indemnified party, to the extent so found in a final judgment of a court of
competent jurisdiction or (y) acts or omissions of any indemnified party in
possession or control of any such assets.
SECTION 5.17    Use of Proceeds. Use the proceeds of the Facility on the Closing
Date to repay loans, interest and fees owing under the Existing Credit Agreement
or to pay transaction costs and expenses in connection with the Acquisition, the
Initial 2012 Credit Agreement and this Credit Agreement.
SECTION 5.18    Distribution Agreements; Letters of Credit.
(a)    Notify the Administrative Agent promptly following the execution of (and
provide true and complete copies to Administrative Agent and the Lenders
(provided, the Borrower may require that the Lenders inspect such documents at
the Borrower’s offices) promptly following any request) (i) each material new
multi-picture domestic Distribution Agreement and multi-picture



--------------------------------------------------------------------------------



foreign Distribution Agreement, and (ii) all material amendments and
modifications to any such Distribution Agreement.
(b)    From time to time, furnish to the Administrative Agent such information
and reports regarding the Distribution Agreements as the Administrative Agent
(or any Lender, acting through the Administrative Agent) may reasonably request.
(c)    Promptly upon receipt thereof, deliver to the Administrative Agent to be
held as part of the Collateral, the original of all letters of credit (including
any amendments thereto) which are issued for the benefit of a Credit Party and
have been received by a Credit Party (whether pursuant to a Distribution
Agreement or otherwise) after the Closing Date, other than letters of credit for
which a Foreign Rights Borrower or Co-Financing Venture Entity is the
beneficiary and which are pledged to support Foreign Rights Loans or
co-financing obligations; provided, that so long as no Event of Default shall
have occurred and be continuing, the Administrative Agent shall, upon written
request of such Credit Party, present such letter of credit at the time of a
drawing on such Credit Party’s behalf.
(d)    Take all action on its part to be performed necessary to effect timely
payments under all letters of credit, including, without limitation, timely
preparation, acquisition and presentation of all documents, drafts or other
instruments required to effect payment thereunder.
SECTION 5.19    Location of Production Accounts. Promptly inform the
Administrative Agent of the location of the Production Account for each Picture
produced by a Credit Party other than Production Accounts set forth on Schedule
5.19 attached hereto with respect to Pictures that have commenced production
prior to the Closing Date.
SECTION 5.20    Subsidiaries.
(a)    Promptly following the creation or acquisition of a Subsidiary (other
than, in each case, an Excluded Subsidiary) of a Credit Party (but in any event
prior to commencement of operations of such Subsidiary), the Credit Parties
shall deliver or cause such new Subsidiary to deliver to the Administrative
Agent: (i) an Instrument of Assumption and Joinder duly executed by such
Subsidiary, (ii) an appropriate UCC‑1 financing statement naming such Subsidiary
as debtor and the Administrative Agent as secured party, (iii) to the extent
that 100% of the Equity Interests of such Subsidiary have not previously been
pledged to the Administrative Agent (for the benefit of the Secured Parties) the
certificates (if any) representing 100% of the Equity Interests of such
Subsidiary owned by a Credit Party together with undated stock powers executed
in blank (or any comparable documents for non‑corporate entities to the extent
certificated), and (iv) organizational documents of such Subsidiary of the type
described in Section 4.1(a); provided that each Foreign Rights Borrower and
Special Purpose Producer that is wholly owned by a Credit Party shall either
merge into a Credit Party or comply with this Section 5.20 promptly following
the repayment of the applicable Foreign Rights Loan (unless such Foreign Rights
Borrower is also a Co-Financing Venture Entity or is not wholly owned by a
Credit Party) or production loan to the Special Purpose Producer (as applicable)
if wholly owned by a Credit Party.
(b)    Promptly following the creation or acquisition of a Co-Financing Venture



--------------------------------------------------------------------------------



Entity or another Excluded Subsidiary (but in any event prior to any Credit
Party making any capital contribution or other Investment therein or loan
thereto), the Credit Parties shall deliver or cause such Person to deliver to
the Administrative Agent (unless expressly excluded from the definition of
“Pledged Securities”): (i) to the extent that the Equity Interests of such
Person owned by a Credit Party have not previously been pledged to the
Administrative Agent (for the benefit of the Secured Parties), an executed
pledge agreement, and the certificates (if any) representing the Equity
Interests of such Person owned by a Credit Party together with undated stock
powers executed in blank (or any comparable documents for non‑corporate entities
to the extent certificated); and (ii) all documents in respect of such Person of
the type described in Section 4.1(a) hereof that are applicable to such Person.
(c)    Promptly following the creation or acquisition of a Co-Financing Venture
Entity or Foreign Rights Borrower (but in any event prior to any Credit Party
making any capital contribution or other Investment therein or loan thereto),
the Credit Parties shall deliver or cause such Person to deliver to the
Administrative Agent: (i) in the case of a Co-Financing Venture Entity, an
accommodation security agreement in accordance with paragraph 9 of Schedule 3;
and (ii) in the case of a Foreign Rights Borrower, an Interparty Agreement with
the applicable Foreign Rights Lender.
(d)    Following the Closing Date, to the extent that the Administrative Agent
has determined that the cost to a Credit Party is not disproportionate to the
benefit to be realized by the Secured Parties, all non-U.S. Credit Parties (and
the Credit Parties which hold Equity Interests therein) shall comply with any
reasonable request of the Administrative Agent to provide local law security
grants and stock pledges in order to provide perfected, first priority (subject
to Specified Permitted Encumbrances) security interests to the Administrative
Agent for the benefit of the Secured Parties, in form and substance reasonably
satisfactory to the Administrative Agent; provided, that any such security
interest in copyrights, trademarks and/or service marks registered outside of
the United States shall be subject to the terms of Section 5.7(c) hereof.
SECTION 5.21    Picture Documents. (a) With respect to Pictures being produced
by a Credit Party, upon commencement of principal photography for such Picture
and (b) with respect to Pictures acquired by a Credit Party, upon the making of
any mandatory delivery payment with respect to such Picture, in each case,
provide the Administrative Agent with the following:
(i)    if requested by the Administrative Agent, a list of all agreements
executed in connection with such Picture that provide for deferments or
participations, along with copies of such agreements as the Administrative Agent
may reasonably request;
(ii)    certificates or binders of insurance for such Picture as required by
Section 5.5 together with an endorsement naming the Administrative Agent as an
“additional insured” or “loss payee,” as applicable;
(iii)    a Copyright Security Agreement Supplement for the screenplay for such
Picture (and, if applicable, for the Completed Picture promptly following its
U.S. commercial release);



--------------------------------------------------------------------------------



(iv)    Pledgeholder Agreements or Laboratory Access Letters for such Picture,
as applicable;
(v)    if the subject Picture is a Produced Picture, an Account Control
Agreement for each Production Account for such Picture (to the extent not waived
by the Administrative Agent in its sole discretion pursuant to
Section 12.1(b)(xi));
(vi)    in the case of a Co-Financing Venture Entity, an accommodation security
agreement in accordance with paragraph 9 of Schedule 3;
(vii)    in the case of a Foreign Rights Borrower, an Interparty Agreement with
the applicable Foreign Rights Lender and a copy of the loan and security
agreement among the Foreign Rights Agent, Foreign Rights Borrower, Borrower or a
subsidiary of the Borrower if it owns or controls the foreign distribution
rights;
(viii)    fully executed copies of intercreditor agreements with guilds to the
extent required by Section 6.24;
(ix)    an Approved Completion Bond to the extent required by Section 6.24
(together with the Bonded Budget);
(x)    if requested by the Administrative Agent, copies of all agreements,
instruments of transfer or other instruments (including, without limitation, the
rights agreements) in each case necessary to establish, to the reasonable
satisfaction of the Administrative Agent, the applicable Credit Party’s
ownership of sufficient rights in such Picture to enable such Credit Party to
produce and/or exploit such Picture and to grant to the Administrative Agent
(for the benefit of the Secured Parties) the security interests in such Picture
contemplated under the Fundamental Documents (the “Chain of Title”); provided,
that an agreement or instrument which is both immaterial and not available to
the Credit Parties need not be delivered;
(xi)    if such Picture is a Co-Financed Picture, fully executed copies of the
applicable Co-Financing Agreement and any other applicable documentation
reasonably requested by the Administrative Agent to evidence compliance with
Section 6.23;
(xii)    if such Picture is being produced pursuant to an Approved Co-Financing
Venture Transaction,) fully executed copies of the Co-Financing Venture
Agreement and any other applicable documentation reasonably requested and
approved by the Administrative Agent (such approval not to be unreasonably
withheld) to evidence satisfaction of the terms and conditions for qualification
as an “Approved Co-Financing Venture Transaction” hereunder and (ii) if
requested by the Administrative Agent, received a fully executed Co-Financing
Venture Interparty Agreement;
(xiii)    a fully executed Interparty Agreement with respect to such Picture, if
applicable; and
(xiv)    copies of Notices of Assignment, duly executed by the applicable Credit
Party, with respect to each receivable attributable to such Picture and owing to
a Credit Party and



--------------------------------------------------------------------------------



countersigned by the applicable account debtor (unless otherwise agreed by the
Administrative Agent).
SECTION 5.22    Facility Rating. Use commercially reasonable efforts to maintain
a monitored public rating of the Facility and of the Borrower, in each case, by
S&P and Moody’s.
SECTION 5.23    Residual Calculations. (a) Continue to calculate and pay all
residuals owing to SAG, WGA and DGA under the terms of the intercreditor
agreements entered into by and among, inter alia, the Borrower and/or its
Affiliates and SAG, WGA and DGA, respectively, prior to the Closing Date and (b)
send the Administrative Agent upon reasonable request the details of any such
calculations.
SECTION 5.24    Affirmative Covenants with respect to Excluded Subsidiaries and
Co-Financing Joint Venture Entities. Cause each of the Finance Parties to comply
with the covenants contained in the following Sections, and each reference
therein to a Credit Party shall be deemed to also include each Finance Party
(unless otherwise specified below, and other than Co-Financing Venture Entities
and their Subsidiaries which are neither controlled by a Credit Party nor for
which production or exploitation of the related Picture is controlled by a
Credit Party (in each case, as opposed to the applicable Approved Co-Financing
Venture Counterparty)): Sections 5.1(e), 5.1(n), 5.2, 5.3, 5.4, 5.5 (solely with
respect to maintenance of insurance and, in the case of Co-Financing Joint
Venture Entities, clause (e) thereof), 5.7 (solely by Co-Financing Joint Venture
Entities), 5.8, 5.10 (solely by Co-Financing Joint Venture Entities), 5.11
(solely by Co-Financing Joint Venture Entities), 5.15, 5.16, and 5.18 (other
than, with respect to 5.18, by Non-Theatrical Subsidiaries).
SECTION 5.25    Third Party Agreements. With respect to any third party
agreement for which a Refinancing Notice is sent pursuant to Section 4.1(aa),
reasonably promptly following the request of the Administrative Agent, the
Credit Parties shall deliver a fully-executed replacement agreement which
expressly refers to this Credit Agreement rather than the Existing Credit
Agreement and is otherwise substantially identical to such third party
agreement.
SECTION 5.26    Post-Closing Requirements.
(a)    As soon as reasonably practical, but in no event later than 30 days
following the Closing Date (or such longer period as may be agreed by the
Administrative Agent in its sole discretion), (a) deliver to the Administrative
Agent (i) an executed Instrument of Assumption and Joinder, and the
organizational documents and resolutions and certificates required by Section
4.1(a) hereof, from Summit Entertainment Limited, (ii) confirmation that the
Borrower has notified Hiscox Insurance Company Inc. (the “E&O Insurer”) of the
Acquisition and that the Borrower has either confirmed with the E&O Insurer that
Policy No. US UUA 2614862.11 (the “E&O Policy”) remains in full force and effect
following the Acquisition (and Borrower has taken any additional action required
by the E&O Insurer in connection therewith) or, if the E&O Insurer has
disaffirmed Borrower’s coverage under the E&O Policy, Borrower shall have
procured a replacement policy providing (at a minimum) substantially similar
coverage, (iii) evidence from Companies House, in form and substance
satisfactory to the Administrative Agent, that Proscenium Pictures Ltd. has
filed its 2010 annual report and is in good standing as a corporation organized
under the laws of England and Wales, and (iv) the certificated membership
interests of the Borrower owned by LGAC, together



--------------------------------------------------------------------------------



with an undated stock power, executed in blank, and (b) use commercially
reasonable efforts to deliver, with respect to each Picture acquired, or for
which principal photography commenced, after the Original Closing Date but prior
to the Closing Date, an intercreditor agreement (on terms satisfactory to the
Agent) with each guild that has been granted a Lien which is pari passu or
senior to the Lien granted to the Administrative Agent with respect to each such
Picture; provided that for any acquired Picture, such an intercreditor agreement
shall only be required if the acquisition price was greater than $15,000,000.
(b)    If at any time on or after the date that is 30 days after the Closing
Date, the LGAC 1 Account shall have a cash balance in excess of $1,000, promptly
deliver to the Administrative Agent a fully-executed Account Control Agreement
in favor of the Administrative Agent with respect to the LGAC 1 Account.
6.    NEGATIVE COVENANTS
From the date hereof and for so long as any amount shall remain outstanding
under any Loan or any other Obligation shall remain unpaid or unsatisfied, each
of the Credit Parties agrees that it will not, and will not allow (to the extent
required under Section 6.31) each of its Subsidiaries and the Co-Financing Joint
Venture Entities to:
SECTION 6.1    Limitations on Indebtedness. Incur, create, assume or suffer to
exist any Disqualified Capital Stock or Indebtedness or permit any partnership
or joint venture in which any Credit Party is a general partner to incur,
create, assume or suffer to exist any Disqualified Capital Stock or Indebtedness
other than the following, in each case (other than clauses (a), (b), (c) (solely
with respect to trade payables), (d), (e), (i), (j), (k), (l), (n), (q), (t) and
(u) below) which are incurred no later than the Closing Date:
(a)    Indebtedness of Credit Parties represented by the Loans, the Notes and
the other Obligations;
(b)    Guaranties permitted pursuant to Section 6.3;
(c)    unsecured liabilities for acquisitions of rights and trade payables
incurred in the ordinary course of business and payable on normal trade terms
and not otherwise prohibited hereunder;
(d)    Indebtedness in respect of inter-company advances payable by one Credit
Party to another Credit Party to the extent constituting Investments permitted
under Section 6.4(c) including outstanding indebtedness under the Existing
Comerica Loan Facility;
(e)    Indebtedness arising in connection with the transactions contemplated by
Section 6.8;
(f)    Indebtedness with respect to Subordinated Debt;



--------------------------------------------------------------------------------



(g)    Indebtedness in respect of secured purchase money financing and
refinancings thereof (including Capital Leases) to the extent permitted by
Section 6.2(k), in an aggregate principal amount not to exceed $1,000,000 at any
one time outstanding;
(h)    Indebtedness in respect of Negative Pick‑Up Obligations;
(i)    Indebtedness to a Co-Financier in relation to a Co-Financed Picture;
provided that such Indebtedness is non-recourse to the Credit Parties other than
with respect to such Picture;
(j)    to the extent constituting Indebtedness, amounts payable to an Approved
Completion Guarantor from the proceeds of a Picture to recoup its contribution
to the Negative Cost of such Picture and other amounts that may be recouped by
such Approved Completion Guarantor with regard to such Picture pursuant to the
terms of the applicable Approved Completion Bond;
(k)    Foreign Rights Loans;
(l)    loans from a third party lender to a Special Purpose Producer for a
particular Picture or group of Pictures which are non-recourse to any Credit
Party or any Subsidiary of a Credit Party other than such Special Purpose
Producer; provided that in each case such loan shall be subject to an Interparty
Agreement, if applicable, as reasonably determined by the Administrative Agent;
(m)    loans from a third party lender to a Non-Theatrical Subsidiary or
Disqualified Capital Stock issued by a Non-Theatrical Subsidiary, in each case
which are non-recourse to any Credit Party or any Subsidiary of a Credit Party
other than such Non-Theatrical Subsidiary;
(n)    Indebtedness of a Co-Financing Venture Entity to an Approved Co-Financing
Venture Counterparty in relation to an Approved Co-Financing Venture Transaction
and pursuant to the relevant Co-Financing Venture Interparty Agreement;
provided, that such Indebtedness is non-recourse to the Credit Parties;
(o)    Indebtedness of a Co-Financing Venture Entity in accordance with the
terms of paragraph 11(a) of Schedule 3 hereto;
(p)    Indebtedness in respect of inter-company advances payable by a
Co-Financing Venture Entity to a Credit Party, to the extent constituting
Investments permitted under Section 6.4(i) hereof;
(q)    Indebtedness pursuant to Swap Agreements permitted under Section 6.18;
(r)    the Existing Comerica Loan Facility;
(s)    existing Indebtedness listed on Schedule 6.1;
(t)    to the extent current, liabilities relating to net or gross profit
participations



--------------------------------------------------------------------------------



and other contingent compensation, including royalties, deferments and guild
residuals with respect to the production, distribution, acquisition or other
exploitation of Pictures;
(u)    loans made against subsidies or other soft money benefits; provided that
such loans are non-recourse other than to the applicable Credit Party’s rights
to the applicable subsidy or soft money benefit and are secured solely to the
extent permitted under Section 6.2(v); and
(v)    the Intercompany Note dated as of January 13, 2012, by LGAC in favor of
LGEC in exchange for LGAC’s receipt of share consideration payable to Sellers
pursuant to the Purchase Agreement; provided that the note shall be expressly
subordinated in right of payment to the Obligations and should not be due and
payable until after repayment in full of the Obligations and termination of the
Facility.
SECTION 6.2    Limitations on Liens. Incur, create, assume or suffer to exist
any Lien on any of its revenue stream, property or assets, whether now owned or
hereafter acquired, except the following, in each case (other than clauses (a),
(b), (c), (d), (e), (f), (g), (h), (i), (j), (l), (m), (n), (o), (q), (r), (s),
(v), (w), (x), (y), (z) and (bb) below) which are incurred, created or assumed
no later than the Closing Date:
(a)    Liens of the Administrative Agent (or the benefit of the Secured Parties)
created under this Credit Agreement, the other Fundamental Documents and any
Swap Agreements permitted by Section 6.18 which satisfy the conditions of clause
(ii) of the definition of “Obligations;”
(b)    Liens pursuant to written security agreements in favor of guilds that are
(i) required pursuant to collective bargaining agreements and (ii) if such Lien
is pari passu or senior to the Lien granted to the Administrative Agent with
respect to the applicable Picture, it shall be subject to an intercreditor
agreement on terms satisfactory to the Administrative Agent (unless such Lien
was granted prior to the Closing Date and is subject to an intercreditor
agreement with Comerica Bank as collateral agent for the Existing Comerica Loan
Facility, in which case a new intercreditor agreement will not be required);
provided, that for any acquired Picture, an intercreditor agreement shall only
be required to the same extent required under Section 6.24;
(c)    Liens customarily granted or incurred in the ordinary course of business
with regard to goods provided or services rendered by laboratories and
production houses, record warehouses, common carriers, landlords, warehousemen,
mechanics and suppliers of materials and equipment; provided, such Liens are
limited to the goods provided or to the goods relating to which services were
rendered;
(d)    Liens arising out of attachments, judgments or awards as to which an
appeal or other appropriate proceedings for contest or review are timely
commenced (and as to which foreclosure and other enforcement proceedings shall
not have been commenced (unless fully bonded or otherwise effectively stayed))
and as to which appropriate reserves have been established in accordance with
GAAP and that do not otherwise result in an Event of Default;
(e)    Liens for taxes, assessments or other governmental charges or levies the



--------------------------------------------------------------------------------



validity or amount of which is not yet due or is currently being contested in
good faith by appropriate proceedings pursuant to the terms of Section 5.12;
(f)    Liens arising by virtue of any statutory or common law provision relating
to banker’s Liens, rights of setoff or similar rights with respect to deposit
accounts;
(g)    Liens in favor of Distributors to secure their right to enjoy their
licensed rights pursuant to Distribution Agreements entered into in the ordinary
course of business or to secure first negotiation and/or last refusal rights;
provided such Distributor has entered into an Interparty Agreement or
intercreditor agreement with the Administrative Agent in form and substance
reasonably satisfactory to the Administrative Agent; provided, further, that if
such Lien is solely a customary “distributor’s lien”, then no Interparty
Agreement or intercreditor agreement shall be required (except that if requested
by such Distributor, the Administrative Agent shall execute a customary “quiet
enjoyment” letter in accordance with Section 8.12);
(h)    Liens granted in favor of an Approved Co-Financier in connection with a
Co-Financed Picture; provided, that such Liens shall be subject to a
Co-Financing Intercreditor Agreement and otherwise consistent with the
requirements set forth in Section 6.23;
(i)    Liens to secure transactions permitted under Section 6.8 (including, in
the case of transactions contemplated by clause (ii) of Section 6.8, liens
granted to third parties provided such third party liens are (A) assigned to a
Credit Party, and (B) are expressly subject and subordinate to the liens in such
Picture held by the Administrative Agent and, if applicable, any Credit Party);
(j)    existing Liens listed on Schedule 6.2(j);
(k)    Liens granted in connection with purchase money Indebtedness, including
refinancings thereof, permitted under Section 6.1(g); provided, that such Liens
only cover the property so purchased, are reasonably acceptable to the
Administrative Agent, and the Indebtedness secured thereby does not exceed the
acquisition cost of the particular assets acquired;
(l)    possessory Liens (other than those of Laboratories and production houses)
that (i) occur in the ordinary course of business, (ii) secure normal trade debt
which is not yet due and payable, and (iii) do not secure Indebtedness;
(m)    deposits (i) under worker’s compensation, unemployment insurance, old age
pensions and other Social Security laws or (ii) to secure statutory obligations,
or surety, appeal, performance or other similar bonds (other than completion
bonds) and other obligations of a like nature, in each case incurred in the
ordinary course of business;
(n)    Liens in favor of an Approved Completion Guarantor in connection with a
Picture to secure the rights of such Approved Completion Guarantor to recoup its
contributions to the Negative Cost of such Picture pursuant to the terms of the
applicable Approved Completion Bond, subject to an Interparty Agreement;
(o)    Liens on cash collateral posted in lieu of providing a letter of credit
(provided



--------------------------------------------------------------------------------



a letter of credit could otherwise have been issued);
(p)    Liens in favor of licensors of Negative Pick-Up Obligations (to the
extent granted pursuant to a negative pick-up agreement executed prior to the
Closing Date) to secure obligations of Credit Parties thereunder; provided, that
such licensor shall have agreed (in a form reasonably acceptable to the
Administrative Agent) to provide the Administrative Agent with a notice of
default with respect to any such obligations and a reasonable opportunity to
cure;
(q)    Liens securing Indebtedness permitted under Section 6.1(k), (l) or (m);
provided that Liens securing Foreign Rights Loans shall be subject to an
Interparty Agreement with the Foreign Rights Lender;
(r)    Liens granted by Co-Financing Venture Entities (i) to the Approved
Domestic Distributor which are customary, protective “distributor liens” over
the domestic distribution rights in a Picture to secure its distribution rights
and right to receive related distribution fees and expenses, (ii) to an Approved
Co-Financing Venture Counterparty or any Affiliate thereof to secure advances of
P&A expenses made by such Approved Co-Financing Venture Counterparty or any
Affiliate in connection with the applicable Picture, which Lien shall be pari
passu with the Approved Domestic Distributor’s lien securing such entity’s
entitlement to recoup such P&A expenses or (iii) which are customary, protective
“distributor liens” over the licensed foreign distribution rights to secure
distribution rights granted to such Credit Party and the rights of such Credit
Party to receive its related fees and expenses;
(s)    Liens granted by a Co-Financing Venture Entity in favor of an Approved
Co‑Financing Venture Counterparty or as otherwise reasonably approved by the
Administrative Agent, in each case as part of an Approved Co-Financing Venture
Transaction, provided, that such Liens are subject to a Co-Financing Venture
Interparty Agreement;
(t)    Liens granted by a Co-Financing Venture Entity in accordance with
paragraphs 9, 10 and 11(b) of Schedule 3 hereto;
(u)    Liens securing the Existing Comerica Loan Facility;
(v)    Liens securing loans pursuant to Section 6.1(u); provided, that such
Liens are limited to the proceeds of the applicable subsidy or soft money
benefit and do not extend to other assets, including other rights in or to the
Picture;
(w)    Liens granted by a Foreign Rights Borrower or Co-Financing Venture Entity
in favor of a Credit Party;
(x)    Liens granted by a Special Purpose Producer, Borrower or Summit
Distribution, LLC to secure Indebtedness incurred by such Special Purpose
Producer pursuant to Section 6.1(l); provided that each such Lien shall be
limited to the rights in the applicable Unreleased Picture or New Picture (each
as defined in the Services Agreement) being financed by such Indebtedness;



--------------------------------------------------------------------------------



(y)    customary Liens granted to a third party licensor to secure its rights in
connection with “rent-a-system” Pictures; provided, that in any such arrangement
entered into after the Closing Date, the Servicer shall be responsible for
funding all of the distributor’s obligations thereunder, and no Credit Party
shall have any liability thereunder;
(z)    any Lien in connection with a Picture to which a Credit Party obtains a
license of rights, to the extent granted by the licensor of such rights in favor
of a guarantor of completion of such Picture or a third party lender financing
the production of such Picture by such licensor, provided that (i) such Lien is
terminated with respect to the Credit Party's rights in and to the Picture on
the later to occur of (a) such rights fully vesting in such Credit Party, and
(b) such Credit Party paying the fixed mandatory payment to acquire such rights
(the “Credit Party Acquisition Date”), or (ii) the holder of such Lien enters
into a customary non-disturbance or other agreement reasonably satisfactory to
the Administrative Agent to the effect that such Credit Party’s licensed rights
will not be terminated or disturbed in any exercise of remedies with respect to
such Lien at any time on or after the Credit Party Acquisition Date;
(aa)    Liens granted by a Credit Party or a Subsidiary of a Credit Party in its
capacity as a licensing intermediary or sales agent with respect to a Picture or
group of Pictures granted prior to April 18, 2007 and with respect to which no
Credit Party has a material economic ownership interest; and
(bb)    Liens granted by the Borrower in favor of Servicer pursuant to the
Services Agreement, which shall be subject to the LG Intercreditor Agreement.
SECTION 6.3    Limitation on Guaranties. Incur, create, assume or suffer to
exist any Guaranty (including any obligation as a general partner of a
partnership or as a joint venturer of a joint venture in respect of Indebtedness
of such partnership or joint venture), either directly or indirectly, except for
the following, in each case (other than clauses (a), (b), (c), (d), (e), (f),
(g) and, to the extent related to Breaking Dawn 2 or any Picture that has been
Released prior to the Closing Date, (h) below) which are incurred, created or
assumed no later than the Closing Date:
(a)    performance guarantees in the ordinary course of business under guild
agreements, or to suppliers, talent, licensees or laboratories which are
providing services in connection with the production, acquisition, distribution
or exploitation of any Picture by or for a Credit Party or any of its
Subsidiaries;
(b)    the endorsement of negotiable instruments for deposit or collection in
the ordinary course of business;
(c)    the Guaranties made by the Guarantors pursuant to Article 9;
(d)    customary Guaranties in connection with participations and deferments;
(e)    Guaranties of obligations of a Credit Party or Licensing Intermediary
that the guarantor could have incurred directly as a primary obligor without
violating the terms of any Fundamental Document;



--------------------------------------------------------------------------------



(f)    existing Guaranties listed on Schedule 6.3, and any extensions and
renewals thereof acceptable to the Administrative Agent;
(g)    with respect to a Picture financed in part by a Foreign Rights Loan,
guarantees by the Borrower, in favor of the applicable Foreign Rights Lender, of
delivery of such Picture to foreign Distributors who are contractually obligated
to pay minimum guarantees following such delivery, provided that such guarantees
(i) shall be subject to the prior completion and delivery of such Picture to
Summit Distribution, LLC pursuant to an Approved Completion Bond and (ii) shall
only be effective with respect to territories not covered by such Approved
Completion Bond; and
(h)    Guaranties of payment of an item of Negative Cost that could have been
incurred directly.
SECTION 6.4    Limitations on Investments. Create, make or incur any Investment
after the date hereof, except for the following, in each case (other than
clauses (a), (b), (c), (d), (h)(i), (i)(ii), (j), (k), (l) and (n) below) which
are created, made or incurred no later than the Closing Date:
(a)    Investments in Cash Equivalents;
(b)    to the extent constituting Investments, Guaranties permitted under
Section 6.3;
(c)    Investments in or to any other Credit Party;
(d)    to the extent constituting Investments, inter-company Indebtedness
permitted under Section 6.1(d);
(e)    existing Investments listed on Schedule 6.4;
(f)    Investments (i) of cash by Credit Parties in Non-Theatrical Subsidiaries;
and (ii) by Credit Parties in Non-Theatrical Subsidiaries by contributing or
otherwise transferring to such Non-Theatrical Subsidiary applicable rights with
respect to a property for the purpose of the production of television-related
product or live stage performance by such Non-Theatrical Subsidiary; provided,
that the aggregate amount of such Investments pursuant to clauses (i) and (ii)
above shall not exceed $7,500,000 in the aggregate in any calendar year;
(g)    cash Investments in Special Purpose Producers with respect to a new
Picture; provided that the amount of such Investments shall not exceed $[**] in
any calendar year or $[**] in the aggregate;
(h)    Investments in a Co-Financing Venture Entity (i) by contributing or
otherwise transferring to such Co-Financing Venture Entity applicable rights
with respect to a Picture to be produced, acquired or financed by such
Co-Financing Venture Entity, or (ii) to finance a Credit Party’s share of the
Negative Cost of a Picture pursuant to a Co-Financing



--------------------------------------------------------------------------------



Venture Agreement; provided the amounts invested by a Credit Party are deposited
into a Production Account for such Picture
(i)    Investments of cash by a Credit Party in or to a Co-Financing Venture
Entity in an amount not to exceed the sum of (i) the Credit Parties’ portion of
the Bonded Budget for a Picture to be produced or acquired by such Co-Financing
Venture Entity, or such greater amount as shall be required to Complete such
Picture if any other applicable co-financier defaults on its payment obligations
pursuant to such Approved Co-Financing Venture Transaction and as a result of
such over-funding the Credit Parties will be entitled to a corresponding pro
rata increased share of the proceeds of such Picture, in each case so long as
the use of investment proceeds by such Co-Financing Venture Entity is covered by
an Approved Completion Bond, plus (ii) the Credit Parties’ share of any nominal
administrative costs to be incurred in connection with the formation and
maintenance of such Co-Financing Venture Entity;
(j)    contributions of, or other transfers of, foreign distribution rights for
a Picture to a Foreign Rights Borrower in connection with a Foreign Rights Loan;
(k)    Investments received in settlement of delinquent obligations arising in
the ordinary course of business;
(l)    Investments in a Foreign Rights Borrower or the production services
company formed in connection with production of a Picture for which such Foreign
Rights Borrower is obtaining a Foreign Rights Loan (i) by contributing or
otherwise transferring to such Foreign Rights Borrower or production services
company the rights required to allow the Picture to be produced or financed by
such Foreign Rights Borrower or production services company (provided that the
copyright and U.S. distribution rights not be so transferred and shall be held
by a Credit Party), or (ii) to finance the portion of the Negative Cost of a
Picture not otherwise financed from the proceeds of a Foreign Rights Loan or
other sources; provided, the amounts invested by a Credit Party are deposited
into a Production Account for such Picture;
(m)    Investments in a Person received as partial consideration for the license
of distribution rights in a Picture or Pictures to such Person; provided, that
such Investments shall not exceed $3,000,000 in the aggregate (unless agreed by
the Administrative Agent, in which case such Investments shall not exceed
$10,000,000 in the aggregate);
(n)    cash Investments in International Distribution Company, LLC not to exceed
$1,000,000 per calendar year; and
(o)    any Investment received as consideration in an LG Rights Sales
Transaction.
SECTION 6.5    Restricted Payments. Pay or declare or enter into any agreement
to pay or otherwise become obligated to make any Restricted Payment, other than:
(a)    dividends or distributions payable to a Credit Party solely in additional
Equity Interests of a Credit Party; provided, that such Equity Interests (other
than Equity Interests of the Borrower) are pledged to the Administrative Agent
(for the benefit of the Secured Parties) as



--------------------------------------------------------------------------------



additional Pledged Securities;
(b)    cash dividends or distributions to a Credit Party;
(c)    so long as no Default or Event of Default shall have occurred and be
continuing, payments of Permitted Distributions and Permitted Tax Distributions;
provided, that in the case of Permitted Tax Distributions the Borrower shall
provide to the Administrative Agent at least five (5) Business Days prior to
making an associated Permitted Tax Distribution a certificate showing the
calculation of such Permitted Tax Distribution, including a reasonably detailed
statement of the amounts described in paragraph (b) of the definition of
“Permitted Tax Distributions”;
(d)    so long as no Default or Event of Default shall have occurred and be
continuing, dividends or distributions payable to a third party on account of
its Equity Interest in a non-wholly owned Subsidiary of a Credit Party or its
interest in a Co-Financing Joint Venture Entity, provided the applicable Credit
Party receives its corresponding pro rata share of such dividend or
distribution;
(e)    payments not to exceed $3,600,000 in respect of “Unit Appreciation
Rights” made pursuant to Section 2.6 of the Purchase Agreement;
(f)    so long as no Default or Event of Default shall have occurred and be
continuing, to the Sellers on the Closing Date, up to $5,000,000 for the payment
of Sellers’ tax obligations in respect of their ownership of the Borrower;
(g)    so long as no default or Event of Default shall have occurred and be
continuing, distributions in the amount of the Bonus Amount (as defined in the
Purchase Agreement), not to exceed $7,500,000 in the aggregate, if and when the
Bonus Amount is payable pursuant to Section 2.2(e) of the Purchase Agreement;
(h)    distributions in an amount not to exceed $5,000,000 to be used to pay, on
or after the Closing Date, LGEC’s (or any Subsidiary of LGEC that is not a
Credit Party) invoiced, out-of-pocket expenses in connection with the
Acquisition; provided, that the Administrative Agent shall have received a copy
of each such invoice prior to any such distribution.
SECTION 6.6    Consolidation, Merger or Sale of Assets, etc. Whether in one
transaction or a series of transactions, wind up, liquidate or dissolve its
affairs, or enter into any transaction of merger or consolidation, or sell or
otherwise dispose of all or substantially all of its property, stock, Equity
Interests or assets or agree to do or suffer any of the foregoing, except that
(i) any Credit Party or Subsidiary may merge with and into, or transfer assets
to, another Credit Party; provided, however, that if any such transaction
involves the Borrower, then the Borrower must be the surviving entity in each
such transaction, and (ii) any Credit Party or Subsidiary that is a production
services company or an Immaterial Subsidiary may dissolve so long as all of the
assets owned by such production services company or Immaterial Subsidiary, if
any, are transferred to another Credit Party.



--------------------------------------------------------------------------------



SECTION 6.7    Receivables. Sell, discount or otherwise dispose of notes,
accounts receivable or other obligations owing to any Credit Party, except for
the purpose of collection of accounts receivable in the ordinary course of
business.
SECTION 6.8    Sale and Leaseback; Other Tax Motivated Transactions. From and
after the date hereof, enter into any (i) tax benefit, tax subsidy or other
“soft money” transaction, or (ii) “sale-leaseback” or "lease-leaseback" with any
Person or Persons, whereby in contemporaneous transactions any Credit Party
sells, leases or licenses essentially all or part of its right, title and
interest in a Picture and a Credit Party acquires, leases or licenses the right
to distribute or exploit such Picture in media and markets accounting for
substantially all the value of such Picture or the value of the rights sold or
leased with respect to such Picture, for equivalent periods, as were held by a
Credit Party immediately prior to such transaction, unless: (I) (A) in the case
of any transaction described in clause (ii) above, all rights in and to such
Picture sold, leased or licensed (other than the naked copyright or
non-exclusive access to film materials, if and as applicable) are reacquired by
or leased or licensed to a Credit Party simultaneously with the sale, lease or
license of the copyright in and/or rights to such Picture and a Credit Party
receives a first priority Lien securing the reacquisition, assignment, lease or
license of such rights and the products and proceeds thereof; (B) in the case of
any transaction described in clauses (i) or (ii) above, (x) either the Lien of
the Administrative Agent (on behalf of the Secured Parties) in the relevant
Picture is not required to be released or, if it is required to be released, it
(1) reattaches, or (2) with respect to a transaction described in clause (i)
above, is only released with respect to the applicable Credit Party’s rights in
and to the tax benefit, tax subsidy, or other “soft money” transaction pledged
as collateral to a third party tax credit financier, with the understanding that
the proceeds of the loan provided to such Credit Party by such third party tax
credit financier shall be applied to reduce the Negative Cost for such Picture
or deposited into a Collection Account, and (y) such transaction (1) could not
reasonably be expected to have a material adverse effect (taking into account
the relative actual benefits of such transaction) on the amount of revenue to be
received by the Credit Parties (or the anticipated time of receipt of such
revenue) to be used to satisfy the Obligations and (2) would not result in the
Administrative Agent not having a first priority perfected Lien in the gross
receipts to be applied in satisfaction of the Obligations or in the other
Collateral (prior to all Liens other than Specified Permitted Encumbrances); (C)
in the case of any transaction described in clauses (i) or (ii) above, the
Administrative Agent shall be given access to the proposed transaction documents
at least five (5) Business Days prior to execution in order to review to confirm
compliance with this Credit Agreement; and (D) in the case of any transaction
described in clauses (i) or (ii) above, each of the parties to such transactions
shall agree not to interfere with the release of the applicable Picture (or the
control of all aspects thereof) by, or any other exploitation rights with
respect to such Picture of, the Credit Parties or the exploitation of such
Picture by any licensee, or (II) such transaction is otherwise approved by the
Administrative Agent in its reasonable discretion.
SECTION 6.9    Places of Business; Change of Name, Jurisdiction. Change (i) the
location of its chief executive office or principal place of business, (ii) any
of the locations where it keeps any material portion of the Collateral or its
books and records with respect to such Collateral, or (iii) its name or
jurisdiction of formation or organization without, in each case, (a) giving the
Administrative Agent ten (10) Business Days’ prior written notice of such
change, and (b) filing (or authorizing the Administrative Agent to file) any
additional Uniform Commercial Code financing statements, and such other
documents reasonably requested by the Administrative Agent to maintain



--------------------------------------------------------------------------------



perfection of the security interest of the Administrative Agent (for the benefit
of the Secured Parties), in the Collateral.
SECTION 6.10    Limitations on Capital Expenditures. Make, incur or suffer to
exist any obligation to make, Capital Expenditures following the Closing Date
which are not properly includable in the film costs of any Picture permitted to
be financed hereunder in excess of $1,000,000 in the aggregate.
SECTION 6.11    Transactions with Affiliates. Enter into any transaction with
any of its Affiliates except for (i) transactions approved by the Administrative
Agent, (ii) entry into and performance of the Services Agreement, (iii)
transactions in respect of the sale and/or development of intellectual property
pursuant to and of a type expressly contemplated by the Services Agreement, (iv)
transactions listed on Schedule 6.11, (v) transactions that are solely between
or among Credit Parties, (vi) payment of Permitted Distributions and Permitted
Tax Distributions, (vii) the Purchase Agreement, (viii) LG Sublicenses, (ix) LG
Rights Sales Transactions, (x) the intercompany note referred to in Section
6.1(v) and (xi) transactions that are on terms no less favorable to the Credit
Parties than could be obtained in an arm’s length third-party transaction and
are disclosed to and approved by the Administrative Agent, such approval not to
be unreasonably withheld.
SECTION 6.12    Business Activities. Engage in any business activities of any
kind other than (i) the exploitation of the Credit Parties’ existing Pictures
and other assets (including intellectual property rights with respect to
Pictures not yet completed) by the Borrower or by the Servicer (on behalf of the
Borrower), in each case as contemplated by the Services Agreement, (ii) the
development, production, marketing and exploitation of intellectual property
(including sequels, prequels and remakes of existing Pictures) of the Credit
Parties by the Servicer as contemplated by the Services Agreement or by any
other party pursuant to arrangements entered into prior to the Closing Date,
(iii) funding distribution expenses and remaining negative cost for Breaking
Dawn 2 and for any Picture that has been Released prior to the Closing Date,
(iv) acquisition of Pictures pursuant to agreements entered into prior to the
Closing Date as contemplated by the Services Agreement (i.e., funded by the
Servicer) and (v) acquisition of Pictures as permitted under Section 6.22
hereof.
SECTION 6.13    Fiscal Year End. Change its fiscal year end to any date other
than March 31 in each year, other than on at least 30 days prior written notice
to the Administrative Agent, when such date may be changed to June 30, September
30 or December 31, as the Borrower may decide (provided, that the Borrower shall
not delay delivery of the financial statements and reports required to be
delivered under Section 5.1 hereof by changing its fiscal year).
SECTION 6.14    Bank Accounts. Open or maintain any bank account other than (i)
accounts maintained at the Administrative Agent or at a Lender, (ii) Production
Accounts, (iii) accounts opened by a Co-Financing Venture Entity in connection
with an Approved Co-Financing Venture Transaction and (iv) the accounts set
forth on Schedule 6.14, in each case for which Account Control Agreements have
been executed and delivered to the Administrative Agent (except (a) to the
extent waived by the Administrative Agent in its sole discretion pursuant to
Section 12.1(b)(xi), (b) for Production Accounts in existence as of the Original
Closing Date, (c) for Comerica Bank cash collateral account securing its
Irrevocable Standby Letter of Credit No. 635594-42 (or any



--------------------------------------------------------------------------------



replacement thereof) in an amount not to exceed $800,000, so long as
substantially all funds in such account secure the reimbursement of such letter
of credit, and (d) the LGAC 1 Account, subject to Section 5.26(b)).
SECTION 6.15    ERISA Compliance. Engage in a “prohibited transaction”, as
defined in Section 406 of ERISA or Section 4975 of the Code, with respect to any
Plan or Multiemployer Plan or knowingly consent to any other “party in interest”
or any “disqualified person”, as such terms are defined in Section 3(14) of
ERISA and Section 4975(e)(2) of the Code, respectively, engaging in any
“prohibited transaction”, with respect to any Plan or Multiemployer Plan; or
permit any Plan to fail to satisfy the minimum funding standard (within the
meaning of Section 302 of ERISA or Section 412 of the Code), unless such failure
shall have been waived in advance by the Internal Revenue Service; or terminate
any Plan in a manner which could result in the imposition of a Lien on any
property of any Credit Party pursuant to Section 4068 of ERISA; or breach or
knowingly permit any employee or officer or any trustee or administrator of any
Plan to breach any fiduciary responsibility imposed under Title I of ERISA with
respect to any Plan; engage in any transaction which would result in the
incurrence of a liability under Section 4069 of ERISA; or fail to make
contributions to a Plan or Multiemployer Plan which could result in the
imposition of a Lien on any property of any Credit Party pursuant to
Section 303(k) of ERISA or Section 430(k) of the Code, if the occurrence of any
of the foregoing events (alone or in the aggregate) would result in a liability
which would be reasonably likely to result in a Material Adverse Effect.
SECTION 6.16    Hazardous Materials. Cause or permit any of its properties or
assets to be used to generate, manufacture, refine, transport, treat, store,
handle, dispose, transfer, produce or process Hazardous Materials, except in
compliance in all material respects with all applicable Environmental Laws, nor
Release or permit or suffer any Release as a result of any intentional act or
omission on its part of Hazardous Materials onto any such property or asset in
material violation of any Environmental Law.
SECTION 6.17    Use of Proceeds. Use, or permit the use of, the proceeds of
Loans other than for the purposes set forth in Section 5.17.
SECTION 6.18    Swap Agreements. Enter into any Swap Agreement, except Swap
Agreements entered into in order to (i) effectively cap, collar or exchange
interest rates (from floating to fixed rates) with respect to any
interest‑bearing liability or investment of a Credit Party or (ii) hedge foreign
currency exposure in the ordinary course of business for anticipated receipts
from Distributors.
SECTION 6.19    Subsidiaries. Acquire or create any new direct or indirect
Subsidiary except to the extent that the requirements of Section 5.20 have been
met with respect to such Subsidiary.
SECTION 6.20    Amendment, Modification or Termination of Material Agreements.
(a)    Amend, alter, modify, terminate or waive, or permit any amendment,
alteration, modification, termination or waiver of, (i) the certificate of
formation, limited liability



--------------------------------------------------------------------------------



company agreement (excluding the Borrower LLC Agreement), certificate of
incorporation, by-laws or other analogous organizational or governance document
of any Credit Party in any manner that is material and adverse to any Secured
Party or its respective rights under the Fundamental Documents, without the
prior written consent of the Administrative Agent, (ii) the Borrower LLC
Agreement in any manner that is material and adverse to any Secured Party or its
respective rights under the Fundamental Documents, without the prior written
consent of the Administrative Agent; provided, that any amendments that would
have the effect of changing any restrictive provisions in the Borrower LLC
Agreement to render them consistent with the terms hereof shall not require the
consent of the Administrative Agent or (iii) any material multi-picture
Distribution Agreement or any other material agreement to which any Credit Party
is a party, in each case, in any manner that would be material and adverse to
the business of the Borrower, taken as a whole, or that would be material and
adverse to any Secured Party or its respective rights under the Fundamental
Documents, without the prior written consent of the Administrative Agent. The
Borrower shall provide the Administrative Agent with a substantially final form
of any such amendment, alteration, modification, or waiver at least five (5)
Business Days prior to the proposed execution thereof, and promptly following
the execution of any such document, the Borrower shall provide the
Administrative Agent and the Lenders with an executed copy thereof; provided,
that with respect to Distribution Agreements and amendments thereto, the
Borrower may instead require that any Lender inspect such documents at the
Borrower’s office.
(b)    Amend, alter, modify, terminate or waive, or permit any amendment,
alteration, modification, termination or waiver of, (i) the certificate of
organization, operating agreement, certificate of incorporation, by-laws or
other analogous organizational or governance document of any Co-Financing
Venture Entity in any manner that is material and adverse to the interest of any
Secured Party, or (ii) any material multi-picture Distribution Agreement, or any
other material agreement to which any Co-Financing Venture Entity is a party,
provided the Credit Party that is a party to such Co-Financing Venture Entity
Agreement retains the power to approve any such amendment, in each case, in any
manner that would be material and adverse to the business of the Borrower, taken
as a whole or the Secured Parties, without the prior written consent of the
Administrative Agent, which consent shall not be unreasonably withheld,
conditioned or delayed. The Borrower shall provide the Administrative Agent with
a substantially final form of any such amendment, alteration, modification, or
waiver at least five (5) Business Days prior to the proposed execution thereof,
and promptly following the execution of any such document, the Borrower shall
provide the Administrative Agent with an executed copy thereof.
(c)    To the extent a Credit Party controls a Co-Financing Venture Entity,
permit such Co-Financing Venture Entity to engage in any activity not permitted
by its operating agreement or other analogous governance document, or which is
otherwise inconsistent with the terms and conditions for Approved Co-Financing
Venture Transactions set forth on Schedule 3 hereto.
(d)    Amend, alter, modify, terminate or waive, or permit any amendment,
alteration, modification, termination or waiver of, (i) the Existing Comerica
Loan Facility or any security documents entered into in connection therewith
without the consent of the Administrative Agent, or (ii) any interparty
agreements, intercreditor agreements or related documents (other than those
described in clause (i) above) entered into in connection with the Existing
Comerica Loan Facility, or release any security interest or any borrower or
guarantor under the Existing Comerica



--------------------------------------------------------------------------------



Loan Facility, if such amendment, alteration, modification, termination or
waiver of such document or release of such security (or analogous document or
security under this Credit Agreement) would require the consent of the
Administrative Agent or any Lender or group of Lenders, without the consent of
the Administrative Agent.
(e)    Amend, alter, modify, terminate or waive, or permit any amendment,
alteration, modification, termination or waiver of the Purchase Agreement or the
Services Agreement, in each case in any manner that affects the rights or
obligations of the Borrower or its Subsidiaries, without the prior written
consent of the Administrative Agent.
SECTION 6.21    No Negative Pledge. Enter into any agreement (i) prohibiting the
creation or assumption of any Lien in favor of the Administrative Agent (for the
benefit of the Secured Parties) or any Person(s) refinancing the Facility upon
the properties or assets of any Credit Party, whether now owned or hereafter
acquired, or (ii) requiring an obligation to be secured as a result of any Lien
being granted to the Administrative Agent (for the benefit of the Secured
Parties) or any Person(s) refinancing the Facility, except the Fundamental
Documents.
SECTION 6.22    Negative Pick-Up Obligation. Incur after the Closing Date a
Negative Pick-Up Obligation unless the Servicer (and/or any of its wholly-owned
Subsidiaries or parent companies) is undertaking such negative pick-up
arrangement on behalf of the relevant Credit Party pursuant to the Services
Agreement; provided, that, for the avoidance of doubt, in such an arrangement
the Servicer (or such Subsidiary or parent company) shall fund all of the
relevant Credit Party’s share of the negative pick-up arrangement and the Credit
Party shall have no liability thereunder.
SECTION 6.23    Co-Financed Pictures. Engage in any co-financing arrangement
with respect to a Picture, unless (i) such co-financing arrangement existed on
the Closing Date, each of which arrangements are set forth on Schedule 6.23
hereto or (ii) the Servicer is undertaking such co-financing arrangement on
behalf of the relevant Credit Party pursuant to the Services Agreement;
provided, that, for the avoidance of doubt, in such an arrangement the Servicer
shall fund all of the relevant Credit Party’s share of the co-financing
arrangement and the Credit Party shall have no liability thereunder.
SECTION 6.24    Picture Requirements. Commence principal photography on any
Picture or acquire any Picture, unless:
(a)    each of the conditions precedent set forth in Section 4.2 applicable as
of such date shall be satisfied at such time;
(b)    if such Picture is Uncompleted and a Credit Party is obligated to fund a
portion of the Negative Cost prior to Completion or if they are otherwise
exposed to any Completion risk, the Administrative Agent shall have received an
Approved Completion Bond (together with the Bonded Budget);
(c)    the Administrative Agent shall have received a Liquidity Certificate
which demonstrates sufficient liquidity of the Borrower to satisfy the
applicable Credit Party’s share of



--------------------------------------------------------------------------------



the Negative Cost of such Picture; and
(d)    if any guild has been granted a Lien which is pari passu or senior to the
Lien granted to the Administrative Agent with respect to such Picture, such
guild shall have entered into an intercreditor agreement with the Administrative
Agent on terms satisfactory to the Administrative Agent; provided, that (i) for
any acquired Picture, such an intercreditor agreement shall only be required
prior to the acquisition of such Picture if the acquisition price is greater
than $15,000,000, and (b) for each other acquired Picture, the Credit Parties
shall use commercially reasonable efforts to provide such an intercreditor
agreement following the acquisition.
SECTION 6.25    Liquidity Ratio. Permit the ratio of (i) all projected known
cash sources of the Credit Parties as a group, to (ii) all projected known cash
uses of the Credit Parties (other than the mandatory prepayments set forth in
Sections 2.7(e), (f) and (g)), all as determined as of each quarter end and as
projected in good faith for the ensuing 12 months, to be less than 1.1 to 1.0.
SECTION 6.26    Breaking Dawn 2 Liquidity; Co-Financing Liquidity. Fail to
maintain sufficient liquidity (either from unrestricted cash or Cash Equivalents
and/or known cash flow due and payable within thirty (30) days and which can be
applied for this purpose) to fund (a) the Credit Parties’ share of the
completion and release costs for the Picture Breaking Dawn 2 or (b) with respect
to an Approved Co-Financing Transaction entered into with an Approved
Co-Financier of the type specified in clause (iii)(e) of the definition thereof,
both the Credit Parties’ and such Approved Co-Financier’s share of the
obligations set forth in the applicable Co-Financing Agreement.
SECTION 6.27    Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage
Ratio (tested on a trailing twelve month basis) at the end of any calendar
quarter to be less than 1.25 to 1.0.
SECTION 6.28    No Adverse Selection. Fail to cause all theatrical Pictures to
be produced and/or distributed directly or indirectly by the Credit Parties
during the term of the Facility to be financed hereunder, other than Co-Financed
Pictures, co-productions, Foreign Rights Loans, loans against tax credits and
other subsidies, production loans to Special Purpose Producers (but the Credit
Parties will own, at a minimum, a residual equity interest in any such Picture
or Special Purpose Producer) or as set forth in the Services Agreement.
Notwithstanding the foregoing, Breaking Dawn 2 will be produced at least in part
with funds of the Borrower.
SECTION 6.29    No Election to be Treated as a Corporation. Make an election
under Treasury Regulation Section 301.7701-3 (or any corresponding provision
under state or local law, or any successor provision thereto) to be treated as a
corporation for U.S. federal, state or local income or franchise tax purposes or
take any action inconsistent with being characterized as other than a
partnership or disregarded entity for U.S. federal, state and local and
franchise tax purposes (other than, in each case, with respect to Summit
Distribution, LLC, Summit International Distribution, Inc. and Summit
Entertainment Development Services, and subject to the consent of the
Administrative Agent in its sole discretion, LGAC).



--------------------------------------------------------------------------------



SECTION 6.30    Overhead Covenant. Allow the aggregate Overhead of the Borrower
and its Subsidiaries in any calendar year to exceed the amounts set forth below:
Year
Maximum Overhead
[**]
$[**]
[**]
$[**]
[**]
$[**]
[**]
$[**]
[**]
$[**]

; provided, that for purposes of this Section 6.30, calendar year 2012 shall
include Overhead incurred from the Closing Date through and including December
31, 2012.
SECTION 6.31    Negative Covenants with respect to Excluded Subsidiaries and
Co-Financing Joint Venture Entities. Fail to cause each of the Finance Parties
to comply with the covenants contained in the following Sections (unless
otherwise specified below, and other than Co-Financing Venture Entities and
their Subsidiaries which are neither controlled by a Credit Party nor for which
production or exploitation of the related Picture is controlled by a Credit
Party (in each case, as opposed to the applicable Approved Co-Financing Venture
Counterparty)): Sections 6.1, 6.2, 6.3, 6.4, 6.5, 6.8 (solely by Co-Financing
Joint Venture Entities), 6.9 (solely by Co-Financing Joint Venture Entities and
Foreign Rights Borrowers), 6.10 (solely with respect to Co-Financing Joint
Venture Entities, and only counting the Credit Party’s share of the Capital
Expenditures), 6.11, 6.12, 6.15, 6.16, 6.19, 6.21 (solely by Co-Financing Joint
Venture Entities and Foreign Rights Borrowers), 6.22 (solely by Co-Financing
Joint Venture Entities), 6.23 (solely by Co-Financing Joint Venture Entities),
6.24 (solely by Co-Financing Joint Venture Entities and Foreign Rights
Borrowers) and 6.28.
7.    EVENTS OF DEFAULT
SECTION 7.1    Events of Default. In the case of the happening and during the
continuance of any of the following events (herein called “Events of Default”):
(a)    any representation or warranty made by a Credit Party in this Credit
Agreement or any other Fundamental Document to which it is a party or any
statement or representation made by a Credit Party in any report, financial
statement, certificate or other document furnished to the Administrative Agent
or any Lender pursuant to this Credit Agreement or any other Fundamental
Document, shall prove to have been false or misleading in any material respect
when made or delivered;
(b)    default shall be made in the payment of principal of the Loans as and
when due and payable, whether by reason of maturity, mandatory prepayment,
acceleration or otherwise, and, solely with respect to a default in any payment
required under Section 2.7(e), (f) or (g) such default shall continue unremedied
for one (1) Business Day;



--------------------------------------------------------------------------------



(c)    default shall be made in the payment of interest on the Loans or other
monetary Obligations, when and as the same shall become due and payable, whether
at the due date thereof or at a date fixed for prepayment thereof or by
acceleration thereof or otherwise and such default shall continue unremedied for
three (3) Business Days;
(d)    default shall be made by any Credit Party in the due observance or
performance of any covenant, condition or agreement contained in (i) Section
5.1(a), (b), (f), (h), (k), (l) or (m), 5.2(a), 5.4, 5.8(b) or 5.17 or Article 6
(other than Sections 6.23 or 6.24) or (ii) Sections 5.1(g), 5.13, 6.23 or 6.24,
and solely with respect to clause (ii), such default shall continue unremedied
for five (5) Business Days;
(e)    default shall be made by any Credit Party in the due observance or
performance of any other covenant, condition or agreement to be observed or
performed pursuant to the terms of this Credit Agreement or any other
Fundamental Document, and such default shall continue unremedied for thirty (30)
days after the earlier of the applicable Credit Party (i) receiving written
notice thereof and (ii) an Authorized Officer of either the Borrower or the
applicable Credit Party obtaining knowledge of such occurrence;
(f)    (i) default shall be made with respect to any payment of any Indebtedness
in excess of $5,000,000 in the aggregate at any one time outstanding of any
Credit Party when due or (ii) default shall be made in the performance of any
other obligation incurred in connection with any such Indebtedness if the effect
of such default under this sub-clause (ii) is to accelerate the maturity of such
Indebtedness or to permit the holder thereof to cause such Indebtedness to
become due prior to its stated maturity and such default shall not be remedied,
cured, waived or consented to within the period of grace with respect thereto;
(g)    any Credit Party shall generally not pay its debts as they become due or
shall admit in writing its inability to pay its debts, or shall make a general
assignment for the benefit of creditors; or any Credit Party shall commence any
case, proceeding or other action seeking to have an order for relief entered on
its behalf as a debtor or to adjudicate it a bankrupt or insolvent or seeking
reorganization, arrangement, adjustment, liquidation, dissolution or composition
of it or its debts under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors or seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its property or shall file an answer or other pleading in
any such case, proceeding or other action admitting the material allegations of
any petition, complaint or similar pleading filed against it or consenting to
the relief sought therein; or any Credit Party shall take any action to
authorize, or in contemplation of, any of the foregoing;
(h)    any involuntary case, proceeding or other action against any Credit Party
shall be commenced seeking to have an order for relief entered against it as
debtor or to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, liquidation, dissolution or composition of it or its
debts under any law relating to bankruptcy, insolvency, reorganization or relief
of debtors, or seeking appointment of a receiver, trustee, custodian or other
similar official for it or for all or any substantial part of its property, and
such case, proceeding or other action (i) results in the entry of any order for
relief against it, or (ii) shall remain undismissed for a period of sixty (60)
days;



--------------------------------------------------------------------------------



(i)    final judgment(s) for the payment of money in excess of $5,000,000 in the
aggregate shall be rendered against any Credit Party, and within fifteen (15)
days from the entry of such judgment shall not have been discharged or stayed
pending appeal or shall not have been discharged or bonded in full within thirty
(30) days from the entry of a final order of affirmance on appeal;
(j)    (i) failure by any Finance Party or ERISA Affiliate to make any
contributions required to be made to a Plan subject to Title IV of ERISA or
Multiemployer Plan, (ii) any failure to satisfy the minimum funding standard
(within the meaning of section 412 of the Code or section 302 of ERISA) shall
occur with respect to any Plan (whether or not waived), (iii) the present value
of all benefits under all Plans subject to Title IV of ERISA (based on those
assumptions used to fund such Plans) exceeds, in the aggregate, as of the last
annual valuation date applicable thereto, the actuarial value of the assets of
such Plans allocable to such benefits, (iv) any Finance Party or ERISA Affiliate
shall have been notified by the sponsor of a Multiemployer Plan that it has
incurred withdrawal liability to such Multiemployer Plan, or that a
Multiemployer Plan is in reorganization or is being terminated, (v) a Reportable
Event with respect to a Plan shall have occurred, (vi) the withdrawal by any
Finance Party or ERISA Affiliate from a Plan during a plan year in which it was
a substantial employer (within the meaning of section 4001(a)(2) or 4062(e) of
ERISA), (vii) the termination of a Plan, or the filing of a notice of intent to
terminate a Plan, under section 4041(c) of ERISA, (viii) the institution of
proceedings to terminate, or the appointment of a trustee with respect to, a
Plan by the PBGC, (ix) any other event or condition which could constitute
grounds under section 4042(a) of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan, or (x) the imposition of a
Lien pursuant to section 430 of the Code or section 303 of ERISA as to any
Finance Party or ERISA Affiliate, in each case only to the extent that any of
the foregoing would, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect;
(k)    this Credit Agreement, the Copyright Security Agreement, any Copyright
Security Agreement Supplement, any Trademark Security Agreement, any
Pledgeholder Agreement, any UCC financing statements or other applicable local
law perfection filings, any Account Control Agreement or any other security
agreement securing the Obligations (each a “Security Document”) shall, for any
reason with respect to the Collateral or the Pledged Collateral not be or shall
cease to be in full force and effect or shall be declared null and void or any
of the Security Documents shall not give or shall cease to give the
Administrative Agent the Liens, or cease to give the Administrative Agent the
rights, powers and privileges purported to be created thereby in favor of the
Administrative Agent (for the benefit of the Secured Parties), superior to and
prior to the Liens and other rights of all third Persons (subject to Specified
Permitted Encumbrances) and subject to no other Liens (other than Permitted
Encumbrances), or the validity or enforceability of the Guaranties under Article
9 or the Liens granted, to be granted, or purported to be granted, by any of the
Security Documents shall be contested by any Credit Party or any of their
respective Affiliates; provided, that none of the foregoing with respect to any
Security Document shall constitute an Event of Default hereunder unless the
aggregate value of the related Collateral exceeds $2,000,000;
(l)    a Change in Management shall occur;



--------------------------------------------------------------------------------



(m)    a Change in Control shall occur;
(n)    default shall be made with respect to any payment of any Indebtedness of
any of Lions Gate Entertainment Inc. or its Subsidiaries (other than Borrower
and its Subsidiaries) in excess of $15,000,000 in the aggregate when due, or in
the performance of any other obligation incurred in connection with any such
Indebtedness if the effect of such non-payment default is to accelerate the
maturity of such Indebtedness or to permit the holder thereof to cause such
Indebtedness to become due prior to its stated maturity and such default shall
not be remedied, cured, waived or consented to within the period of grace with
respect thereto; or
(o)    the Services Agreement shall have been terminated and not replaced within
30 days by a new servicer and servicing agreement approved by the Required
Lenders;
then, in every such event (other than an event specified in clause (g) or (h)
above) and at any time thereafter during the continuance of such event, the
Administrative Agent may, or if directed by the Required Lenders, shall, by
notice to the Borrower take any or all of the following actions, at the same or
different times: (i) terminate forthwith the Commitments (subject to Section
12.1(b)(xiii), and/or (ii) declare the principal of and the interest on the
Loans and the Notes and all other amounts payable hereunder or thereunder to be
forthwith due and payable, whereupon the same shall become and be forthwith due
and payable. Except as expressly provided above in this Section 7.1,
presentment, demand, protest, and all other notice of any kind are hereby
expressly waived by the Credit Parties, anything in this Credit Agreement or in
the Notes to the contrary notwithstanding. If an Event of Default specified in
clause (g) or (h) above shall have occurred, the Commitments shall automatically
terminate and the principal of, and interest on, the Loans and the Notes and all
other amounts payable hereunder and thereunder shall automatically become due
and payable without presentment, demand, protest, or other notice of any kind,
all of which are hereby expressly waived, anything in this Credit Agreement or
the Notes to the contrary notwithstanding. Such remedies shall be in addition to
any other remedy available to the Administrative Agent or the Lenders pursuant
to Applicable Law or otherwise.
SECTION 7.2    Right to Cure. Notwithstanding anything to the contrary in
Section 7.1, if the Borrower fails (or, but for the performance of this Section
7.2, would fail) to comply with the minimum Fixed Charge Coverage Ratio set
forth in Section 6.27, then until the tenth Business Day following the date on
which the certificate calculating such ratio is required to be delivered
pursuant to Section 5.1(f), such failure may be cured by cash equity
contributions to the Borrower from its members, which shall be included as
additional revenue in the last quarter of the applicable testing period (and in
each testing period which includes such quarter) and which must be sufficient to
cause compliance with Section 6.27; provided that (i) such contribution shall
immediately be applied to prepay outstanding Loans, and (ii) such cure right may
be exercised on up to four separate occasions, but no more than twice in any
calendar year. Following any such cure, the Borrower shall be deemed to have
satisfied Section 6.27 as of the relevant date of determination.
8.    GRANT OF SECURITY INTEREST; REMEDIES
SECTION 8.1    Security Interests. The Borrower, as security for the due and



--------------------------------------------------------------------------------



punctual payment in full of the Obligations (including interest accruing on and
after the filing of any petition in bankruptcy or of reorganization of the
Borrower whether or not post filing interest is allowed in such proceeding), and
each of the other Credit Parties, as security for its obligations under Article
9, hereby grant, mortgage, pledge, assign, transfer, set over, convey and
deliver to the Administrative Agent (for the benefit of the Secured Parties) a
security interest in the Collateral. For the avoidance of doubt, the Collateral
includes each Credit Party’s rights to and interest in the claims described on
Schedule 3.12.
SECTION 8.2    Use of Collateral. So long as no Event of Default shall have
occurred and be continuing, and subject to the various provisions of this Credit
Agreement and the other Fundamental Documents, a Credit Party may use its
Collateral (including cash in each Collection Account and proceeds of letters of
credit in favor of the Credit Parties) in any lawful manner except as otherwise
provided hereunder or thereunder.
SECTION 8.3    Collection Accounts.
(a)    The Credit Parties will establish or maintain one or more collection bank
accounts (each, a “Collection Account”) at the office of the Administrative
Agent, and, subject to Section 8.3(d) below, will direct, by Notice of
Assignment (or by similar instructions satisfactory to the Administrative Agent
contained within a Co-Financing Intercreditor Agreement, Interparty Agreement,
Co-Financing Venture Interparty Agreement or other applicable agreement), all
Persons who become Distributors, licensees, buyers or account debtors of any
Credit Party to make payments under or in connection with the Distribution
Agreements, license agreements, sales agreements or receivables directly to the
Collection Account (or, in the case of payments under certain Distribution
Agreements, an account of a Licensing Intermediary over which the Administrative
Agent has a first priority perfected security interest, provided that the
applicable proceeds will be remitted by such Licensing Intermediary to a
Collection Account on terms reasonably acceptable to the Administrative Agent).
Unless and until a separate Cash Collateral Account is established, the initial
Collection Account established and maintained by the Administrative Agent may
also serve as the Cash Collateral Account; provided, that each Collection
Account is under the control (within the meaning of Section 9-104 of the UCC) of
the Administrative Agent.
(b)    The Credit Parties will execute such documentation as may be required by
the Administrative Agent in order to effectuate the provisions of this Section
8.3.
(c)    In the event a Credit Party receives payment from any Person or proceeds
under a letter of credit or otherwise, which payment should have been remitted
directly to the Collection Account, such Credit Party shall promptly remit such
payment or proceeds to the appropriate Collection Account to be applied in
accordance with the terms of this Credit Agreement.
(d)    Notwithstanding the foregoing, the Credit Parties may maintain
collections accounts with Comerica Bank and any of the other banks specified as
collection banks on Schedule 5.22(b) of the Existing Credit Agreement (or, in
the case of accounts established in connection with Foreign Rights Loans, as
otherwise reasonably approved by the Administrative Agent), in each case to the
extent that such accounts (i) were in existence prior to the Closing Date or
were established following the Closing Date in connection with one or more
Foreign Rights Loans, (ii) are used



--------------------------------------------------------------------------------



solely to continue to collect receipts from Pictures financed under the Existing
Comerica Loan Facility or in connection with one or more Foreign Rights Loans
and (iii) except as permitted in Section 6.14, are subject to Account Control
Agreements in favor of the Administrative Agent or in favor of the Foreign
Rights Agent with respect to a Foreign Rights Loan that provides that the
Foreign Rights Agent will act as sub-agent for the benefit of the Administrative
Agent for purposes of perfecting the Administrative Agent's security interest
therein and that provides, further, that the Foreign Rights Agent’s Rights in
such accounts are subject to the applicable Interparty Agreements.
(e)    All Breaking Dawn Cash Flow received in any period shall be paid
directly, or swept weekly from other Collection Accounts (or, in the case of
amounts credited to satisfy other obligations to third party, deposited), into a
segregated account of a Credit Party maintained with the Administrative Agent
and shall not be removed by a Credit Party until the required portion thereof in
any period is applied to prepayments required under Section 2.7(e) (with the
remainder from such period available to the Credit Parties); provided, that
unless an Event of Default shall have occurred and be continuing, the Credit
Parties shall be entitled to (i) remove the amount of third party cash expenses
permitted to be netted from Breaking Dawn Cash Flow in order to make such
payments when due, and (ii) invest amounts held in such account in Cash
Equivalents.
(f)    Notwithstanding anything to the contrary contained in this Section 8.3,
receivables paid in a manner permitted by the Services Agreement shall not
violate this Section 8.3; provided, that this shall not affect the Servicer’s
obligation to pay to the Borrower such proceeds as required by the Services
Agreement.
SECTION 8.4    Credit Parties to Hold in Trust. Upon the occurrence and during
the continuance of an Event of Default, each of the Credit Parties will, upon
receipt by it of any revenue, income, profits or other sums in which a security
interest is granted by this Article 8, payable pursuant to any agreement or
otherwise, or of any check, draft, note, trade acceptance or other instrument
evidencing an obligation to pay any such sum, hold the sum or instrument in
trust for the Administrative Agent (for the benefit of the Secured Parties),
segregate such sum or instrument from their own assets and forthwith, without
any notice, demand or other action whatsoever (all notices, demands, or other
actions on the part of the Secured Parties being expressly waived), endorse,
transfer and deliver any such sums or instruments or both, to the Administrative
Agent to be applied to the repayment of the Obligations in accordance with the
provisions of Section 8.7.
SECTION 8.5    Collections, etc. Upon the occurrence and during the continuance
of an Event of Default, the Administrative Agent may, in its sole discretion, in
its name (on behalf of the Secured Parties) or in the name of any Credit Party
or otherwise, demand, sue for, collect or receive any money or property at any
time payable or receivable on account of or in exchange for, or make any
compromise or settlement deemed desirable with respect to, any of the
Collateral, but shall be under no obligation to do so, or the Administrative
Agent may extend the time of payment, arrange for payment in installments, or
otherwise modify the terms of, or release, any of the Collateral, without
thereby incurring responsibility to, or discharging or otherwise affecting any
liability of, any Credit Party. The Administrative Agent will not be required to
take any steps to preserve any rights against parties with prior claims on the
Collateral. If any Credit Party fails to make any payment or take any action
required hereunder which payment or action the Administrative



--------------------------------------------------------------------------------



Agent has requested in writing to the Borrower to be made or taken, the
Administrative Agent may make such payments and take all such actions as the
Administrative Agent reasonably deems necessary to protect the Administrative
Agent’s (on behalf of the Secured Parties) security interests in the Collateral
and the value thereof, and the Administrative Agent is hereby authorized
(without limiting the general nature of the authority hereinabove conferred) to
pay, purchase, contest or compromise any Liens that in the judgment of the
Administrative Agent appear to be equal to, prior to, or superior to, the
security interest of the Administrative Agent (on behalf of the Secured Parties)
in the Collateral (other than Specified Permitted Encumbrances) and any Liens
not expressly permitted by this Credit Agreement.
SECTION 8.6    Possession, Sale of Collateral, etc. Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent and the
Lenders may enter upon the premises of any Credit Party or wherever the
Collateral may be, and take possession of the Collateral (subject, in each case,
to the terms of any applicable Interparty Agreement, Co-Financing Venture
Interparty Agreement or Co-Financing Intercreditor Agreement), and may demand
and receive such possession from any Person who has possession thereof, and the
Administrative Agent and the Lenders may take such measures as they reasonably
deem necessary or proper for the care or protection thereof, including the right
to remove all or any portion of the Collateral, and with or without taking such
possession may sell or cause to be sold, whenever the Administrative Agent and
the Lenders shall decide, in one or more sales or parcels, at such prices as the
Administrative Agent and the Lenders may reasonably deem appropriate, and for
cash or on credit or for future delivery, without assumption of any credit risk,
all or any portion of the Collateral, at any broker’s board or at public or
private sale, without demand of performance but with at least ten (10) days’
prior written notice to the Credit Parties of the time and place of any such
public sale or sales (which notice the Credit Parties hereby agree is
reasonable) and with such other notices as may be required by Applicable Law and
cannot be waived, and none of the Administrative Agent and the Lenders shall
have any liability should the proceeds resulting from a private sale be less
than the proceeds realizable from a public sale, and the Administrative Agent,
on behalf of the Secured Parties or any other Person may be the purchaser of all
or any portion of the Collateral so sold and thereafter hold the same
absolutely, free (to the fullest extent permitted by Applicable Law) from any
claim or right of whatever kind, including any equity of redemption, of any
Credit Party, any such demand, notice, claim, right or equity being hereby
expressly waived and released. At any sale or sales made pursuant to this
Article 8, the Administrative Agent (on behalf of the Secured Parties) may bid
for or purchase, free (to the fullest extent permitted by Applicable Law) from
any claim or right of whatever kind, including any equity of redemption, of any
Credit Party, any such demand, notice, claim, right or equity being hereby
expressly waived and released, any part of or all of the Collateral offered for
sale, and may make any payment on account thereof by using any claim for moneys
then due and payable to the Administrative Agent and the Lenders by any Credit
Party hereunder as a credit against the purchase price. The Administrative Agent
(on behalf of the Secured Parties) shall in any such sale make no
representations or warranties with respect to the Collateral or any part
thereof, and none of the Administrative Agent and the Lenders shall be
chargeable with any of the obligations or liabilities of any Credit Party. Each
Credit Party hereby agrees that (i) it will indemnify and hold the
Administrative Agent and the Lenders harmless from and against any and all
claims with respect to the Collateral asserted before the taking of actual
possession or control of the relevant Collateral by the Administrative Agent
pursuant to this Article 8, or arising out of any act of, or omission to act on
the part of, any Person (other than the Administrative Agent or the Lenders)
prior to such taking of actual possession or control by the



--------------------------------------------------------------------------------



Administrative Agent (whether asserted before or after such taking of possession
or control), or arising out of any act on the part of any Credit Party or its
Affiliates or agents before or after the commencement of such actual possession
or control by the Administrative Agent, but excluding therefrom all claims with
respect to the Collateral resulting from (x) the gross negligence or willful
misconduct of any of the Administrative Agent or the Lenders, as finally
determined by a court of competent jurisdiction, or (y) any claims with respect
to the Collateral asserted against an indemnified party by a Credit Party in
which such Credit Party is the prevailing party; and (ii) none of the
Administrative Agent or any Lender shall have any liability or obligation to any
Credit Party arising out of any such claim except for acts of willful misconduct
or gross negligence of such Person, as finally determined by a court of
competent jurisdiction. Subject only to the lawful rights of third parties, any
Laboratory which has possession of any of the Collateral is hereby constituted
and appointed by the Credit Parties as pledgeholder for the Administrative Agent
(on behalf of the Secured Parties) and, upon the occurrence and during the
continuation of an Event of Default, each such pledgeholder is hereby authorized
(to the fullest extent permitted by Applicable Law) to sell all or any portion
of the Collateral upon the order and direction of the Administrative Agent, and
each Credit Party hereby waives any and all claims, for damages or otherwise,
for any action taken by such pledgeholder in accordance with the terms of the
UCC not otherwise waived hereunder. In any action hereunder, the Administrative
Agent shall be entitled, if permitted by Applicable Law, to the appointment of a
receiver without notice, to take possession of all or any portion of the
Collateral and to exercise such powers as a court shall confer upon the
receiver. Notwithstanding the foregoing, upon the occurrence and during the
continuation of an Event of Default, the Administrative Agent and the Lenders
shall be entitled to apply, without prior notice to any of the Credit Parties,
any cash or cash items constituting Collateral in the possession of the
Administrative Agent and the Lenders in the manner set forth Section 8.7.
SECTION 8.7    Application of Proceeds after Event of Default. Upon the
occurrence and during the continuance of an Event of Default, the balances in
the JPMorgan Clearing Account, the Collection Account(s), the Cash Collateral
Account(s) and in any other account of any Credit Party, all other income on the
Collateral, and all other proceeds of the Collateral pursuant hereto (subject,
in each case, to the terms of any applicable Interparty Agreement, Co-Financing
Venture Interparty Agreement, Co-Financing Intercreditor Agreement or the LG
Intercreditor Agreement) shall be applied first toward payment of all reasonable
out-of-pocket costs and expenses paid or incurred by the Administrative Agent in
enforcing this Credit Agreement and the other Fundamental Documents, in
realizing on or protecting any Collateral and in enforcing or collecting any
Obligations or any Guaranty thereof, including, without limitation, court costs
and reasonable attorney’s fees and reasonable out‑of‑pocket expenses incurred by
the Administrative Agent, and second to the satisfaction of the Obligations in
accordance with Section 12.2; provided, however, that, the Administrative Agent
may in its discretion apply funds comprising the Collateral to pay the cost (i)
of completing any Picture owned in whole or in part by any Credit Party in any
stage of production, and (ii) of making delivery to the Distributors of such
Picture. Any amounts remaining after such payment in full shall be remitted to
the appropriate Credit Party or as a court of competent jurisdiction may
otherwise direct.
SECTION 8.8    Power of Attorney. Each Credit Party does hereby irrevocably
make, constitute and appoint the Administrative Agent or any of its officers or
designees its true and lawful attorney-in-fact with full power in the name of
the Administrative Agent, such other



--------------------------------------------------------------------------------



Person or such Credit Party upon the occurrence and during the continuance of an
Event of Default which is not waived in writing by the Required Lenders, to
receive, open and dispose of all mail addressed to any Credit Party, and to
endorse any notes, checks, drafts, money orders or other evidences of payment
relating to the Collateral that may come into the possession of the
Administrative Agent with full power and right to cause the mail of such Persons
to be transferred to the Administrative Agent’s own offices or otherwise, and to
do any and all other acts necessary or proper to carry out the intent of this
Credit Agreement and the grant of the security interests hereunder and under the
Fundamental Documents, and each Credit Party hereby ratifies and confirms all
that the Administrative Agent or its designees shall properly do by virtue
hereof. In addition, each Credit Party does hereby further irrevocably make,
constitute and appoint the Administrative Agent or any of its officers or
designees its true and lawful attorney-in-fact in the name of the Administrative
Agent, such other Person or any Credit Party upon the occurrence and during the
continuance of an Event of Default which is not waived in writing by the
Required Lenders, subject to the terms of Section 8.12, (a) to enforce all of
such Credit Party’s rights under and pursuant to all agreements with respect to
the Collateral, all for the sole benefit of the Administrative Agent (for the
benefit of the Secured Parties) as contemplated hereby and under the other
Fundamental Documents and to enter into such other agreements as may be
reasonably necessary or appropriate in the judgment of the Administrative Agent
to complete the production, distribution or exploitation of any Picture which is
included in the Collateral, (b) to enter into and perform such agreements as may
be reasonably necessary in order to carry out the terms, covenants and
conditions of the Fundamental Documents that are required to be observed or
performed by such Credit Party, (c) to execute such other and further mortgages,
pledges and assignments of the Collateral, and related instruments or
agreements, as the Administrative Agent may reasonably require for the purpose
of perfecting, protecting, maintaining or enforcing the security interests
granted to the Administrative Agent (for the benefit of the Secured Parties)
hereunder and under the other Fundamental Documents, and (d) to do any and all
other things reasonably necessary or proper to carry out the intention of this
Credit Agreement and the grant of the security interests hereunder and under the
other Fundamental Documents. Each of the Credit Parties hereby ratifies and
confirms in advance all that the Administrative Agent or its officers or
designees as such attorney‑in‑fact shall properly do by virtue of this power of
attorney.
SECTION 8.9    Financing Statements; Direct Payments. Each Credit Party hereby
authorizes the Administrative Agent to file UCC-1 financing statements and any
amendments thereto or continuations thereof, any Copyright Security Agreement,
any Copyright Security Agreement Supplement, any Trademark Security Agreement
and any other appropriate security documents or instruments and to give any
notices reasonably necessary or desirable as determined by the Administrative
Agent to perfect the Lien of the Administrative Agent for the benefit of the
Secured Parties in the Collateral, in all cases without the signature of any
Credit Party or to execute such items as attorney‑in‑fact for any Credit Party;
provided, that the Administrative Agent shall provide copies of any such
documents or instruments to the Borrower. Each Credit Party authorizes the
Administrative Agent to use the description “all assets” or a similar
description in any such UCC-1 financing statement. Each Credit Party further
authorizes the Administrative Agent, at the time that any Event of Default shall
have occurred and be continuing, to notify any account debtor that all sums
payable to such Credit Party relating to the Collateral shall be paid directly
to the Administrative Agent.



--------------------------------------------------------------------------------



SECTION 8.10    Termination and Release. The security interests granted under
this Article 8 shall terminate when all the Obligations shall have been fully
and indefeasibly paid and performed and the Commitments shall have terminated.
Upon request by the Credit Parties (and at the sole expense of the Credit
Parties) after such termination pursuant to this Section 8.10, the
Administrative Agent will promptly take all reasonable action and do all things
reasonably necessary, including authorizing UCC termination statements and
executing Pledgeholder Agreement and Laboratory Access Letter terminations,
termination letters to account debtors, terminations of Account Control
Agreements and copyright and trademark releases, to terminate the security
interest granted to the Administrative Agent (for the benefit of the Secured
Parties) hereunder; provided, that the Administrative Agent shall only be
required to deliver such documents to the Borrower and shall have no obligation
to file or record any such documents.
SECTION 8.11    Remedies Not Exclusive. The remedies conferred upon or reserved
to the Administrative Agent in this Article 8 are intended to be in addition to,
and not in limitation of, any other remedy or remedies available to the
Administrative Agent. Without limiting the generality of the foregoing, the
Administrative Agent and the Lenders shall have all rights and remedies of a
secured creditor under Article 9 of the UCC and under any other Applicable Law.
SECTION 8.12    Quiet Enjoyment. The Administrative Agent and the Lenders
acknowledge and agree that the security interest hereunder of the Administrative
Agent (for the benefit of the Secured Parties) is subject to the rights of Quiet
Enjoyment (as defined below) of the Distributors under Distribution Agreements,
whether existing on the date hereof or hereafter executed. For the purpose
hereof, “Quiet Enjoyment” shall mean in connection with the rights of a
Distributor under a Distribution Agreement, the Administrative Agent’s and each
other Secured Party’s agreement that their rights under this Credit Agreement
and the other Fundamental Documents and in the Collateral are subject to the
rights of such Distributor to distribute, exhibit and/or exploit the Pictures
licensed to it under such Distribution Agreement, and to receive prints or tapes
and other delivery items or have access to preprint material or master tapes and
other items to which they are entitled in connection therewith and that even if
the Lenders shall become the owners of the Collateral in case of an Event of
Default, the Lenders’ ownership rights shall be subject to the rights of such
Distributor under such agreement; provided, however, that such Distributor shall
not be in default (i) with regard to its obligations to pay any amounts payable
to the applicable Credit Party under the applicable Distribution Agreement or
(ii) with regard to any other obligation that entitles the applicable Credit
Party to terminate such Distributor’s rights; and provided, further, that
neither the Administrative Agent nor any Lender shall be responsible for any
liability or obligation of any Credit Party or such Distributor under the
applicable Distribution Agreement. The Administrative Agent agrees that, upon
the reasonable request of a Credit Party, it will provide written confirmation
(in form reasonably acceptable to the Administrative Agent) of such rights of
Quiet Enjoyment to Distributors under the Distribution Agreements.
SECTION 8.13    Continuation and Reinstatement. The security interest granted
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment of any Obligation, or any part thereof is rescinded or
must otherwise be restored by the Administrative Agent, or any other Secured
Party upon the bankruptcy or reorganization of any Credit Party or otherwise.



--------------------------------------------------------------------------------



9.    GUARANTY OF GUARANTORS
SECTION 9.1    Guaranty.
(a)    Each Guarantor unconditionally and irrevocably guarantees to the
Administrative Agent and the Lenders the due and punctual payment by, and
performance of, the Obligations (including interest accruing on and after the
filing of any petition in bankruptcy or of reorganization of the obligor whether
or not post filing interest is allowed in such proceeding). Each Guarantor
further agrees that the Obligations may be increased, extended or renewed, in
whole or in part, without notice or further assent from it (except as may be
otherwise required herein), and it will remain bound upon this Guaranty
notwithstanding any extension or renewal of any Obligation.
(b)    Each Guarantor waives presentment to, demand for payment from and protest
to, as the case may be, any Credit Party or any other guarantor of any of the
Obligations, and also waives notice of protest for nonpayment, notice of
acceleration and notice of intent to accelerate. The obligations of each
Guarantor hereunder shall not be affected by (i) the failure of the
Administrative Agent or the Lenders to assert any claim or demand or to enforce
any right or remedy against the Borrower or any Guarantor or any other guarantor
under the provisions of this Credit Agreement or any other agreement or
otherwise, (ii) any extension or renewal of any provision hereof or thereof,
(iii) the failure of the Administrative Agent or the Lenders to obtain the
consent of the Guarantor with respect to any rescission, waiver, compromise,
acceleration, amendment or modification of any of the terms or provisions of
this Credit Agreement, the Notes or any other agreement, (iv) the release,
exchange, waiver or foreclosure of any security held by the Administrative Agent
(on behalf of the Secured Parties) for the Obligations or any of them, (v) the
failure of a Secured Party to exercise any right or remedy against any other
Guarantor or any other guarantor of the Obligations, (vi) any bankruptcy,
reorganization, liquidation, dissolution or receivership proceeding or case by
or against any Credit Party, or any change in the corporate existence,
structure, ownership or control of any Credit Party (including any of the
foregoing arising from any merger, consolidation, amalgamation, reorganization
or similar transaction), or (vii) the release or substitution of any Guarantor
or any other guarantor of the Obligations. Without limiting the generality of
the foregoing or any other provision hereof (including, without limitation,
Section 13.6 and Section 13.12), to the extent permitted by Applicable Law, each
Guarantor hereby expressly waives any and all benefits which might otherwise be
available to it under California Civil Code Sections 2799, 2809, 2810, 2815,
2819, 2820, 2821, 2822, 2838, 2839, 2845, 2848, 2849, 2850, 2899 and 3433.
(c)    Each Guarantor further agrees that this Guaranty is a continuing
guaranty, shall secure the Obligations and any ultimate balance thereof,
notwithstanding that the Borrower or other Persons may from time to time satisfy
the Obligations in whole or in part and thereafter incur further Obligations,
and that this Guaranty constitutes a guaranty of performance and of payment when
due and not just of collection, and waives any right to require that any resort
be had by the Administrative Agent or any Lender to any security held for
payment of the Obligations or to any balance of any deposit, account or credit
on the books of the Administrative Agent or any Lender in favor of the Borrower
or any Guarantor, or to any other Person.
(d)    Each Guarantor hereby expressly assumes all responsibilities to remain



--------------------------------------------------------------------------------



informed of the financial condition of the Borrower and the other Guarantors and
any other guarantors of the Obligations and any circumstances affecting the
Collateral (including the Pledged Securities) or the ability of the Borrower to
perform under this Credit Agreement.
(e)    Each Guarantor’s obligations under the Guaranty shall not be affected by
the genuineness, validity, regularity or enforceability of the Obligations, the
Notes or any other instrument evidencing any Obligations, or by the existence,
validity, enforceability, perfection, or extent of any collateral therefor or by
any other circumstance relating to the Obligations which might otherwise
constitute a defense to this Guaranty. The Administrative Agent and the Lenders
make no representation or warranty with respect to any such circumstances and
have no duty or responsibility whatsoever to any Guarantor with respect to the
management and maintenance of the Obligations or any collateral security for the
Obligations.
SECTION 9.2    No Impairment of Guaranty, etc. The obligations of each Guarantor
hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason (except payment and performance in full of the
Obligations), including, without limitation, any claim of waiver, release,
surrender, alteration or compromise, and shall not be subject to any defense or
set‑off, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of the Obligations or otherwise.
Without limiting the generality of the foregoing, the obligations of each
Guarantor hereunder shall not be discharged or impaired or otherwise affected by
the failure of the Administrative Agent or any Lender to assert any claim or
demand or to enforce any remedy under this Credit Agreement or any other
agreement, by any waiver or modification of any provision hereof or thereof, by
any default, failure or delay, willful or otherwise, in the performance of the
Obligations, or by any other act or thing or omission or delay to do any other
act or thing which may or might in any manner or to any extent vary the risk of
such Guarantor or would otherwise operate as a discharge of such Guarantor as a
matter of law, unless and until the Obligations are indefeasibly paid and
performed in full and the Commitments have terminated.
SECTION 9.3    Continuation and Reinstatement, etc.
(a)    Each Guarantor further agrees that its guaranty hereunder shall continue
to be effective or be reinstated, as the case may be, if at any time payment of
any Obligation, or any part thereof, is rescinded or must otherwise be restored
by the Administrative Agent or the Lenders upon the bankruptcy or reorganization
of the Borrower or a Guarantor, or otherwise. In furtherance of the provisions
of this Article 9, and not in limitation of any other right which the
Administrative Agent or the Lenders may have at law or in equity against the
Borrower, a Guarantor or any other Person by virtue hereof, upon failure of the
Borrower to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice or otherwise, each Guarantor hereby
promises to and will, upon receipt of written demand by the Administrative Agent
on behalf of itself and/or any of the other Secured Parties, forthwith pay or
cause to be paid to the Administrative Agent (for the benefit of itself and/or
the Secured Parties, as applicable) in cash an amount equal to the unpaid amount
of such unpaid Obligations with interest thereon from the due date at a rate of
interest equal to the rate specified in Section 2.5(a), and thereupon the
Administrative Agent shall assign such Obligation, together with all security
interests, if any, then held by the Administrative Agent in respect of such
Obligation, to the Guarantor or Guarantors making such



--------------------------------------------------------------------------------



payment; such assignment to be subordinate and junior to the rights of the
Administrative Agent (on behalf of the Secured Parties) with regard to amounts
payable by the Borrower in connection with the remaining unpaid Obligations and
to be pro tanto to the extent to which the Obligation in question was discharged
by the Guarantor or Guarantors making such payments.
(b)    All rights of each Guarantor against the Borrower arising as a result of
the payment by such Guarantor of any sums to the Administrative Agent (for the
benefit of the Secured Parties) or directly to the Lenders hereunder by way of
right of subrogation or otherwise, shall in all respects be subordinated and
junior in right of payment to, and shall not be exercised by such Guarantor
until and unless, the prior final payment in full of all the Obligations and the
termination of the Commitments. If any amount shall be paid to such Guarantor
for the account of the Borrower, such amount shall be held in trust for the
benefit of the Administrative Agent (on behalf of the Secured Parties),
segregated from such Guarantor’s own assets, and shall forthwith be paid to the
Administrative Agent to be credited and applied to the Obligations, whether
matured or unmatured.
SECTION 9.4    Limitation on Guaranteed Amount, etc. Notwithstanding any other
provision of this Article 9, the amount guaranteed by each Guarantor hereunder
shall be limited to the extent, if any, required so that its obligations under
this Article 9 shall not be subject to avoidance under Section 548 of the
Bankruptcy Code or to being set aside or annulled under any Applicable Law
relating to fraud on creditors. In determining the limitations, if any, on the
amount of any Guarantor’s obligations hereunder pursuant to the preceding
sentence, it is the intention of the parties hereto that any rights of
subrogation or contribution which such Guarantor may have under this Article 9,
any other agreement or Applicable Law shall be taken into account.
10.    PLEDGE
SECTION 10.1    Pledge. The Borrower, as security for the due and punctual
payment in full of the Obligations (including interest accruing on and after the
filing of any petition in bankruptcy or of reorganization of the Borrower
whether or not post filing interest is allowed in such proceeding) and each
other Pledgor, as security for its obligations hereunder, hereby grants,
pledges, hypothecates, assigns, transfers, sets over, conveys and delivers unto
the Administrative Agent (for the benefit of the Secured Parties) a first
priority security interest in all Pledged Collateral now owned or hereafter
acquired by it. The Pledgors shall deliver to the Administrative Agent the
definitive instruments (if any) representing all Pledged Securities, accompanied
by undated stock powers (or any comparable documents for non-corporate entities
to the extent certificated), duly endorsed or executed in blank by the
appropriate Pledgor, and such other instruments or documents relating thereto as
the Administrative Agent or its counsel shall reasonably request. Schedule 10.1
sets forth all the Pledged Securities as of the Closing Date.
SECTION 10.2    Covenant. Each Pledgor covenants that as the owner of Equity
Interests in each of its respective Subsidiaries it will not take any action to
allow any additional Equity Interests of any of such Subsidiaries or any
securities convertible or exchangeable into Equity Interests of such
Subsidiaries to be issued, or grant any options or warrants, unless all of such
interests (or in the case of a Subsidiary that is a Controlled Foreign
Corporation, 65% of such interests) are pledged to the Administrative Agent (for
the benefit of the Secured Parties) as security for the Obligations and, if
applicable, such Pledgor’s obligations under Article 9.



--------------------------------------------------------------------------------



SECTION 10.3    Registration in Nominee Name; Denominations. The Administrative
Agent shall have the right (in its sole and absolute discretion) to hold the
certificates representing any Pledged Securities (i) in its own name (on behalf
of the Secured Parties) or in the name of its nominee, or (ii) in the name of
the appropriate Pledgor, endorsed or assigned in blank or in favor of the
Administrative Agent. The Administrative Agent shall have the right to exchange
the certificates representing any of the Pledged Securities for certificates of
smaller or larger denominations for any purpose consistent with this Credit
Agreement.
SECTION 10.4    Voting Rights; Dividends; etc.
(a)    The appropriate Pledgor shall be entitled to exercise any and all voting
and/or consensual rights and powers accruing to an owner of the Pledged
Securities being pledged by it hereunder or any part thereof for any purpose not
inconsistent with the terms hereof, at all times, except as expressly provided
in Section 10.4(c) below.
(b)    All dividends or distributions of any kind whatsoever (other than cash
dividends or cash distributions paid while no Event of Default is continuing)
received by a Pledgor with respect to any Pledged Securities, whether resulting
from a subdivision, combination, or reclassification of the outstanding capital
stock or Equity Interests of the issuer or received in exchange for Pledged
Securities or any part thereof or as a result of any merger, consolidation,
acquisition, or other exchange of assets to which the issuer may be a party, or
otherwise, shall be and become part of the Pledged Securities pledged hereunder
and shall immediately be delivered to the Administrative Agent to be held
subject to the terms hereof. All dividends and distributions with respect to any
Pledged Securities which are received by a Pledgor contrary to the provisions of
this Section 10.4(b) shall be received in trust for the benefit of the Secured
Parties, segregated from such Pledgor’s own assets, and shall be delivered to
the Administrative Agent.
(c)    Upon the occurrence and during the continuance of an Event of Default and
notice to the applicable Pledgor from the Administrative Agent of the transfer
of such rights to the Administrative Agent, all rights of such Pledgor (i) to
exercise the voting and/or consensual rights and powers which it is entitled to
exercise pursuant to this Section 10.4 and (ii) to receive and retain cash
dividends and cash distributions with respect to the Pledged Securities shall
cease, and all such rights shall thereupon become vested in the Administrative
Agent, which shall have the sole and exclusive right and authority to exercise
such voting and/or consensual rights and receive such cash dividends and cash
distributions until such time as such Event of Default has been cured or waived.
(d)    So long as no Event of Default shall have occurred and be continuing, any
cash dividends or cash distributions received by a Credit Party in accordance
with the terms of this Credit Agreement may be used for any purpose permitted
hereunder.
SECTION 10.5    Remedies Upon Default. If an Event of Default shall have
occurred and be continuing, the Administrative Agent (on behalf of the Secured
Parties), may sell the Pledged Securities, or any part thereof, at public or
private sale or at any broker’s board or on any securities exchange, for cash,
upon credit or for future delivery as the Administrative Agent shall deem
appropriate subject to the terms hereof or as otherwise provided in the UCC. The
Administrative Agent shall be authorized at any such sale (if the Administrative
Agent deems it



--------------------------------------------------------------------------------



advisable to do so) to restrict to the fullest extent permitted by Applicable
Law the prospective bidders or purchasers to Persons who will represent and
agree that they are purchasing the Pledged Securities for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale, the Administrative Agent shall have the right to
assign, transfer, and deliver to the purchaser or purchasers thereof the Pledged
Securities so sold. Each such purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right on the part of any Pledgor. The
Administrative Agent shall give the Pledgors at least ten (10) days’ prior
written notice of any such public or private sale, or sale at any broker’s board
or on any such securities exchange, or of any other disposition of the Pledged
Securities. Such notice, in the case of public sale, shall state the time and
place for such sale and, in the case of sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Pledged Securities, or portion thereof, will
first be offered for sale at such board or exchange. Any such public sale shall
be held at such time or times within ordinary business hours and at such place
or places as the Administrative Agent may fix and shall state in the notice of
such sale. At any such sale, the Pledged Securities, or portion thereof, to be
sold may be sold in one lot as an entirety or in separate parcels, as the
Administrative Agent may (in its sole and absolute discretion) determine. The
Administrative Agent shall not be obligated to make any sale of the Pledged
Securities if it shall determine not to do so, regardless of the fact that
notice of sale of the Pledged Securities may have been given. The Administrative
Agent may, without notice or publication, adjourn any public or private sale or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for sale, and such sale may, without further notice, be made at the
time and place to which the same was so adjourned. In case the sale of all or
any part of the Pledged Securities is made on credit or for future delivery, the
Pledged Securities so sold may be retained by the Administrative Agent until the
sale price is paid by the purchaser or purchasers thereof, but the
Administrative Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Pledged Securities so sold and,
in case of any such failure, such Pledged Securities may be sold again upon like
notice. At any sale or sales made pursuant to this Section 10.5, the
Administrative Agent (on behalf of the Secured Parties) may bid for or purchase,
free from any claim or right of whatever kind, including any equity of
redemption, of the Pledgors, any such demand, notice, claim, right or equity
being hereby expressly waived and released, any or all of the Pledged Securities
offered for sale, and may make any payment on the account thereof by using any
claim for moneys then due and payable to the Administrative Agent or any
consenting Lender by any Credit Party as a credit against the purchase price;
and the Administrative Agent, upon compliance with the terms of sale, may hold,
retain and dispose of the Pledged Securities without further accountability
therefor to any Pledgor or any third party (other than the Lenders). The
Administrative Agent shall in any such sale make no representations or
warranties with respect to the Pledged Securities or any part thereof, and shall
not be chargeable with any of the obligations or liabilities of the Pledgors
with respect thereto. Each Pledgor hereby agrees that (i) it will indemnify and
hold the Administrative Agent and the Lenders harmless from and against any and
all claims with respect to the Pledged Securities asserted before the taking of
actual possession or control of the Pledged Securities by the Administrative
Agent pursuant to this Credit Agreement, or arising out of any act of, or
omission to act on the part of, any Person prior to such taking of actual
possession or control by the Administrative Agent (whether asserted before or
after such taking of possession or control), or arising out of any act on the
part of any Pledgor, its agents or Affiliates before or after the commencement
of such actual possession or control by the Administrative Agent, but excluding
therefrom all claims with respect to the Pledged Securities resulting from (x)
the gross negligence or willful misconduct of any of the Administrative Agent



--------------------------------------------------------------------------------



or the Lenders, as finally determined by a court of competent jurisdiction, or
(y) any claims with respect to the Pledged Securities asserted against an
indemnified party by a Credit Party or Pledgor in which such Credit Party or
Pledgor is the prevailing party, and (ii) none of the Administrative Agent or
any Lender shall have any liability or obligation arising out of any such claim
except for acts of willful misconduct or gross negligence of such Person, as
finally determined by a court of competent jurisdiction. As an alternative to
exercising the power of sale herein conferred upon it, the Administrative Agent
may proceed by a suit or suits at law or in equity to foreclose upon the
Collateral and Pledged Securities under this Credit Agreement and to sell the
Pledged Securities, or any portion thereof, pursuant to a judgment or decree of
a court or courts having competent jurisdiction.
SECTION 10.6    Application of Proceeds of Sale and Cash. The proceeds of sale
of the Pledged Securities sold pursuant to Section 10.5 shall be applied by the
Administrative Agent (on behalf of the Secured Parties) as follows:
(i)    to the payment of all reasonable out-of-pocket costs and expenses paid or
incurred by the Administrative Agent in connection with such sale, including,
without limitation, all court costs and reasonable outside attorney’s fees and
reasonable expenses incurred by the Administrative Agent in connection
therewith, and the payment of all reasonable out-of-pocket costs and expenses
paid or incurred by the Administrative Agent in enforcing this Credit Agreement
and the other Fundamental Documents, in realizing or protecting any Collateral
and in enforcing or collecting any Obligations or any Guaranty thereof,
including, without limitation, court costs and reasonable outside attorney’s
fees and expenses incurred by the Administrative Agent in connection therewith;
and
(ii)    to the payment in full of the Obligations in accordance with Section
12.2;
provided, however, that the Administrative Agent may in its discretion apply
funds comprising the proceeds of sale of the Pledged Securities to pay the cost
(i) of completing any Picture owned in whole or in part by any Credit Party in
any stage of production, and (ii) of making delivery to the Distributors of such
Picture. Any amounts remaining after such payment in full shall be remitted to
the appropriate Pledgor, or as a court of competent jurisdiction may otherwise
direct.
SECTION 10.7    Securities Act, etc. In view of the position of each Pledgor in
relation to the Pledged Securities pledged by it, or because of other present or
future circumstances, a question may arise under the Securities Act of 1933, as
amended, as now or hereafter in effect, or any similar statute hereafter enacted
analogous in purpose or effect (such Act and any such similar statute as from
time to time in effect being hereinafter called the “Federal Securities Laws”),
with respect to any disposition of the Pledged Securities permitted hereunder.
Each Pledgor understands that compliance with the Federal Securities Laws may
very strictly limit the course of conduct of the Administrative Agent if the
Administrative Agent were to attempt to dispose of all or any part of the
Pledged Securities, and may also limit the extent to which or the manner in
which any subsequent transferee of any Pledged Securities may dispose of the
same. Similarly, there may be other legal restrictions or limitations affecting
the Administrative Agent in any attempt to dispose of all or any part of the
Pledged Securities under applicable Blue Sky or other state securities laws, or
similar laws analogous in purpose or effect. Under Applicable Law, in the
absence of an agreement



--------------------------------------------------------------------------------



to the contrary, the Administrative Agent may perhaps be held to have certain
general duties and obligations to a Pledgor to make some effort towards
obtaining a fair price even though the Obligations may be discharged or reduced
by the proceeds of a sale at a lesser price. Each Pledgor waives to the fullest
extent permitted by Applicable Law any such general duty or obligation to it,
and the Pledgors and/or the Credit Parties will not attempt to hold the
Administrative Agent responsible for selling all or any part of the Pledged
Securities at an inadequate price, even if the Administrative Agent shall accept
the first offer received or does not approach more than one possible purchaser.
Without limiting the generality of the foregoing, the provisions of this Section
10.7 would apply if, for example, the Administrative Agent were to place all or
any part of the Pledged Securities for private placement by an investment
banking firm, or if such investment banking firm purchased all or any part of
the Pledged Securities for its own account, or if the Administrative Agent
placed all or any part of the Pledged Securities privately with a purchaser or
purchasers.
SECTION 10.8    Continuation and Reinstatement. Each Pledgor further agrees that
its pledge hereunder shall continue to be effective or be reinstated, as the
case may be, if at any time payment of any Obligation, or any part thereof, is
rescinded or must otherwise be restored by the Administrative Agent or any other
Secured Party upon the bankruptcy or reorganization of any Pledgor or otherwise.
SECTION 10.9    Termination. The pledge referenced herein shall terminate when
all of the Obligations shall have been fully and indefeasibly paid and performed
and the Commitments shall have terminated, at which time the Administrative
Agent (at the sole expense of the Pledgors), shall promptly reassign and deliver
to the appropriate Pledgor, or to such Person or Persons as such Pledgor shall
designate, against receipt, such of the Pledged Securities (if any) as shall not
have been sold or otherwise applied by the Administrative Agent pursuant to the
terms hereof and shall still be held by it hereunder, together with appropriate
instruments of reassignment and release. Any such reassignment shall be free and
clear of any Liens arising by, under or through the Administrative Agent (other
than those created at the instruction of the applicable Pledgor) but shall
otherwise be without recourse upon or warranty by the Administrative Agent.
SECTION 10.10    Transfer of Pledged Securities. With respect to Pledged
Securities delivered to JPMorgan Chase Bank, N.A. as administrative agent under
the Existing Credit Agreement (the “Existing Administrative Agent”), the Credit
Parties hereby authorize the Existing Administrative Agent to transfer such
Pledged Securities to the Administrative Agent as Collateral hereunder.
11.    CASH COLLATERAL
SECTION 11.1    Cash Collateral Accounts. On or prior to the Closing Date, there
shall be established and maintained with the Administrative Agent a collateral
account or accounts in the name of the Borrower (the “Cash Collateral Account”),
into which the appropriate Credit Parties shall from time to time deposit
amounts pursuant to the express provisions of this Credit Agreement requiring or
permitting such deposits. The Cash Collateral Account shall be under the control
(within the meaning of Section 9-104 of the UCC) of the Administrative Agent;
provided, that unless an Event of Default shall have occurred and be continuing,
the Administrative Agent



--------------------------------------------------------------------------------



shall promptly release (or permit the release of) funds from the Cash Collateral
Account in accordance with the directions of the Borrower.
SECTION 11.2    Investment of Funds.
(a)    The Administrative Agent is hereby authorized and directed to invest and
reinvest the funds from time to time transferred or deposited into the Cash
Collateral Account, so long as no Event of Default has occurred and is
continuing, on the instructions of the Borrower (provided, that any such
instructions given orally shall be confirmed promptly in writing) or, if the
Borrower shall fail to give such instructions upon delivery of any such funds,
in the sole discretion of the Administrative Agent; provided, that in no event
may the Borrower give instructions to the Administrative Agent to, or may the
Administrative Agent in its discretion, invest or reinvest funds in the Cash
Collateral Account in other than Cash Equivalents.
(b)    Any net income or gain on the investment of funds from time to time held
in the Cash Collateral Account shall be promptly reinvested by the
Administrative Agent as a part of the Cash Collateral Account; and any net loss
on any such investment shall be charged against the Cash Collateral Account.
(c)    None of the Administrative Agent or the Lenders shall be a trustee for
any Credit Party, or shall have any obligations or responsibilities, or shall be
liable for anything done or not done, in connection with the Cash Collateral
Account except for any acts of gross negligence or willful misconduct, as
finally determined by a court of competent jurisdiction, except as expressly
provided herein and except that the Administrative Agent shall have the
obligations of a secured party under the UCC. The Administrative Agent and the
Lenders shall not have any obligation or responsibility and shall not be liable
in any way for any investment decision made in accordance with this Section 11.2
or for any decrease in the value of the investments held in the Cash Collateral
Account except for any acts of gross negligence or willful misconduct, as
finally determined by a court of competent jurisdiction.
SECTION 11.3    Grant of Security Interest. For value received and to induce the
Lenders to make Loans to the Borrower as provided for in this Credit Agreement,
as security for the payment of all of the Obligations, each of the Credit
Parties hereby assigns to the Administrative Agent (for the benefit of the
Secured Parties) and grants to the Administrative Agent (for the benefit of the
Secured Parties), a first and prior Lien upon all of such Credit Party’s rights
in and to the Cash Collateral Account, all cash, documents, instruments and
securities from time to time held therein, and all rights pertaining to
investments of funds in the Cash Collateral Account and all products and
proceeds of any of the foregoing. All cash, documents, instruments and
securities from time to time on deposit in the Cash Collateral Account, and all
rights pertaining to investments of funds in the Cash Collateral Account shall
immediately and without any need for any further action on the part of any
Credit Party, the Administrative Agent or any Lender become subject to the Lien
set forth in this Section 11.3, be deemed Collateral for all purposes hereof and
be subject to the provisions of this Credit Agreement.
SECTION 11.4    Remedies. At any time during the continuation of an Event of
Default, the Administrative Agent may sell any documents, instruments and
securities held in the



--------------------------------------------------------------------------------



Cash Collateral Account and may immediately apply the proceeds thereof and any
other cash held in the Cash Collateral Account in accordance with Section 8.7.
12.    THE ADMINISTRATIVE AGENT
SECTION 12.1    Administration by the Administrative Agent.
(a)    The general administration of the Fundamental Documents and any other
documents contemplated by the Fundamental Documents shall be by the
Administrative Agent or its designees. Except as otherwise expressly provided
herein, each of the Lenders hereby irrevocably authorizes the Administrative
Agent, at its discretion, to take or refrain from taking such actions as agent
on its behalf and to exercise or refrain from exercising such powers under the
Fundamental Documents and any other documents contemplated by the Fundamental
Documents as are expressly delegated by the terms hereof or thereof, as
appropriate, together with all powers reasonably incidental thereto. The
Administrative Agent shall have no duties or responsibilities except as set
forth in the Fundamental Documents.
(b)    The Lenders hereby authorize the Administrative Agent (in its sole
discretion):
(i)    in connection with the sale or other disposition of any asset included in
the Collateral or the Pledged Collateral of any Guarantor, in each case to the
extent undertaken in accordance with the terms of this Credit Agreement, to
release a Lien granted to the Administrative Agent (for the benefit of the
Secured Parties) on such asset or Pledged Collateral and/or to release such
Guarantor from its obligations hereunder;
(ii)    to determine that the cost to a Credit Party is disproportionate to the
benefit to be realized by the Secured Parties by perfecting a Lien in a given
asset or group of assets included in the Collateral and that such Credit Party
should not be required to perfect such Lien in favor of the Administrative Agent
(for the benefit of the Secured Parties); provided, that the estimated aggregate
value of such asset or group of assets, as determined in good faith by the
Borrower, is no greater than $1,000,000;
(iii)    to appoint subagents to be the holder of record of a Lien to be granted
to the Administrative Agent (for the benefit of the Secured Parties);
(iv)    to confirm in writing the right of Quiet Enjoyment of certain third
Persons pursuant to the terms of Section 8.12;
(v)    in connection with a Picture being produced by a Credit Party with
respect to which (i) the principal photography is being done outside of the
United States of America, and (ii) the original Physical Materials will not be
processed in a Laboratory, to approve arrangements with such Credit Party as
shall be satisfactory to the Administrative Agent with respect to the temporary
storage of the original negative film, the original sound track materials or
other Physical Materials of such Picture in a production laboratory located in
such other jurisdiction;



--------------------------------------------------------------------------------



(vi)    to enter into and perform its obligations under the other Fundamental
Documents;
(vii)    to enter into and perform its obligations under any Approved Completion
Bond entered into in connection with a Picture, together with such additional
documentation customarily entered into in connection therewith and in connection
therewith, to approve FFI’s insurance support package and/or credit support as
contemplated by the definition of “Approved Completion Guarantor” herein;
(viii)    to enter into Co-Financing Intercreditor Agreements, Interparty
Agreements, Co-Financing Venture Interparty Agreements, intercreditor agreements
and/or subordination agreements on terms acceptable to the Administrative Agent
with (A) unions and/or guilds with respect to the security interests in favor of
such unions and/or guilds required pursuant to the terms of collective
bargaining agreements, (B) any Distributor or licensor or Approved Co-Financier
or Approved Co-Financing Venture Counterparty or Completion Guarantors having
any rights to any Picture, (C) Persons providing any services in connection with
any Picture, (D) Persons providing tax benefit, production subsidies and/or
similar arrangements for Pictures or (E) sales agents or third party licensing
intermediaries which are permitted by the terms hereof to be involved in the
distribution of Pictures;
(ix)    to approve the terms and conditions of any sale or leaseback or other
tax benefit transaction permitted under Section 6.8;
(x)    to determine when a Lender is or becomes a Defaulting Lender;
(xi)    to determine that the cost to a Credit Party is disproportionate to the
benefit to be realized by the Secured Parties by perfecting a Lien in a given
bank account included in the Collateral and that such Credit Party should not be
required to execute and deliver an Account Control Agreement;
(xii)    notwithstanding any restrictions set forth in Article 6 with respect to
tax motivated and other “soft money” transactions, approve the terms and
conditions of any such transaction, the structure of which requires the approval
of the Administrative Agent hereunder, including the grant of a Lien by a Credit
Party or the incurrence of Indebtedness on an interim basis; provided, that the
Administrative Agent reasonably believes that the grant of such Lien or the
incurrence of such interim Indebtedness is necessary to maximize such Credit
Party’s economic return and/or to monetize the related tax or “soft money”
benefit which would not otherwise be payable to such Credit Party;
(xiii)    to consent to the repayment of Indebtedness owed by one Credit Party
to another and termination of any loan agreement, security agreement and
intercreditor agreement related thereto;
(xiv)    subject to Section 13.10(b), to consent to any amendment to the Credit
Agreement on behalf of the Lenders (i) until the completion of the syndication
(as determined by the Administrative Agent) of the Facility following the
Closing Date, which implements economic



--------------------------------------------------------------------------------



changes favorable to the Lenders, or (ii) which implements non-material changes
to the Credit Agreement to reflect the structure of the Acquisition;
(xv)    to enter into intercreditor agreements (on terms reasonably acceptable
to the Administrative Agent) with respect to rights granted to the Borrower
pursuant to an LG Sublicense (and the Administrative shall enter into such
intercreditor agreements upon the request of the Borrower); and
(xvi)    to approve LG Rights Sales Transactions, provided that the
Administrative Agent shall have determined that (A) the applicable Credit Party
has received a first priority perfected Lien on the transferred distribution
rights, receivables from the exploitation thereof and proceeds of the foregoing
in order to secure the payment obligations owing to such Credit Party in
connection with such LG Rights Sales Transaction, and (B) such Lien has been
collaterally assigned to the Administrative Agent (for the benefit of the
Lenders).
SECTION 12.2    Payments. As among the Administrative Agent and the Lenders, any
amounts received by the Administrative Agent in accordance with the terms of the
Fundamental Documents, (i) after the Loans have become immediately due and
payable or (ii) the application of which is not otherwise provided for herein
(but in either case subject to Section 2.13), shall be applied first, to cash
collateralize any binding obligations of the Administrative Agent or any Lenders
under Interparty Agreements to make additional Loans notwithstanding certain
Events of Default, and second, ratably, to pay accrued but unpaid interest on
the Loans in accordance with the amount of outstanding Loans owed to each
Lender, to pay the principal balance outstanding on the Loans (with amounts
payable on the principal balance outstanding on any Loans in accordance with the
amount of outstanding Loans owed to each Lender), to pay any other amounts then
due under this Credit Agreement, and to pay any other outstanding Obligations.
All amounts to be paid to any Lender by the Administrative Agent shall be
credited to that Lender, after collection by the Administrative Agent, in
immediately available funds either by wire transfer or deposit in such Lender’s
correspondent account with the Administrative Agent, or as such Lender and the
Administrative Agent shall from time to time agree.
SECTION 12.3    Sharing of Setoffs and Cash Collateral. Each of the Lenders
agrees that if it shall, through the exercise of a right of banker’s Lien,
setoff or counterclaim against any Credit Party (including, but not limited to,
a secured claim under Section 506 of the Bankruptcy Code or other security or
interest arising from, or in lieu of, such secured claim and received by such
Lender under any applicable bankruptcy, insolvency or other similar law) or
otherwise, obtain payment in respect of its Loans as a result of which the
unpaid portion of its Loans is proportionately less than the unpaid portion of
Loans of any of the other Lenders, (i) it shall promptly purchase at par (and
shall be deemed to have thereupon purchased) from such other Lenders a
participation in the Loans of such other Lenders, so that the aggregate unpaid
principal amount of each of the Lenders’ Loans shall be in the same proportion
to the aggregate unpaid principal amount of all Loans then outstanding as the
principal amount of its Loans prior to the obtaining of such payment was to the
principal amount of all Loans outstanding prior to the obtaining of such
payment, and (ii) such other adjustments shall be made from time to time as
shall be equitable to ensure that the Lenders share such payment pro rata. If
all or any portion of such excess payment is thereafter recovered from the
Lender which originally received such excess payment, such purchase (or portion



--------------------------------------------------------------------------------



thereof) shall be canceled and the purchase price restored to the extent of such
recovery. The Credit Parties expressly consent to the foregoing arrangements and
agree that any Lender or Lenders holding (or deemed to be holding) a
participation in a Loan may exercise any and all rights of banker’s Lien, setoff
or counterclaim with respect to any and all moneys owing by the Borrower to such
Lender or Lenders as fully as if such Lender or Lenders held a Loan and was the
original obligee thereon, in the amount of such participation.
SECTION 12.4    Notice to the Lenders. Upon receipt by the Administrative Agent
from any Credit Party of any communication calling for an action on the part of
the Lenders, or upon receipt by the Administrative Agent from any Credit Party
of written notice of any Event of Default, the Administrative Agent will in turn
immediately inform the Lenders in writing (which shall include facsimile
communications) of the nature of such communication or of the Event of Default,
as the case may be.
SECTION 12.5    Liability of the Administrative Agent.
(a)    The Administrative Agent, when acting on behalf of any Secured Party, may
execute any of its duties under this Credit Agreement or the other Fundamental
Documents by or through its respective directors, officers, agents or employees
and neither the Administrative Agent nor its directors, officers, agents or
employees shall be liable to the Lenders or any of them for any action taken or
omitted to be taken in good faith, nor be responsible to the Lenders or to any
of them for the consequences of any oversight or error of judgment, or for any
loss, unless the same shall happen through its gross negligence or willful
misconduct, as finally determined by a court of competent jurisdiction. The
Administrative Agent and its directors, officers, agents, and employees shall in
no event be liable to the Lenders or to any of them for any action taken or
omitted to be taken by it pursuant to instructions received by it from the
Required Lenders or in reliance upon the advice of counsel selected by it with
reasonable care. Without limiting the foregoing, neither the Administrative
Agent nor any of its directors, officers, employees, or agents shall be
responsible to any of the Lenders for the due execution, validity, genuineness,
effectiveness, sufficiency, or enforceability of, or for any statement,
warranty, or representation in, or for the perfection of any security interest
contemplated by, the Fundamental Documents or any related agreement, document or
order, or for freedom of any of the Collateral or any of the Pledged Collateral
from prior Liens or security interests, or shall be required to ascertain or to
make any inquiry concerning the performance or observance by the Borrower or any
other Credit Party of any of the terms, conditions, covenants, or agreements of
the Fundamental Documents or any related agreement or document.
(b)    Neither the Administrative Agent (in its capacity as agent for the
Lenders) nor any of its directors, officers, employees or agents shall have any
responsibility to the Borrower or any other Credit Party on account of the
failure or delay in performance or breach by any of the Lenders (other than
JPMorgan Chase Bank, N.A.) of any of such Lender’s obligations under the
Fundamental Documents or any related agreement or document or in connection
herewith or therewith. No Lender nor any of its directors, officers, employees
or agents shall have any responsibility to the Borrower or any other Credit
Party on account of the failure or delay in performance or breach by any other
Lender of such other Lender’s obligations under the Fundamental Documents or any
related agreement or document or in connection herewith or



--------------------------------------------------------------------------------



therewith.
(c)    The Administrative Agent (in its capacity as agent for the Lenders
hereunder) shall be entitled to rely on any communication, instrument or
document believed by it to be genuine or correct and to have been signed or sent
by a Person or Persons believed by it to be the proper Person or Persons, and it
shall be entitled to rely on advice of legal counsel, independent public
accountants, and other professional advisers and experts selected by it with
reasonable care.
SECTION 12.6    Reimbursement and Indemnification. Each of the Lenders agrees
(i) to reimburse the Administrative Agent for such Lender’s Pro Rata Share of
any reasonable out-of-pocket expenses and fees incurred for the benefit of the
Lenders under the Fundamental Documents, including, without limitation,
reasonable counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Lenders, and any other expense incurred in
connection with the operations or enforcement thereof to the extent not
reimbursed by or on behalf of the Borrower or any other Credit Party and (ii) to
indemnify and hold harmless the Administrative Agent and any of its directors,
officers, employees, or agents, on demand, in accordance with such Lender’s
Percentage, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against, it or any of them in any way relating to or arising out of any
of the Fundamental Documents or any related agreement or document, or any action
taken or omitted by it or any of them under any Fundamental Documents or any
related agreement or document, to the extent not reimbursed by or on behalf of
the Borrower or any other Credit Party (except such as shall result from the
gross negligence or willful misconduct of the Person to be reimbursed,
indemnified or held harmless, as finally determined by a court of competent
jurisdiction). To the extent indemnification payments or reimbursement payments
made by the Lenders pursuant to this Section 12.6 are subsequently recovered by
the Administrative Agent from a Credit Party, the Administrative Agent shall
promptly refund such previously paid payments to the Lenders.
SECTION 12.7    Rights of Administrative Agent. It is understood and agreed that
the Administrative Agent shall have the same duties, rights and powers as a
Lender hereunder (including the right to give such instructions) as any of the
other Lenders and may exercise such rights and powers, as well as its rights and
powers under other agreements and instruments to which it is or may be party,
and engage in other transactions with any Credit Party or Affiliate thereof, as
though it were not the Administrative Agent of the Lenders under the Fundamental
Documents.
SECTION 12.8    Independent Investigation by Lenders. Each of the Lenders
acknowledges that it has decided to enter into this Credit Agreement and the
other Fundamental Documents and to make the Loans hereunder based on its own
analysis of the transactions contemplated hereby and of the creditworthiness of
the Credit Parties and agrees that neither the Administrative Agent nor any
Lender shall bear any responsibility therefor.
SECTION 12.9    Agreement of Required Lenders. Except as set forth in Section
13.10, upon any occasion requiring or permitting an approval, consent, waiver,
election or other action on the part of the Lenders action shall be taken by the
Administrative Agent for and on behalf of, or for the benefit of, all Lenders
upon the direction of the Required Lenders and any such action



--------------------------------------------------------------------------------



shall be binding on all Lenders. No amendment, modification, consent or waiver
shall be effective except in accordance with the provisions of Section 13.10.
SECTION 12.10    Notice of Transfer. The Administrative Agent may deem and treat
any Lender which is a party to this Credit Agreement as the owner of such
Lender’s respective portions of the Loans for all purposes, unless and until a
written notice of the assignment or transfer thereof executed by any such Lender
shall have been received by the Administrative Agent and become effective in
accordance with Section 13.3.
SECTION 12.11    Successor Administrative Agent. The Administrative Agent may
resign at any time by giving at least ten (10) Business Days’ prior written
notice thereof to the Lenders and the Borrower, but such resignation shall not
become effective until acceptance by a successor agent of its appointment
pursuant hereto. Upon any such resignation, the retiring Administrative Agent
shall consult with the Borrower and promptly appoint a successor agent which
successor shall be experienced and sophisticated in entertainment industry
lending; provided, that such replacement is reasonably acceptable (as evidenced
in writing) to the Required Lenders and the Borrower; provided, however, that at
any time when a Default or Event of Default shall have occurred and be
continuing, none of the foregoing approvals or restrictions shall apply. If no
successor agent shall have been so appointed by the retiring Administrative
Agent and shall have accepted such appointment within thirty (30) days after the
retiring agent’s giving of notice of resignation, the Borrower may appoint a
successor agent (which successor may be replaced only by the direction of the
Required Lenders; provided, that such successor is experienced and sophisticated
in entertainment industry lending and so long as no Default or Event of Default
shall have occurred and be continuing, such successor is reasonably acceptable
to the Borrower), which shall be a commercial bank organized under the laws of
the United States of America or of any State thereof and shall have a combined
capital and surplus of at least $250,000,000 and shall be experienced and
sophisticated in entertainment industry lending. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor agent, such
successor agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations under this Credit Agreement, the other Fundamental Documents and any
other credit documentation. After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Article 12
and Article 13 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Credit Agreement.
SECTION 12.12    Other Agent Titles. Other than the title “Administrative
Agent,” any title accorded to any Lender on the cover page hereof containing the
word “Agent”, “Arranger” or “Bookrunner” is granted for recognition only and any
such Lender granted such a title shall not have any right, power, obligation,
liability, responsibility or duty under this Credit Agreement other than those
applicable to all such Lenders as such. Without limiting the foregoing, no such
Lender shall have or be deemed to have any fiduciary relationship with any other
Lender or the Credit Parties. Each other Lender acknowledges that it has not
relied, and will not rely, on any Lender having any such title in deciding to
enter into this Credit Agreement or in taking or not taking action hereunder. In
the event of any claim against any such Lender in any capacity or purported
capacity inferred from any such title, such Lender shall have the benefit of
Section 13.5 to the same extent



--------------------------------------------------------------------------------



as the Administrative Agent.
13.    MISCELLANEOUS
SECTION 13.1    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or electronic photocopy (e.g., “PDF” or
“TIFF”) format sent by electronic mail, as follows:
(i)    if to any Credit Party, to it at: Chief Financial Officer, Summit
Entertainment, c/o Lions Gate Entertainment, Inc., 2700 Colorado Avenue, Santa
Monica, CA 90404, with copies to (x) General Counsel, Lions Gate Entertainment,
Inc., 2700 Colorado Avenue, Suite 500, Santa Monica, CA 90404, Attention: Wayne
Levin (Telecopy No. (310) 496-1359; email: wlevin@lionsgate.com), and (y)
Wachtell, Lipton, Rosen & Katz LLP, 51 West 52nd Street, New York, NY 10019,
Attention: Joshua Feltman (Telecopy No: (212) 403-2109; email:
jafeltman@wlrk.com);
(ii)    if to the Administrative Agent or to JPMorgan Chase Bank, N.A., to (w)
JPMorgan Chase Bank, N.A., 2029 Century Park East, 38th Floor, Los Angeles,
California 90067, Attention: Stephen C. Price (Telecopy No. (310) 860‑7260;
email: stephen.c.price@jpmorgan.com), with copies to (x) JPMorgan Chase Bank,
N.A., JPMorgan Loan Services, 10 South Dearborn, 7th Floor, Chicago, Illinois
60603, Attention: Loan Servicing Representative for Summit Entertainment, LLC
(Telecopy No. (888) 292-9533); email: JPM.agency.servicing.4@jpmchase.com; (y)
J.P. Morgan Securities LLC, 2029 Century Park East, 38th Floor, Los Angeles,
California 90067, Attention: David Shaheen (Telecopy No. (310) 860‑7260; email:
david.shaheen@jpmorgan.com; and (z) Morgan, Lewis & Bockius LLP, 101 Park
Avenue, New York, New York 10178, Attention: Michael A. Chapnick (Telecopy No.
(212) 309‑6001; email: mchapnick@morganlewis.com); and
(iii)    if to any other Lender, to it at its address (or telecopy number) set
forth on the signature pages hereto.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided, that the foregoing shall not
apply to notices pursuant to Article 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. Each of the Administrative
Agent, the Lenders and the Borrower may, each in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided, that approval of such
procedures may be limited to particular notices or communications.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to all of the other parties hereto.
All notices and other



--------------------------------------------------------------------------------



communications given to any party hereto in accordance with the provisions of
this Credit Agreement shall be deemed to have been given when delivered in
person or by courier service, upon receipt of a telecopy, or electronic mail, or
five (5) days after deposit in the United States mail (certified with postage
prepaid and properly addressed).
SECTION 13.2    Survival of Agreement, Representations and Warranties, etc. All
warranties, representations and covenants made by any Credit Party herein, in
any other Fundamental Document or in any certificate or other instrument
delivered by it or on its behalf in connection with this Credit Agreement or any
other Fundamental Document shall be considered to have been relied upon by the
Administrative Agent and the Lenders and, except for any terminations,
amendments, modifications or waivers thereof in accordance with the terms
hereof, shall survive the making of the Loans herein contemplated, the execution
and delivery to the Administrative Agent of the Notes regardless of any
investigation made by the Administrative Agent or the Lenders or on their behalf
and shall continue in full force and effect so long as any Obligation is
outstanding and unpaid. All statements in any such certificate or other
instrument shall constitute representations and warranties by the Credit Parties
hereunder.
SECTION 13.3    Successors and Assigns; Syndications; Loan Sales;
Participations.
(a)    Whenever in this Credit Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the successors and assigns of such
party; provided, however, that neither the Borrower nor any other Credit Party
may assign its rights or obligations hereunder without the prior written consent
of the Administrative Agent and all of the Lenders, and all covenants, promises
and agreements by or on behalf of the Borrower or any other Credit Party which
are contained in this Credit Agreement shall inure to the benefit of the
successors and assigns of the Administrative Agent and the Lenders.
(b)    Each of the Lenders may, with the prior written consent of the
Administrative Agent and, so long as no Default or Event of Default shall have
occurred and be continuing, the Borrower (provided, (i) such consent of the
Borrower and the Administrative Agent shall not be unreasonably withheld or
delayed; (ii) the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after receipt of written
notice thereof and (iii) the Borrower’s prior written consent shall be required
under all circumstances for an assignment to a Competitor) assign all or a
portion of its interests, rights and obligations under this Credit Agreement;
provided, however, that (i) each assignment shall be of a constant, and not a
varying, percentage of the assigning Lender’s interests, rights and obligations
under this Credit Agreement, (ii) each assignment shall be in a minimum
principal amount equal to the lesser of $2,500,000 and all of such assigning
Lender’s outstanding Loans, (iii) the parties to each such assignment shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Assumption, together with the
assigning Lender’s original Note (if any) and a processing and recordation fee
of $3,500 to be paid to the Administrative Agent by the assigning Lender or the
assignee and (iv) the consent of the Administrative Agent shall not be required
for an assignment of rights and interests in the Facility by a Lender to (A) any
Affiliate of such Lender, (B) any Person, or Affiliate of a Person, that manages
such Lender (a “Related Fund”), or (C) to any other Lender. Upon such execution,



--------------------------------------------------------------------------------



delivery, acceptance and recording, from and after the effective date specified
in each Assignment and Assumption, which effective date shall not (unless
otherwise agreed to by the Administrative Agent) be earlier than five (5)
Business Days after the date of acceptance and recording by the Administrative
Agent, (x) the assignee thereunder shall be a party hereto and, to the extent
provided in such Assignment and Assumption, have the rights and obligations of a
Lender hereunder and under the other Fundamental Documents and shall be bound by
the provisions hereof, and (y) the assigning Lender thereunder shall, to the
extent provided in such Assignment and Assumption, relinquish its rights and be
released from its obligations under this Credit Agreement except that,
notwithstanding such assignment, any rights and remedies available to the
Borrower for any breaches by such assigning Lender of its obligations hereunder
while a Lender shall be preserved after such assignment and such Lender shall
not be relieved of any liability to the Borrower due to any such breach. In the
case of an Assignment and Assumption covering all or the remaining portion of
the assigning Lender’s rights and obligations under this Credit Agreement, such
assigning Lender shall cease to be a party hereto, except as provided in
Sections 13.4 and 13.5.
(c)    Notwithstanding any provision herein requiring the consent of the
Borrower (other than the requirement that the Borrower consent to any assignment
to a Competitor), each Lender may at any time make an assignment of its
interests, rights and obligations under this Credit Agreement without the
consent of the Borrower, to (i) any Affiliate of such Lender, (ii) a Related
Fund, or (iii) any other Lender hereunder; provided, that prior to an Event of
Default, no such assignment shall be made to assignee which at the time of such
assignment would be entitled to receive pursuant to the cost protection
provisions contained in Sections 2.7, 2.8, 2.9 and 2.11 an amount larger than
the amount that the Lender making such assignment would have been entitled to
receive. Any such assignment to any Affiliate of the assigning Lender, a Related
Fund or any other Lender hereunder shall not be subject to the requirement of
Section 13.3(b) that the amount of the Loans of the assigning Lender subject to
each assignment be in a minimum principal amount of the lesser of $2,500,000 and
all of such assigning Lender’s outstanding Loans, and any such assignment to any
Affiliate of the assigning Lender shall not release the assigning Lender of its
remaining obligations hereunder, if any.
(d)    By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than the representation
and warranty that (x) it is the legal and beneficial owner of the interest being
assigned thereby, (y) that such interest is free and clear of any Lien,
encumbrance or other adverse claim, and (z) it has full power and authority, and
has taken all action necessary, to execute and deliver such Assignment and
Assumption and to consummate the transactions contemplated thereby, the
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Credit Agreement or any other Fundamental
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Fundamental Documents or any other instrument or
document furnished pursuant thereto or any collateral thereunder, (ii) such
assignor Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower, any of
its Subsidiaries or Affiliates, or any other Person obligated in respect of any
Fundamental Document, or the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates, or any other Person of any of their respective
obligations under the Fundamental Documents or any other instrument or document
furnished



--------------------------------------------------------------------------------



pursuant thereto, (iii) such assignee confirms that it has received a copy of
this Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Sections 5.1(a) and (b) (or, if no such
financial statements shall have theretofore been delivered, then a copy of the
financial statements referred to in Section 3.5) and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Assumption and to purchase the
interest being assigned thereby on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (iv) such assignee agrees that it will, independently and
without reliance upon the assigning Lender, the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Credit Agreement or any other Fundamental Document,
(v) such assignee appoints and authorizes the Administrative Agent to take such
action as the agent on its behalf and to exercise such powers under this Credit
Agreement as are delegated to the Administrative Agent by the terms hereof,
together with such powers as are reasonably incidental thereto, and (vi) such
assignee agrees that it will be bound by the provisions of this Credit Agreement
and will perform in accordance with their terms all of the obligations which by
the terms of this Credit Agreement are required to be performed by it as a
Lender.
(e)    The Administrative Agent (acting for this purpose on behalf of the
Borrower) shall maintain at its address at which notices are to be given to it
pursuant to Section 13.1 a copy of each Assignment and Assumption and a register
for the recordation of the names and addresses of the Lenders and the principal
amount of the Loans owing to each Lender from time to time (the “Register”). The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Credit Parties, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of the Fundamental Documents. The Register shall be available for
inspection by any Credit Party or any Lender at any reasonable time and from
time to time upon reasonable prior notice.
(f)    Subject to the foregoing, upon its receipt of an Assignment and
Assumption executed by an assigning Lender and an assignee together with the
assigning Lender’s original Note, if applicable, and the processing and
recordation fee, the Administrative Agent shall, if such Assignment and
Assumption has been completed, is in the form of Exhibit G, and has been
consented to in writing by the Administrative Agent, and to the extent
applicable, the Borrower, (i) accept such Assignment and Assumption, and (ii)
record the information contained therein in the Register. Within five (5)
Business Days after receipt of the notice, the Borrower shall, at its own
expense and if the assignee has so requested, execute and deliver to the
Administrative Agent, in exchange for the surrendered Note (if any), a new Note
to the order of such assignee in an amount equal to the Loan owing to it assumed
by it pursuant to such Assignment and Assumption and if the assigning Lender has
retained a portion of the Loan owing to it hereunder and so requests a new Note
to the order of the assigning Lender in an amount equal to the portion of the
Loan owing to it retained by it hereunder. Any new Notes shall be in an
aggregate principal amount equal to the aggregate principal amount of the Loan
assigned and shall otherwise be in substantially the form of Exhibit A. In
addition, the Credit Parties will promptly, at their own expense, execute such
amendments to the Fundamental Documents to which each is a party and such
additional documents, and take such other actions as the Administrative Agent or
the assignee Lender may reasonably request in order to give such assignee Lender
the full benefit of the Liens contemplated by the Fundamental



--------------------------------------------------------------------------------



Documents.
(g)    Each of the Lenders may, without the consent of any of the Credit
Parties, the Administrative Agent or the other Lenders, sell participations to
one or more banks or other entities in all or a portion of its rights and
obligations under this Credit Agreement (including, without limitation, all or a
portion of the Loans owing to it and the Note (if any) held by it); provided,
however, that (i) such Lender’s obligations under this Credit Agreement shall
remain unchanged, (ii) such participant shall not be granted any voting rights
or any right to control the vote of such Lender under this Credit Agreement,
except with respect to proposed changes to interest rates, amount or final
maturity of any Loan, releases of all or substantially all the Collateral and
fees (in each case, only as applicable to such participant), (iii) any such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iv) the participating banks or other entities
shall be entitled to the cost protection provisions contained in Sections 2.7,
2.8, 2.9 and 2.11 (subject to the last sentence of this Section 13.3(g)) but a
participant shall not be entitled to receive pursuant to such provisions an
amount larger than its share of the amount to which the Lender granting such
participation would have been entitled to receive, and (v) the Credit Parties,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s and its participants’
rights and obligations under this Credit Agreement. No holder of a participating
interest shall be entitled to the benefits of Section 2.11 with respect to
withholding taxes under the law of the jurisdiction in which the Borrower is
located, unless the Borrower is notified of the participation sold to such
holder and such holder agrees, for the benefit of the Borrower, to comply with
Section 2.11(e) and Section 2.11(f) as though it were a Lender.
(h)    A Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 13.3, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to any Credit Party furnished to the Administrative Agent or such
Lender by or on behalf of the Borrower or another Credit Party (provided that
such proposed assignee or participant agrees to hold such information
confidential in accordance with Section 13.18).
(i)    Any assignment pursuant to Section 13.3(b) or (c) shall constitute an
amendment of the Schedule of Commitments as of the effective date of such
assignment without any other further action required.
(j)    The Credit Parties agree that any Lender may at any time and from time to
time pledge or otherwise grant a security interest in any Loan or in any Note
evidencing the Loans (or any part thereof) to any Federal Reserve Bank.
SECTION 13.4    Expenses; Documentary Taxes. Whether or not the transactions
hereby contemplated shall be consummated, the Borrower agrees to pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent or the
Arrangers in connection with, or growing out of, the performance of due
diligence, the syndication of the Facility, and the negotiation, preparation,
execution, delivery, waiver or modification and administration of this Credit
Agreement and any other documentation contemplated hereby, the making of the
Loans, the Collateral, the Pledged Securities or any Fundamental Documents,
including, but not limited to, the reasonable



--------------------------------------------------------------------------------



out-of-pocket costs and reasonable internally allocated charges of audit or
field examinations of the Administrative Agent in connection with the
administration of this Credit Agreement, the verification of financial data and
the transactions contemplated hereby, and the reasonable fees and disbursements
of Morgan, Lewis & Bockius, LLP, counsel for the Administrative Agent, and one
local counsel in each applicable jurisdiction that the Administrative Agent
shall retain, and (ii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent in the enforcement or protection (as distinguished from
administration) of the rights and remedies of the Lenders or any participant in
connection with this Credit Agreement, the Notes, the other Fundamental
Documents or as a result of any transaction, action or non-action arising from
any of the foregoing, including, but not limited to, the fees and disbursements
of counsel for the Administrative Agent and, in addition, the reasonable fees
and expenses of not more than one counsel for the Lenders, acting as a group.
Such payments shall be made on the date this Credit Agreement is executed by the
Borrower and thereafter on demand. The Borrower agrees that it shall indemnify
the Administrative Agent and the Lenders from and hold them harmless against any
documentary taxes, assessments or charges made by any Governmental Authority by
reason of the execution and delivery of this Credit Agreement or the Notes. The
obligations of the Borrower under this Section 13.4 shall survive the
termination of this Credit Agreement and the payment of the Loans.
SECTION 13.5    Indemnity. The Credit Parties agree to indemnify and hold
harmless the Administrative Agent, the Arrangers, the Bookrunners and the
Lenders and their respective directors, officers, employees and agents (each, an
“Indemnified Party”) (to the full extent permitted by Applicable Law) from and
against any and all claims, demands, losses, judgments, damages and liabilities
(including liabilities for penalties) incurred by any of them as a result of, or
arising out of, or in any way related to, or by reason of, any investigation,
litigation or other proceeding (whether or not the Administrative Agent, the
Arrangers, the Bookrunners or any Lender is a party thereto) related to the
entering into and/or performance of any Fundamental Document or the use of the
proceeds of any Loans hereunder or the consummation of the transactions
contemplated in any Fundamental Document, including, without limitation, the
reasonable fees and disbursements of counsel incurred in connection with any
such investigation, litigation or other proceeding (but excluding (i) any such
claims, demands, losses, judgments, damages or liabilities of an Indemnified
Party to the extent they are found in a final judgment of a court of competent
jurisdiction to have been incurred solely by reason of the gross negligence or
willful misconduct of such Indemnified Party, (ii) litigation solely between a
Credit Party or Credit Parties, on the one hand, and the Administrative Agent or
the Lenders, on the other hand, in connection with this Credit Agreement or the
other Fundamental Documents or in any way relating to the transactions
contemplated hereby or thereby if, after final non‑appealable judgment, such
Credit Party or Credit Parties is/are the prevailing party or parties in such
litigation, and (iii) litigation solely among the Lenders or between the
Administrative Agent and the Lenders in connection with this Credit Agreement,
the Fundamental Documents or in any way relating to the transactions
contemplated thereby or hereby). If any proceeding, including any governmental
investigation, shall be instituted involving any Indemnified Party, in respect
of which indemnity may be sought against the Credit Parties, such Indemnified
Party shall promptly notify the Borrower in writing; provided, however, that
failure of such Indemnified Party to so notify the Borrower shall not relieve
the Borrower of its indemnification obligations hereunder. The foregoing
indemnity agreement includes any reasonable out-of-pocket costs incurred by an
Indemnified Party in connection with any action or proceeding in connection with
which any officer or employee of the Administrative Agent, the Arrangers, the
Bookrunners or the Lenders is called as a witness or deponent, including, but
not



--------------------------------------------------------------------------------



limited to, the reasonable fees and disbursements of Morgan, Lewis & Bockius
LLP, counsel to the Administrative Agent, the Arrangers and the Bookrunners and
any reasonable out-of-pocket costs incurred by the Administrative Agent, the
Arrangers, the Bookrunners or the Lenders in appearing as a witness or in
otherwise complying with legal process served upon them. The obligations of the
Borrower under this Section 13.5 shall survive the termination of this Credit
Agreement and the payment of the Loans and shall inure to the benefit of any
Person who was a Lender notwithstanding such Person’s assignment of all its
Loans hereunder.
If a Credit Party shall fail to do any act or thing which it has covenanted to
do hereunder or under any other Fundamental Document, or any representation or
warranty of a Credit Party shall be breached in any material respect, then after
providing written notice thereof to the Borrower and the Borrower’s failure to
take such action to cure such failure or breach within ten (10) Business Days of
the Borrower’s receipt of such written notice, the Administrative Agent may (but
shall not be obligated to) do the same or cause it to be done or remedy any such
breach and there shall be added to the Obligations hereunder the cost or expense
incurred by the Administrative Agent in so doing, and any and all amounts
expended by the Administrative Agent in taking any such action shall be
repayable to it upon its demand therefor and shall bear interest at a rate per
annum of 2.00% in excess of the rate then in effect for Alternate Base Rate
Loans from time to time in effect from the date advanced to the date of
repayment; provided, that if the Administrative Agent determines at any time
that an immediate remedy of any such breach is needed to prevent a loss in
Collateral value, the foregoing prior notice and cure period shall not be
required.
SECTION 13.6    CHOICE OF LAW. THIS CREDIT AGREEMENT AND THE NOTES SHALL IN ALL
RESPECTS BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE
OF NEW YORK WHICH ARE APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY
WITHIN SUCH STATE AND, IN THE CASE OF PROVISIONS RELATING TO INTEREST RATES, ANY
APPLICABLE LAW OF THE UNITED STATES OF AMERICA. ANY REFERENCES HEREIN TO THE
CALIFORNIA CIVIL CODE ARE NOT MEANT TO BE IN DERIVATION OF THE CHOICE OF LAW SET
FORTH IN THIS SECTION 13.6.
SECTION 13.7    WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW WHICH CANNOT BE WAIVED, EACH CREDIT PARTY HEREBY WAIVES, AND COVENANTS THAT
IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS CREDIT AGREEMENT, THE SUBJECT
MATTER HEREOF, ANY OTHER FUNDAMENTAL DOCUMENT OR THE SUBJECT MATTER THEREOF, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER IN CONTRACT OR
TORT OR OTHERWISE. EACH CREDIT PARTY ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY
THE OTHER PARTIES HERETO THAT THE PROVISIONS OF THIS SECTION CONSTITUTE A
MATERIAL INDUCEMENT UPON WHICH SUCH OTHER PARTIES HAVE RELIED, ARE RELYING AND
WILL RELY IN ENTERING INTO THIS CREDIT AGREEMENT AND ANY OTHER FUNDAMENTAL
DOCUMENT. ANY PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION
13.7 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF ANY



--------------------------------------------------------------------------------



CREDIT PARTY TO THE WAIVER OF ITS RIGHTS TO TRIAL BY JURY.
SECTION 13.8    WAIVER WITH RESPECT TO DAMAGES. EACH CREDIT PARTY ACKNOWLEDGES
THAT NONE OF THE ADMINISTRATIVE AGENT, THE ARRANGERS, THE BOOKRUNNERS OR ANY
LENDER HAS ANY FIDUCIARY RELATIONSHIP WITH, OR FIDUCIARY DUTY TO, ANY CREDIT
PARTY ARISING OUT OF OR IN CONNECTION WITH THIS CREDIT AGREEMENT OR ANY OTHER
FUNDAMENTAL DOCUMENT AND THE RELATIONSHIP BETWEEN THE ADMINISTRATIVE AGENT, THE
ARRANGERS, THE BOOKRUNNERS AND THE LENDERS, ON THE ONE HAND, AND THE CREDIT
PARTIES, ON THE OTHER HAND, IN CONNECTION THEREWITH IS SOLELY THAT OF CREDITOR
AND DEBTOR. NO CREDIT PARTY SHALL ASSERT, AND EACH CREDIT PARTY HEREBY WAIVES,
ANY CLAIMS AGAINST THE ADMINISTRATIVE AGENT, THE ARRANGERS, THE BOOKRUNNERS AND
THE LENDERS ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THIS CREDIT AGREEMENT, ANY OTHER FUNDAMENTAL
DOCUMENT, ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
SECTION 13.9    No Waiver. No failure on the part of the Administrative Agent or
any Lender to exercise, and no delay in exercising, any right, power or remedy
hereunder, under the Notes or any other Fundamental Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. All remedies hereunder are cumulative and
are not exclusive of any other remedies provided by law.
SECTION 13.10    Amendments, etc.
(a)    Subject to adjustments as provided in Section 2.13 and except as
otherwise expressly provided herein (including, without limitation, in Sections
5.1(m), 13.3(i) and 13.10(b)), no modification, amendment or waiver of any
provision of this Credit Agreement, and no consent to any departure by a Credit
Party herefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders and the Administrative Agent, and
acknowledged and agreed to by the Borrower and the Guarantors and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that
(i)    no such modification, amendment, waiver or consent shall, without the
prior written consent of all Lenders, (A) amend or modify any provision of this
Credit Agreement which provides for the unanimous consent or approval of the
Lenders, (B) release any material amount of Collateral or any of the Pledged
Securities (except as contemplated herein) or release any Guarantor or any
Pledgor from its obligations hereunder (in either case, except as contemplated
herein), (C) alter the pro rata payment provisions in Section 2.10, (D) amend
the definition of “Required Lenders” to decrease the percentage of Lenders
referred to therein, (E) materially amend the definition of “Collateral”,
(F) subordinate the Obligations hereunder to other Indebtedness or subordinate
the Liens of the Administrative Agent in the Collateral except as expressly
contemplated hereunder or



--------------------------------------------------------------------------------



as permitted by Section 12.1, or (G) amend or modify this Section 13.10(a);
(ii)    no such modification, amendment, waiver or consent shall amend or modify
the provisions of Section 2.13 or the definition of “Defaulting Lender” without
the prior written consent of the Administrative Agent and all the Lenders; and
(iii)    no such amendment or modification may adversely affect the rights and
obligations of the Administrative Agent hereunder without its prior written
consent.
(b)    Subject to adjustments as provided in Section 2.13, any modification,
amendment or waiver of any provision of this Credit Agreement, or any consent to
any departure by a Credit Party herefrom with respect to any of the following
shall be effective if in writing and signed by each affected Lender and the
Administrative Agent, and acknowledged and agreed to by the Borrower and the
Guarantors and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given:
(i)    reduce the interest payable on a Lender’s Loans or change the definition
of “Applicable Margin” in any manner which results in a reduction of the
interest payable on such Lender’s Loans;
(ii)    decrease the principal amount of any Loan;
(iii)    delay the fixed scheduled maturity of any payment required to be made
under this Credit Agreement; or
(iv)    extend the Maturity Date.
(c)    No notice to or demand on any of the Credit Parties shall entitle such
Credit Party to any other or further notice or demand in the same, similar or
other circumstances. Each holder of a Note shall be bound by any amendment,
modification, waiver or consent authorized as provided herein, whether or not
such Note shall have been marked to indicate such amendment, modification,
waiver or consent and any consent by any holder of such Note shall bind any
Person subsequently acquiring such Note, whether or not such Note is so marked.
(d)    If any Lender does not consent to any waiver, consent or modification
requested by the Borrower (but only where the consent of all the Lenders is
required for such waiver, consent or modification and the Borrower obtains
approval for the waiver, consent or modification from seventy-five percent (75%)
of the Lenders, then the Borrower shall have the right to replace such
non-consenting Lender with one or more Persons pursuant to Section 2.14 so long
as at the time of such replacement each such new Lender consents to the proposed
waiver, consent or modification.
SECTION 13.11    Severability. Any provision of this Credit Agreement or of the
Notes which is invalid, illegal or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without invalidating the remaining provisions
hereof, and any such invalidity, illegality or unenforceability in any
jurisdiction



--------------------------------------------------------------------------------



shall not invalidate or render unenforceable such provision in any other
jurisdiction.
SECTION 13.12    SERVICE OF PROCESS; SUBMISSION TO JURISDICTION. EACH CREDIT
PARTY (EACH A “SUBMITTING PARTY”) HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE COURTS OF THE STATE OF NEW YORK IN NEW YORK COUNTY AND
TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING
ARISING OUT OF OR BASED UPON THIS CREDIT AGREEMENT, THE SUBJECT MATTER HEREOF,
ANY OTHER FUNDAMENTAL DOCUMENT AND THE SUBJECT MATTER THEREOF. EACH SUBMITTING
PARTY TO THE EXTENT PERMITTED BY APPLICABLE LAW (A) HEREBY WAIVES, AND AGREES
NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR OTHERWISE, IN ANY SUCH SUIT,
ACTION OR OTHER PROCEEDING BROUGHT IN THE ABOVE‑NAMED COURTS, ANY CLAIM THAT IT
IS NOT SUBJECT PERSONALLY TO THE JURISDICTION OF SUCH COURTS, THAT ITS PROPERTY
IS EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION, THAT THE SUIT, ACTION OR
PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT,
ACTION OR PROCEEDING IS IMPROPER OR THAT THIS CREDIT AGREEMENT, THE SUBJECT
MATTER HEREOF, THE OTHER FUNDAMENTAL DOCUMENTS OR THE SUBJECT MATTER THEREOF (AS
APPLICABLE) MAY NOT BE ENFORCED IN OR BY SUCH COURT, (B) HEREBY WAIVES THE RIGHT
TO REMOVE ANY SUCH ACTION, SUIT OR PROCEEDING INSTITUTED BY THE ADMINISTRATIVE
AGENT OR A LENDER IN STATE COURT TO FEDERAL COURT, AND (C) HEREBY WAIVES THE
RIGHT TO ASSERT IN ANY SUCH ACTION, SUIT OR PROCEEDING ANY OFFSETS OR
COUNTERCLAIMS EXCEPT COUNTERCLAIMS THAT ARE COMPULSORY OR OTHERWISE ARISE FROM
THE SAME SUBJECT MATTER, PROVIDED THE FOREGOING SHALL NOT CONSTITUTE A WAIVER OF
ANY CLAIMS OR COUNTERCLAIMS THAT ANY CREDIT PARTY MAY HAVE ARISING OUT OF OR IN
CONNECTION WITH THE FUNDAMENTAL DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
THEREBY. EACH SUBMITTING PARTY HEREBY CONSENTS TO SERVICE OF PROCESS BY MAIL AT
THE ADDRESS TO WHICH NOTICES ARE TO BE GIVEN TO IT PURSUANT TO SECTION 13.1.
EACH SUBMITTING PARTY AGREES THAT ITS SUBMISSION TO JURISDICTION AND CONSENT TO
SERVICE OF PROCESS BY MAIL IS MADE FOR THE EXPRESS BENEFIT OF THE ADMINISTRATIVE
AGENT AND THE LENDERS. FINAL JUDGMENT AGAINST ANY SUBMITTING PARTY IN ANY SUCH
ACTION, SUIT OR PROCEEDING SHALL BE CONCLUSIVE, AND MAY BE ENFORCED IN ANY OTHER
JURISDICTION (X) BY SUIT, ACTION OR PROCEEDING ON THE JUDGMENT, A CERTIFIED OR
TRUE COPY OF WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE FACT AND OF THE AMOUNT OF
INDEBTEDNESS OR LIABILITY OF THE SUBMITTING PARTY THEREIN DESCRIBED, OR (Y) IN
ANY OTHER MANNER PROVIDED BY OR PURSUANT TO THE LAWS OF SUCH OTHER JURISDICTION;
PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT OR A LENDER MAY, AT ITS OPTION,
BRING SUIT, OR INSTITUTE OTHER JUDICIAL PROCEEDINGS, AGAINST A SUBMITTING PARTY
OR ANY OF ITS ASSETS IN ANY STATE OR FEDERAL COURT OF THE UNITED STATES OF
AMERICA OR OF ANY COUNTRY OR PLACE WHERE THE SUBMITTING PARTY OR SUCH ASSETS MAY
BE FOUND.



--------------------------------------------------------------------------------



SECTION 13.13    Headings. Section headings used herein and the Table of
Contents are for convenience only and are not to affect the construction of or
be taken into consideration in interpreting this Credit Agreement.
SECTION 13.14    Execution in Counterparts. This Credit Agreement may be
executed by in any number of counterparts, each of which shall constitute an
original, but all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of this Credit Agreement by
facsimile or by email shall be equally effective as delivery of a manually
executed counterpart of this Credit Agreement. Any party delivering an executed
counterpart of this Credit Agreement by facsimile or by email shall also deliver
a manually executed counterpart of this Credit Agreement, but failure to do so
shall not affect the validity, enforceability or binding effect of this Credit
Agreement, and the parties hereby waive any right they may have to object to
such treatment.
SECTION 13.15    Subordination of Inter-Company Indebtedness, Receivables and
Advances.
(a)    Each Credit Party hereby agrees that any inter-company Indebtedness or
other inter-company receivables or inter-company advances of any other Credit
Party, directly or indirectly, in favor of such Credit Party of whatever nature
at any time outstanding shall be completely subordinate in right of payment to
the prior payment in full of the Obligations, and that no payment on any such
Indebtedness, receivable or advance shall be made except (i) inter-company
receivables and inter-company advances permitted pursuant to Article 6 may be
repaid and inter-company Indebtedness permitted pursuant to Article 6 may be
repaid, in each case so long as no Default or Event of Default shall have
occurred and be continuing, and (ii) as specifically consented to by the
Required Lenders in writing, until the prior payment in full of all the
Obligations.
(b)    If any payment on any such Indebtedness shall be received by such Credit
Party other than as permitted by Section 13.15(a) before payment in full of all
Obligations, such Credit Party shall receive such payments and hold the same in
trust for, segregate the same from its own assets and shall immediately pay over
to, the Administrative Agent (on behalf of the Secured Parties) all such sums to
the extent necessary so that the Administrative Agent and the Lenders shall have
been paid all Obligations owed or which may become owing.
SECTION 13.16    USA Patriot Act. Each Lender hereby notifies each of the Credit
Parties that, pursuant to the requirements of the USA Patriot Act, it is
required to obtain, verify and record information that identifies the Credit
Parties and their investors, which information includes the name and address of
each such Person and other information that will allow such Lender to identify
such Person in accordance with the USA Patriot Act.
SECTION 13.17    Entire Agreement. This Credit Agreement (including the
Exhibits, Annexes and Schedules hereto) and the other Fundamental Documents
represent the entire agreement of the parties with regard to the subject matter
hereof and thereof and the terms of any letters and other documentation entered
into between any of the parties hereto (other than any fee letter and any
documents related thereto executed by Lions Gate Entertainment Corp. or the
Borrower by which documents the Credit Parties agree to be bound) prior to the
execution of this



--------------------------------------------------------------------------------



Credit Agreement which relate to Loans to be made hereunder shall be replaced by
the terms of this Credit Agreement.
SECTION 13.18    Confidentiality. Each of the Administrative Agent and each
Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors on a need-to-know basis (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority, (c) to the extent required by
Applicable Law or by any subpoena or similar legal process, (d) to any other
party to this Credit Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Credit
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 13.18, to
(i) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Credit Agreement, or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the prior written consent of the Borrower, or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section 13.18, or (y) becomes available to the Administrative Agent or any
Lender on a non‑confidential basis from a source other than a Credit Party that
is not actually known by the recipient to have breached a binding
confidentiality agreement by having remitted such Information. For the purposes
of this Section 13.18, “Information” means all information received from any
Credit Party relating to any Credit Party or its business, other than any such
information that is available to the Administrative Agent or any Lender on a
non‑confidential basis prior to disclosure by such Credit Party. Any Person
required to maintain the confidentiality of Information as provided in this
Section 13.18 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. The commitments under this Section 13.18 shall
terminate two (2) year after the termination of the Facility or, if earlier,
with respect to a particular Lender or other Secured Party, the date which is
two (2) year from the date on which such Person ceases to be a party to this
Credit Agreement or a swap provider to a Lender (including the Administrative
Agent).
SECTION 13.19    Platform; Materials. The Credit Parties hereby acknowledge that
(a) the Administrative Agent and the Arrangers will make available to the
Lenders materials and/or information provided by or on behalf of the Credit
Parties hereunder (collectively, “Materials”) by posting the Materials on
IntraLinks or another similar electronic system (the “Platform”), and (b)
certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do not
wish to receive material non-public information with respect to the Credit
Parties or their securities) (each, a “Public Lender”). The Credit Parties
hereby agree that they will use commercially reasonable efforts to identify that
portion of the Materials that may be distributed to the Public Lenders and that
(i) all such Materials shall be clearly and conspicuously marked “PUBLIC” which,
at a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof, (ii) by marking Materials “PUBLIC,” the Credit Parties shall
be deemed to have authorized the Administrative Agent, the Arrangers and the
Lenders to treat such Materials as either publicly available information or not
material information (although it may be sensitive and proprietary) with respect
to the Credit



--------------------------------------------------------------------------------



Parties or their securities for purposes of United States Federal and state
securities laws, (iii) all Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor;” and
(iv) the Administrative Agent and the Arrangers shall be entitled to treat any
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”
SECTION 13.20    Foreign Rights Loans. Unless otherwise agreed by the
Administrative Agent, the agent/arranger of each Foreign Rights Loan must be an
entertainment lender that has been pre-approved by the Administrative Agent,
such approval not to be unreasonably withheld.
SECTION 13.21    Unwind of Foreign Rights Loans. Once each Foreign Rights Loan
made prior to the Original Closing Date in respect of a Picture is repaid, the
Credit Parties will use commercially reasonable efforts to unwind the structure
(in a manner satisfactory to the Administrative Agent) of such Foreign Rights
Loan, including security arrangements and collection accounts relating to such
Picture, so that the Administrative Agent shall have a first priority perfected
Lien in such Picture and the receipts therefrom, subject to Specified Permitted
Encumbrances, and all payments of such receipts shall be directed to a
Collection Account maintained with the Administrative Agent.
SECTION 13.22    Servicer. To the extent that any provision hereof permits
notices or other communications from, or contemplates knowledge of, a Credit
Party or an Authorized Officer thereof, (i) the Servicer may send such notices
or other communications on behalf of such Credit Party, and (ii) the knowledge
of Lions Gate Entertainment Corp. and/or any direct or indirect subsidiary
thereof (including the Servicer) shall be deemed included in the knowledge of
such Credit Party.
SECTION 13.23    Services Agreement. The Borrower does hereby irrevocably make,
constitute and appoint the Administrative Agent or any of its officers or
designees its true and lawful attorney-in-fact with full power in the name of
the Administrative Agent, such other Person or the Borrower to, as of the
Closing Date, (i) enforce the Services Agreement on behalf of the Borrower
(separate and apart from any of the Administrative Agent’s rights thereunder)
against the Servicer and (ii) in the event of any insolvency proceeding of the
Servicer, bring a motion to compel the Servicer to assume or reject the Services
Agreement, bring a motion for relief from the automatic stay, bring a motion to
compel provision of adequate protection, or bring any other motion or take any
other action on behalf of the Borrower in connection with the Services Agreement
as the Administrative Agent may deem appropriate. In each of the foregoing
cases, the Borrower hereby ratifies and confirms all that the Administrative
Agent or its designees shall properly do by virtue hereof.
SECTION 13.24    Non-Recourse. For the avoidance of doubt, there shall be no
recourse against any of the assets of Lions Gate Entertainment Corp., Lions Gate
Entertainment Inc. or any of the “Restricted Subsidiaries” (as such term is
defined in that certain Indenture dated as of October 21, 2009 among Lions Gate
Entertainment Inc., Lions Gate Entertainment Corp., the other guarantors party
thereto and U.S. Bank National Association, as trustee, as in effect on the date
hereof) under this Credit Agreement or the other Fundamental Documents;
provided, that this



--------------------------------------------------------------------------------



Section 13.24 shall not in any way affect the rights or obligations of the
Servicer, the Borrower or the Administrative Agent under the Services Agreement.
SECTION 13.25    Reorganization of Ownership of Borrower and Release of LGAC as
a Credit Party.
(a)    Notwithstanding any other provision of this Credit Agreement to the
contrary and subject to the satisfaction of the conditions set forth in Section
13.25(b), LGAC may engage in the following transactions and be released from its
liability hereunder as a Credit Party:
(i)    assign all of its equity ownership in and claims against the Borrower or
any other Credit Party to a newly formed subsidiary of LGAC (the “LGAC
Successor”); and
(ii)    have the LGAC Successor assume all of LGAC’s obligations to the Agent
and the Lenders hereunder and under the other Fundamental Documents.
(b)    The conditions precedent to the foregoing are:
(i)    the satisfaction of all of the conditions precedent to the making of the
initial distribution pursuant to clause (ii) of the definition “Permitted
Distributions”;
(ii)    no Default or Event of Default having occurred and continuing at the
time of the foregoing actions;
(iii)    the LGAC Successor being a special purpose entity formed in the same
jurisdiction as LGAC and having no liabilities other than those assumed by it as
the successor to LGAC pursuant to the terms hereof;
(iv)    LGAC having assigned to the LGAC Successor all of its claims and other
rights under the Purchase Agreement and all its other assets including its
ownership of and claims against the Borrower and the other Credit Parties and
the LGAC 1 Account;
(v)    the Agent being reasonably satisfied that its position as a secured
creditor under the Fundamental Documents has not been adversely affected as a
result of such reorganization; and
(vi)    the Agent having received such documentation with regard to the
formation of LGAC Successor and the transactions contemplated by this Section
13.25 as it shall have reasonably requested, including an opinion of counsel as
to the formation of LGAC Successor and the authorization, execution and delivery
by LGAC and LGAC Successor of any documentation necessary to effectuate such
assignments and assumption.
(c)    Subject to the satisfaction of the conditions in Section 13.25(b) and the
effectuation of the transaction contemplated by Section 13.25(a), the
Administrative Agent will execute a release of LGAC from its obligations
hereunder.



--------------------------------------------------------------------------------



SECTION 13.26    Effect of Amendment and Restatement of the Initial 2012 Credit
Agreement.
(a)    On the Amendment and Restatement Effective Date, the Borrower shall remit
to the Initial 2012 Lenders all accrued and unpaid interest under the Initial
2012 Credit Agreement, in the manner set forth in Section 2.10 hereof.
(b)    On the Amendment and Restatement Effective Date, the Initial 2012 Credit
Agreement shall be amended, restated and superseded in its entirety by this
Credit Agreement. The parties hereto acknowledge and agree that (i) this Credit
Agreement and the other documents entered into in connection herewith do not
constitute a novation, payment and reborrowing, or termination of the
“Obligations” (as defined in the Initial 2012 Credit Agreement) under the
Initial 2012 Credit Agreement, as in effect prior to the Amendment and
Restatement Effective Date and (ii) such “Obligations” are in all respects
continuing (as amended and restated hereby) as indebtedness and obligations
outstanding under this Credit Agreement.
(c)    Each Fundamental Document (as defined in the Initial 2012 Credit
Agreement) shall continue to be in full force and effect and is hereby ratified
and confirmed in all respects, except that, from and after the Amendment and
Restatement Effective Date, each reference in any such Fundamental Document to
the “Credit Agreement”, “thereunder”, “thereof” or words of like import shall be
deemed to mean references to this “amended and restated” Credit Agreement. Each
Credit Party hereby (i) reaffirms each of its commitments in any such
Fundamental Document, (ii) reaffirms each guarantee, pledge and grant of a
security interest made in favor of the Administrative Agent under or in
connection with the Initial 2012 Credit Agreement and any Fundamental Documents
entered into in connection therewith and agrees that notwithstanding the
amendment and restatement of the Credit Agreement such guarantees, pledges and
grants in favor of the Administrative Agent shall continue in full force and
effect.


[Signature Pages Follow]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the day and the year first written.
BORROWER:


SUMMIT ENTERTAINMENT, LLC
By: /s/ Wayne Levin
Name: Wayne Levin
Title: President & Secretary
GUARANTORS:


SUMMIT DISTRIBUTION, LLC
By: /s/ Wayne Levin
Name: Wayne Levin
Title: Executive Vice President
SELP, LLC
By: /s/ Wayne Levin
Name: Wayne Levin
Title: Manager
SUMMIT ENTERTAINMENT DEVELOPMENT SERVICES
By: /s/ Wayne Levin
Name: Wayne Levin
Title: Chief Executive Officer
SUMMIT GUARANTY SERVICES, LLC
By: /s/ Wayne Levin
Name: Wayne Levin
Title: Manager



--------------------------------------------------------------------------------





SUMMIT INTERNATIONAL DISTRIBUTION, INC.
By: /s/ Wayne Levin
Name: Wayne Levin
Title: Chief Executive Officer
SUMMIT PRODUCTIONS, LLC
By: /s/ Wayne Levin
Name: Wayne Levin
Title: Manager
SUMMIT SIGNATURE, LLC
By: /s/ Wayne Levin
Name: Wayne Levin
Title: Executive Vice President
PROSCENIUM PICTURES LIMITED
By: /s/ Guy Avshalom
Name: Guy Avshalom
Title: Managing Director
SUMMIT ENTERTAINMENT N.V.
By: /s/ Wayne Levin
Name: Wayne Levin
Title: Managing Director





--------------------------------------------------------------------------------



LGAC 1, LLC
By: /s/ Wayne Levin
Name: Wayne Levin
Title: President


SUMMIT ENTERTAINMENT LIMITED
By: /s/ Bestservus (Nominees) Ltd.
Name:
Title:



--------------------------------------------------------------------------------



LENDERS:
JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent
By: /s/ Darian A. Singer
Name: Darian A. Singer
Title: Associate


BARCLAYS BANK PLC
By: /s/ Kevin Cullen
Name: Kevin Cullen
Title: Director


JEFFERIES FINANCE LLC
By: /s/ E.J. Hess
Name: E.J. Hess
Title: Managing Director



